    


Exhibit 10.1


EXECUTION VERSION
AMENDMENT NO. 1
Amendment No. 1 (this “Amendment”) dated as of May 29, 2018, by and among
INTEGRATED DEVICE TECHNOLOGY, INC., a Delaware corporation (the “Borrower”);
each of the Guarantors; each of the lenders party hereto (the “Lenders”); and
JPMORGAN CHASE BANK, N.A., a national banking corporation, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).
WHEREAS, the Borrower, certain lenders and the Administrative Agent are party to
that certain credit agreement, dated as of April 4, 2017 (as amended, restated,
amended and restated, supplemented or otherwise immediately prior to the date
hereof, the “Credit Agreement”).
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has
requested that an additional term loan tranche be established and made available
to the Borrower in order to refinance the Borrower’s outstanding Initial Term B
Loans in full.
WHEREAS, Sections 2.20 and 9.02 of the Credit Agreement provide that the
Borrower, the Administrative Agent and the Additional Term B-1 Lender (as
defined in Annex A) may amend the Credit Agreement as set forth herein;
WHEREAS, pursuant to Section 2.08(i), any Initial Term B Loan of any Lender
repaid on the Amendment No. 1 Effective Date from the proceeds of Term B-1 Loans
funded on such date may be converted on a “cashless roll” basis into a like
principal amount of Term B-1 Loans to the extent such Lender and the Borrower so
agree.
WHEREAS, the Borrowers have requested certain amendments to the Credit Agreement
as set forth in Annex A hereto (the Credit Agreement as so amended, the “Amended
Credit Agreement”; capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Amended Credit
Agreement).
WHEREAS, the Lenders party hereto have executed and returned a consent signature
page counterpart in the form attached as Annex B hereto indicating affirmative
consent (or have indicated affirmative consent online in accordance with
instructions posted to lenders) to this Amendment and the cashless roll
contemplated hereby.
WHEREAS, the Additional Term B-1 Lender is willing to provide the Additional
Term B-1 Commitment on the terms and conditions set forth herein and in the
Amended Credit Agreement.
NOW, THEREFORE, the parties hereby agree as follows:
SECTION 1.Amendments. Subject to the occurrence of the Amendment No. 1 Effective
Date, the Credit Agreement is hereby amended, as set forth in Annex A, to insert
the language marked as underscored and delete the language marked as
strikethrough.
SECTION 2.    Representations and Warranties; No Defaults. The Loan Parties
represent and warrant to the Administrative Agent and the Lenders that
immediately before and immediately after giving effect to the borrowing of the
Term B-1 Loans (i) each of the representations and warranties of each Loan Party
in any Loan Document, is true and correct in all material respects (or in all
respects to the extent that any representation and warranty is qualified by
materiality or Material Adverse Effect) on and as of the Amendment No. 1
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date and (ii) at the time of
and immediately after giving effect to the Term B-1 Loans, no Default shall have
occurred and be continuing.



--------------------------------------------------------------------------------

    


SECTION 3.    Conditions to Effectiveness. This Amendment shall become effective
on the date (the “Amendment No. 1 Effective Date”) that each of the following
conditions has been satisfied or waived:
(a)    The Administrative Agent (or its counsel) shall have received from each
Loan Party either (i) a counterpart of this Amendment signed on behalf of each
Loan Party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or email transmission of a
signed signature page of this Agreement) that each Loan Party has signed a
counterpart of this Agreement.
(b)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent, the Collateral Agent and the Lenders and dated the
Amendment No. 1 Effective Date) of Latham & Watkins LLP, counsel for the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent. The Borrower hereby requests such counsel to deliver such opinion.
(c)    The Administrative Agent shall have received a copy of (i) the
Organizational Documents of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors or similar governing body of each Loan Party approving and authorizing
the execution, delivery and performance of the Amendment, certified as of the
Amendment No. 1 Effective Date by its secretary, an assistant secretary or a
Responsible Officer as being in full force and effect without modification or
amendment, and (iv) a good standing certificate (to the extent such concept
exists in such Loan Party’s jurisdiction of incorporation, organization or
formation) from the applicable Governmental Authority of each Loan Party’s
jurisdiction of incorporation, organization or formation.
(d)    The Administrative Agent shall have received all fees and other amounts
due and payable by the Borrower in connection with the Amendment on or prior to
the Amendment No. 1 Effective Date, including, to the extent invoiced at least
three (3) Business Days prior to the Effective Date, reimbursement or payment of
all reasonable and documented out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.
(e)    (i) The Administrative Agent shall have received at least three (3)
Business Days prior to the Amendment No. 1 Effective Date all documentation and
other information required with respect to the Loan Parties by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act, in each
case to the extent reasonably requested in writing by the Administrative Agent
at least ten (10) Business Days prior to the Amendment No. 1 Effective Date and
(ii) to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least three days prior to the Effective
Date, any Lender that has requested, in a written notice to the Borrower at
least five days prior to the Amendment No. 1 Effective Date, a Beneficial
Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification (provided that, upon execution and delivery
by such Lender of its signature page to this Amendment, the condition set forth
in this clause (ii) shall be deemed to be satisfied).
(f)    The Administrative Agent shall have received reasonably satisfactory
evidence that, on the Amendment No. 1 Effective Date, substantially concurrently
with the establishment of the Term B-1 Loans, all Initial Term B-1 Loans that
are not Converted Initial Term B Loans will be repaid in full, together with all
accrued and unpaid interest on the Initial Term B Loans.
(g)    The Administrative Agent shall have received (i) a Borrowing Request as
required by Section 2.03 of the Amended Credit Agreement and (ii) a prepayment
notice as required by Section 2.08(g) of the Credit Agreement.
(h)    The Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit H to the Amended Credit Agreement and
signed by a Financial Officer confirming the



--------------------------------------------------------------------------------

    


solvency of the Borrower and its Subsidiaries on a consolidated basis after
giving effect to the Amendment and the transactions contemplated thereby on the
Amendment No. 1 Effective Date.
(i)    The Administrative Agent shall have received a certificate, dated the
Amendment No. 1 Effective Date and signed by a Responsible Officer, confirming
that (x) each of the representations and warranties of each Loan Party in any
Loan Document is true and correct in all material respects (or in all respects
to the extent that any representation and warranty is qualified by materiality
or Material Adverse Effect) on and as of the Amendment No. 1 Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date and (ii) at the time of and immediately after
giving effect to the Term B-1 Loans, no Default shall have occurred and be
continuing.
(j)    The Administrative Agent shall have received results of Uniform
Commercial Code searches of a recent date listing all effective financing
statements that name any Loan Party as debtor and that are filed in those state
jurisdictions in which any Loan Party is organized, none of which encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Liens that are not prohibited under the terms of the Amended Credit
Agreement).
SECTION 4.    No Other Amendments; Reaffirmation. Except as hereby amended, the
terms and provisions of the Credit Agreement and each other Loan Document shall
remain in full force and effect (including the security interest of the
Administrative Agent under the Loan Documents). This Amendment shall constitute
a “Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents. Each of the Loan Parties hereby confirms and ratifies all of its
obligations under the Loan Documents to which it is a party and hereby confirms
and ratifies all of its guarantees under the Guarantee Agreement and pledges and
grants of security interests under the Security Agreement and the other Security
Documents to which it is a party and confirms that all references in the Loan
Documents to the “Credit Agreement” (or words of similar import) refer to the
Credit Agreement as amended and supplemented hereby without impairing any such
guarantees, pledges and grants of security interests in any respect. This
Amendment constitutes the notice required by Section 2.20(a) and shall
constitute a “Loan Document” and a “Refinancing Amendment” for all purposes of
the Credit Agreement, the Security Agreement and the other Loan Documents.
Each of the Loan Parties further (i) hereby agrees that, immediately after
giving effect to this Amendment and any transactions contemplated to be
consummated on the Amendment No. 1 Effective Date, such guarantees, pledges and
grants of security interests, as applicable, shall continue to be in full force
and effect and are made and reaffirmed as of the Amendment No. 1 Effective Date
and shall continue to inure to the benefit of the Lenders and the other Secured
Parties under the Security Agreement, and, to the extent it is the issuer of
certificated shares of stock or certificated membership interests, as
applicable, that are pledged to the Administrative Agent under and pursuant to
the Security Agreement, in its capacity as issuer thereof, hereby consents to
and ratifies such pledge, (ii) hereby ratifies, confirms and agrees that all
Liens granted, conveyed, or assigned to the Administrative Agent by such Person
pursuant to any Security Document to which it is a party remain in full force
and effect, are not released or reduced, and immediately after giving effect to
this Amendment and any transactions contemplated to be consummated on the
Amendment No. 1 Effective Date, continue to secure full payment and performance
of the Obligations and such Liens continue unimpaired with the same priority to
secure repayment of such Obligations whether heretofore or hereafter incurred
and no new filings are required to be made and no other action is required to be
taken to perfect or to maintain the perfection of such Liens, (iii) hereby
agrees that this Amendment shall not constitute a novation of the Credit
Agreement or any other Loan Document and that nothing in this Amendment shall be
construed as a substitution or novation of the Obligations or any instruments
securing the same or of any other obligations under any Security Document and
(iv) hereby agrees to the conversion on a “cashless roll” basis of the Initial
Term B Loans held by each Lender who has executed and delivered a consent in the
form of Annex B hereto (or has indicated affirmative consent online in
accordance with instructions posted to lenders) into a like principal amount (or
such lesser amount as may be notified to such Lender by the Administrative
Agent) of Term B-1 Loans.



--------------------------------------------------------------------------------

    


SECTION 5.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of this Amendment by facsimile or other electronic
means shall be equally effective as delivery of the original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by facsimile or other electronic means shall also deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability or
binding effect of this Amendment.
SECTION 7.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
BORROWER
INTEGRATED DEVICE TECHNOLOGY, INC.
By: /s/ Brian C. White            
Name: Brian C. White
Title: Senior Vice President and Chief Financial Officer


GLIDER MERGER SUB, INC.
GIGPEAK, INC.
GIGOPTIX LLC
CHIPX, INCORPORATED
ENDWAVE CORPORATION
MAGNUM SEMICONDUCTOR, INC.
MAGNUM SEMICONDUCTOR HOLDINGS, LLC
MAGNUM INTERNATIONAL HOLDINGS, INC.
By: /s/ Brian C. White            
Name: Brian C. White
Title: Treasurer and Chief Financial Officer             





--------------------------------------------------------------------------------




ANNEX A




AMENDED CREDIT AGREEMENT


[See attached]





--------------------------------------------------------------------------------




ANNEX B


The undersigned Lender hereby consents to the Amendment and all transactions
contemplated thereby, including the conversion on a “cashless roll” basis of all
of the undersigned Lender’s Initial Term B Loans (or such lesser amount as may
be notified to such Lender by the Administrative Agent prior to the Amendment
No. 1 Effective Date) to Term B-1 Loans on the Amendment No. 1 Effective Date:
 




________________________________
(Name of institution)




By:
Name:
Title:
[If a second signature block is required




By:
Name:
Title:]










--------------------------------------------------------------------------------


ANNEX A to Amendment No. 1
(Inserted text is marked as underscored and deleted text is marked as
strikethrough)





--------------------------------------------------------------------------------



idtannexatoexhibit101_image1.gif [idtannexatoexhibit101_image1.gif]
$200,000,000198,000,000

CREDIT AGREEMENT

dated as of

April 4, 2017 and amended on May 29, 2018,

among

INTEGRATED DEVICE TECHNOLOGY, INC.,

The Lenders Party Hereto,


and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent


JPMORGAN CHASE BANK, N.A.,
as Sole Lead Arranger and Sole Bookrunner





--------------------------------------------------------------------------------





        



--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
Page
ARTICLE I
 
 
 
 
Definitions
Section 1.01.
Defined Terms
.......


1
Section 1.02.
Terms Generally
.......


42
Section 1.03.
Accounting Terms; GAAP
.......


42
Section 1.04.
Classification of Loans and Borrowings
.......


43
Section 1.05.
Pro Forma Calculations
.......


43
ARTICLE II
 
 
 
 
The Credits
Section 2.01.
Commitments
.......


44
Section 2.02.
Loans and Borrowings
45


44
Section 2.03.
Requests for Borrowings
.......


45
Section 2.04.
Funding of Borrowings
.......


46
Section 2.05.
Interest Elections
.......


46
Section 2.06.
Termination and Reduction of Commitments
.......


47
Section 2.07.
Repayment of Loans; Evidence of Debt
.......


48
Section 2.08.
Prepayment of Loans
49


48
Section 2.09.
Fees
.......


51
Section 2.10.
Interest
.......


51
Section 2.11.
Alternate Rate of Interest
.......


52
Section 2.12.
Increased Costs
52


53
Section 2.13.
Break Funding Payments
53


54
Section 2.14.
Taxes
.......


54
Section 2.15.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
.......


57
Section 2.16.
Mitigation Obligations; Replacement of Lenders
58


59
Section 2.17.
Incremental Commitments
.......


59
Section 2.18.
[Reserved]
.......


62
Section 2.19.
Extensions of Loans and Commitments
.......


62
Section 2.20.
Refinancing Amendments
63


64
ARTICLE III
 
 
 
 
Representations and Warranties
Section 3.01.
Organization
66


67
Section 3.02.
Authorization; Enforceability
.......


67
Section 3.03.
Governmental Approvals; No Conflicts
.......


67
Section 3.04.
Financial Statements; No Material Adverse Change
.......


67
Section 3.05.
Properties
.......


68
Section 3.06.
Litigation and Environmental Matters
.......


68
Section 3.07.
Compliance with Laws
.......


68
Section 3.08.
Intellectual Property
68


69
Section 3.09.
Investment Company Status
.......


69
Section 3.10.
Taxes
.......


69
Section 3.11.
ERISA
.......


69
Section 3.12.
Labor Matters
.......


69
Section 3.13.
Insurance
.......


69



-i-



--------------------------------------------------------------------------------

Page


Section 3.14.
Solvency
69


70
Section 3.15.
Subsidiaries
.......


70
Section 3.16.
Disclosure
.......


70
Section 3.17.
Federal Reserve Regulations
.......


70
Section 3.18.
Use of Proceeds
.......


70
Section 3.19.
Anti-Corruption Laws; Sanctions
70


71
Section 3.20.
Security Documents
.......


71
ARTICLE IV
 
 
 
 
Conditions
Section 4.01.
Effective Date
71


72
Section 4.02.
Each Credit Event After the Effective Date
73


74
ARTICLE V
 
 
 
 
Affirmative Covenants
Section 5.01.
Financial Statements and Other Information
.......


74
Section 5.02.
Notices of Material Events
75


76
Section 5.03.
Information Regarding Collateral
75


76
Section 5.04.
Existence; Conduct of Business
.......


76
Section 5.05.
Payment of Taxes
.......


76
Section 5.06.
Maintenance of Properties
.......


76
Section 5.07.
Insurance
76


77
Section 5.08.
Books and Records; Inspection and Audit Rights
.......


77
Section 5.09.
Compliance with Laws
77


78
Section 5.10.
Use of Proceeds
77


78
Section 5.11.
Further Assurances
78


78
Section 5.12.
Maintenance of Ratings
78


79
Section 5.13.
Quarterly Lender Calls
78


79
Section 5.14.
Certain Post-Closing Obligations
78


79
ARTICLE VI
 
 
 
 
Negative Covenants
Section 6.01.
Indebtedness
.......


79
Section 6.02.
Liens
.......


81
Section 6.03.
Fundamental Changes
.......


83
Section 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
.......


84
Section 6.05.
Asset Sales, etc.
86


87
Section 6.06.
Restricted Payments; Certain Payments in Respect of Indebtedness
.......


88
Section 6.07.
Transactions with Affiliates
.......


89
Section 6.08.
Restrictive Agreements
.......


90
Section 6.09.
Change in Fiscal Year
.......


90
Section 6.10.
Constitutive Documents
90


91
Section 6.11.
Amendment of Junior Debt Documents
.......


91
ARTICLE VII
 
 
 
 
Events of Default and Remedies
Section 7.01.
Events of Default
.......


91
ARTICLE VIII
 
 
 
 
The Agents



-ii-



--------------------------------------------------------------------------------

Page


Section 8.01.
Appointment
.......


93
Section 8.02.
Exculpatory Provisions
.......


93
Section 8.03.
Reliance by Agents
.......


94
Section 8.04.
Delegation of Duties
.......


94
Section 8.05.
Indemnification
.......


94
Section 8.06.
Withholding Tax
.......


95
Section 8.07.
Successor Administrative Agent
.......


95
Section 8.08.
Non-Reliance on Agents and Other Lenders
.......


95
Section 8.09.
Credit Bidding
.......


96
Section 8.10.
Security Documents and Collateral Agent
97


96
Section 8.11.
No Liability of Lead Arranger
.......


97
ARTICLE IX
 
 
 
 
Miscellaneous
Section 9.01.
Notices
.......


97
Section 9.02.
Waivers; Amendments
.......


99
Section 9.03.
Expenses; Indemnity; Damage Waiver
.......


102
Section 9.04.
Successors and Assigns
.......


104
Section 9.05.
Survival
.......


108
Section 9.06.
Counterparts; Integration; Effectiveness
.......


108
Section 9.07.
Severability
109


108
Section 9.08.
Right of Setoff
109


108
Section 9.09.
Governing Law; Consent to Service of Process
.......


109
Section 9.10.
WAIVER OF JURY TRIAL
110


109
Section 9.11.
Headings
.......


110
Section 9.12.
Confidentiality
.......


110
Section 9.13.
Material Non-Public Information
111


110
Section 9.14.
Interest Rate Limitation
.......


111
Section 9.15.
Release of Liens and Guarantees
112


111
Section 9.16.
Platform; Borrower Materials
.......


112
Section 9.17.
USA PATRIOT Act
.......


113
Section 9.18.
No Advisory or Fiduciary Responsibility
.......


113
Section 9.19.
Contractual Recognition of Bail-In
113


114





-iii-



--------------------------------------------------------------------------------






SCHEDULES:
Schedule 1.01B
–    Lenders and Commitments

Schedule 1.01C
–    Auction Procedures

Schedule 1.01D
–    Immaterial Subsidiaries

Schedule 2.15
–    Payment Instructions

Schedule 3.15
–    Subsidiaries

Schedule 5.14
–    Certain Post-Closing Obligations

Schedule 6.01
–    Existing Indebtedness

Schedule 6.02
–    Existing Liens

Schedule 6.04
–    Existing Investments

Schedule 6.08
–    Restrictive Agreements



EXHIBITS:
Exhibit A
–    Form of Assignment and Assumption

Exhibit B
–    Form of Borrowing Request

Exhibit C
–    Form of Security Agreement

Exhibit D
–    Form of Guarantee Agreement

Exhibit E
–    Form of Perfection Certificate

Exhibit F
–    Form of Interest Election Request

Exhibit G-1
–    U.S. Tax Compliance Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit G-2
–    U.S. Tax Compliance Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit G-3
–    U.S. Tax Compliance Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit G-4
–    U.S. Tax Compliance Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit H
–    Form of Solvency Certificate











-iv-



--------------------------------------------------------------------------------






CREDIT AGREEMENT (this “Agreement”) dated as of April 4, 2017,2017 and amended
by Amendment No. 1 as of May 29, 2018, among Integrated Device Technology, Inc.,
a Delaware corporation (the “Borrower”), the Lenders party hereto and JPMorgan
Chase Bank, N.A., as Administrative Agent and Collateral Agent.
PRELIMINARY STATEMENT:
WHEREAS, the Borrower has entered into an Agreement and Plan of Merger (together
with the exhibits thereto and the disclosure schedules delivered in connection
therewith), dated as of February 13, 2017 (as amended, supplemented or otherwise
modified from time to time in accordance with the provisions thereof, the
“Acquisition Agreement”) with Glider Merger Sub, Inc., a Delaware corporation
and Wholly Owned Subsidiary of the Borrower (“Merger Sub”), to acquire (the
“GigPeak Acquisition”) GigPeak, Inc., a Delaware corporation (the “Target” and,
collectively with its subsidiaries, the “Acquired Business”).
WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of Initial Term B Loans on the Effective Date in an
aggregate principal amount of $200,000,000. NOW, THEREFORE, in consideration of
the premises and the agreements, provisions and covenants herein contained, the
parties hereto agree as follows:
ARTICLE I
Definitions
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Business” has the meaning assigned to such term in the first recital
hereto.
“Acquisition Agreement” has the meaning assigned to such term in the first
recital hereto.
“Acquisition Agreement Representations” means each of the representations and
warranties made with respect to the Acquired Business in the Acquisition
Agreement (as modified or amended by certain disclosures contained the
disclosure schedule delivered in connection therewith) as are material to the
interests of the Lenders, but only to the extent that the Borrower (or its
Affiliates) has the right (taking into account any applicable notice and cure
provisions) to terminate its (or such Affiliates’) obligations under the
Acquisition Agreement, or decline to consummate the GigPeak Acquisition (in each
case, in accordance with the terms thereof), as a result of a breach of such
representations and warranties.
“Acquisition-Related Incremental Commitments” has the meaning assigned to such
term in Section 2.17(a).
“Additional Term B-1 Lender” means JPMorgan Chase Bank, N.A., in its capacity as
such.
“Additional Term B-1 Loan Commitment” means the commitment of the Additional
Term B-1 Lender to make Term B-1 Loans hereunder on the Amendment No. 1
Effective Date. The amount of the Additional Term B-1 Term Lender’s Additional
Term B-1 Loan Commitments as of the Amendment No. 1 Effective Date is an amount
equal to $198,000,000 minus the aggregate amount of Converted Initial Term B
Loans of all Lenders.





--------------------------------------------------------------------------------





“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned to such term in Section 9.01(d)(ii).
“Agents” means, collectively, the Administrative Agent and the Collateral Agent
and “Agent” means any one of them.
“Agreement” has the meaning assigned to such term in the first paragraph of this
Agreement.
“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the interest rate, margin, original issue
discount, upfront fees and “LIBOR floors” or “base rate floors”; provided that
(i) original issue discount and upfront fees shall be equated to interest rate
assuming a four-year life to maturity of such Indebtedness, (ii) customary
arrangement, structuring, ticking, underwriting, amendment or commitment fees
paid solely to the applicable arrangers or agents with respect to such
Indebtedness and, if applicable, consent fees for an amendment paid generally to
consenting Lenders, shall each be excluded and (iii) for the purpose of Section
2.17, if the “LIBOR floor” for the Incremental Term Loans exceeds 0 basis
points, such excess shall be equated to interest rate margins for the purpose of
this definition.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided, that for the avoidance of doubt, the
Adjusted LIBO Rate for any such day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day, subject to the interest rate
floor set forth in the definition of the term “LIBO Rate”. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively.
“Amendment No. 1” means Amendment No. 1, dated as of May 29, 2018, which
amendment is a Refinancing Amendment.
“Amendment No. 1 Effective Date” means May 29, 2018.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries concerning or relating to
bribery or corruption.
“Applicable Commitment Fee Rate” means, with respect to any Incremental
Revolving Credit Commitment, Extended Revolving Credit Commitment or Replacement
Revolving Credit Commitment, the


-2-

--------------------------------------------------------------------------------





“Applicable Commitment Fee Rate” set forth in the Incremental Assumption
Agreement, Extension Amendment or Refinancing Amendment (as applicable) relating
thereto.
“Applicable Date” has the meaning assigned to such term in Section 9.02(g).
“Applicable Laws” means, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.
“Applicable Margin” means, for any day, (i) with respect to any Initial Term B-1
Loan, 3.002.50% per annum in the case of any Eurodollar Loan and 2.001.50% per
annum in the case of any ABR Loan and (ii) with respect to any Incremental Loan,
Extended Revolving Loan, Extended Term Loan, Replacement Revolving Loans or
Refinancing Term Loan, the “Applicable Margin” set forth in the Incremental
Amendment, Extension Amendment or Refinancing Amendment (as applicable) relating
thereto.
“Applicable Parties” has the meaning assigned to such term in Section 9.16(b).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Credit Exposure and unused Commitments represented by such Lender’s Credit
Exposure and unused Commitment. If the Credit Exposure for all Lenders has been
paid in full and the Commitments of all Lenders have terminated or expired, the
Applicable Percentages shall be determined based upon the Credit Exposure and
unused Commitments most recently in effect, giving effect to any assignments.
“Approved Electronic Platform” has the meaning assigned to such term in Section
9.16(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by use of an
electronic platform) reasonably approved by the Administrative Agent.
“Auction Procedures” means the auction procedures with respect to Dutch Auctions
set forth in Schedule 1.01C hereto.
“Availability Period” means the period from and including the date the Borrower
enters into an Incremental Assumption Agreement with Incremental Revolving
Lenders to but excluding the earlier of (a) the Revolving Facility Maturity Date
and (b) the date of termination of the Revolving Credit Commitments.
“Available Amount” means, as of any date of determination, an amount not less
than zero, determined on a cumulative basis equal to, without duplication:
(a)    the greater of (i) $0 and (ii) 50% of Excess Cash Flow (provided that,
for the purposes of this clause (a), the calculation of Excess Cash Flow shall
exclude Excess Cash Flow generated by any Subsidiary that is not a Domestic
Subsidiary that would be prohibited under any Applicable Laws (including any
such laws with respect to financial assistance, corporate benefit, thin
capitalization, capital maintenance, liquidity maintenance and similar legal
principles, restrictions on upstreaming of cash intra group and the fiduciary
and statutory duties of directors of the relevant Subsidiaries) from being
repatriated to the United States or that the Borrower determines in good


-3-

--------------------------------------------------------------------------------





faith would result in a tax liability that is material to the amount of funds
otherwise required to be repatriated (including any withholding tax) if
repatriated to the United States)) for each fiscal year (commencing with the
fiscal year beginning April 3, 2017), plus
(b)    the aggregate amount of net cash proceeds received by the Borrower (other
than from a Restricted Subsidiary) from the sale or issuance of Equity Interests
(other than Disqualified Stock) of the Borrower after the Effective Date and on
or prior to such time (including upon exercise of warrants or options) to the
extent not applied pursuant to Section 6.04(t), Section 6.06(a)(vii)(y) or
Section 6.06(b)(iii), plus
(c)    the aggregate amount of net cash proceeds received by the Borrower (other
than from a Restricted Subsidiary) from Indebtedness (other than Junior Debt)
and Disqualified Stock issued after the Effective Date converted to or exchanged
for Equity Interests (other than Disqualified Stock) of the Borrower, plus
(d)    the amounts received in cash or Permitted Investments by the Borrower or
any Restricted Subsidiary from any distribution, dividend, profit, return of
capital, repayment of loans or upon the Disposition of any Investment, or
otherwise received from an Unrestricted Subsidiary (including the amounts
received in cash or Permitted Investments from any Disposition or issuance of
Equity Interests of an Unrestricted Subsidiary), in each case, to the extent
received in respect of an Investment (including the designation of an
Unrestricted Subsidiary) made in reliance on Section 6.04(w) and, in each case,
not to exceed the original amount of such Investment, plus
(e)    the fair market value of the Investments by the Borrower and its
Restricted Subsidiaries made in any Unrestricted Subsidiary pursuant to Section
6.04(w) at the time it is redesignated as or merged into a Restricted Subsidiary
(in each case, not to exceed the lesser of (i) the fair market value (as
determined in good faith by the Borrower) of such Investments made in such
Unrestricted Subsidiary at the time of such redesignation or merger and (ii) the
fair market value (as determined in good faith by the Borrower) of such
Investments in such Unrestricted Subsidiary at the time such Investments were
made), minus
(f)    the aggregate amount of any Investment made pursuant to Sections 6.04(r)
and (w), any Restricted Payments made pursuant to Sections 6.06(a)(iii) and
(vi), or any prepayment made pursuant to Sections 6.06(b)(v) and (vi) after the
Effective Date and on or prior to such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.
“Bail-In Legislation” means:
(a)    in relation to an EEA Member Country which has implemented, or which at
any time implements, Article 55 of Directive 2014/59/EU establishing a framework
for the recovery and resolution of credit institutions and investment firms, the
relevant implementing law or regulation as described in the EU Bail-In
Legislation Schedule from time to time; and
(b)    in relation to any other state, any analogous law or regulation from time
to time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law of regulation.
“Bankruptcy Code” means the Bankruptcy Code of the United States of America.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian,


-4-

--------------------------------------------------------------------------------





assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such ownership interest results in or provides
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation or company, the board of directors of such Person or any committee
thereof duly authorized to act on behalf of such board, (b) in the case of any
exempted or limited liability company, the board of managers, board of
directors, manager or managing member of such Person or the functional
equivalent of the foregoing, (c) in the case of any partnership, the board of
directors, board of managers, manager or managing member of a general partner of
such Person or the functional equivalent of the foregoing and (d) in any other
case, the functional equivalent of the foregoing.
“Borrower” has the meaning assigned to such term in the first paragraph of this
Agreement.
“Borrower Materials” has the meaning assignedassinged to such term in Section
9.16.9.16(a).
“Borrower Model” means the Borrower’s model received by the Administrative Agent
on February 9, 2017.
“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 which shall be, in the case of any such written
request, substantially in the form of Exhibit B or any other form reasonably
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.


-5-

--------------------------------------------------------------------------------





“Capital Expenditures” means, for any period, the aggregate of all expenditures
by the Borrower and its Restricted Subsidiaries (whether paid in cash or accrued
as a liability) during such period that, in conformity with GAAP, are or are
required to be included as capital expenditures on the consolidated statement of
cash flows of the Borrower and its Subsidiaries.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or tangible personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that all obligations of any Person that are or would be
characterized as operating lease obligations in accordance with GAAP immediately
prior to the Effective Date (whether or not such operating lease obligations
were in effect on such date) shall continue to be accounted for as operating
lease obligations (and not as Capital Lease Obligations) for purposes of this
Agreement regardless of any change in GAAP or change in the application of GAAP
following the date that would otherwise require such obligations to be
recharacterized as Capital Lease Obligations.
“Cash Management Agreement” means any agreement to provide to the Borrower or
any Restricted Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services) any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.
“Cash Management Bank” means (i) any Person that, at the time it enters into a
Cash Management Agreement, is an Agent, a Lender or an Affiliate of any such
Person and (ii) any Person that is an Agent, a Lender or an Affiliate of such
Person as of the Effective Date and that is party to a Cash Management Agreement
as of the Effective Date, in each case, in its capacity as a party to such Cash
Management Agreement.
“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.
“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
Equity Interests (including, for this purpose, any debt or other instrument
treated as equity for U.S. federal income tax purposes) of one or more Foreign
Subsidiaries that are CFCs.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests in the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the Board of Directors of the Borrower
by Persons who were neither (i) nominated, appointed or approved for
consideration by shareholders for election by the current Board of Directors of
the Borrower nor (ii) nominated, appointed or approved for consideration by
shareholders for election by directors so nominated, appointed or approved; or
(c) a Change in Control or similar event, however denominated, under any
Material Indebtedness.
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender (or, for purposes of Section 2.12(b), by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that


-6-

--------------------------------------------------------------------------------





notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines, or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines, or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted or issued.
“Charges” has the meaning assigned to such term in Section 9.14.
“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Other Revolving Loans,
Initial Term B Loans, Term B-1 Loans or Other Term Loans and (b) any Commitment
refers to whether such Commitment is a Term Loan Commitment to make Initial Term
B Loans, Term B-1 Loans or Other Term Loans or a Revolving Credit Commitment to
make Other Revolving Loans. Other Term Loans or Other Revolving Loans that have
different terms and conditions (together with the Commitments in respect
thereof) from the Initial Term B-1 Loans, or from Other Term Loans or Other
Revolving Loans, as applicable, shall be construed to be in separate and
distinct Classes.
“Class Loans” has the meaning assigned to such term in Section 9.02(g).
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all “Collateral,” “Pledged Collateral” or similar
term as defined in any applicable Security Document and all other property of
any Loan Party that is subject to any Lien in favor of the Collateral Agent for
the benefit of the Secured Parties pursuant to any Security Document; provided
that, notwithstanding anything herein or in any Security Document or other Loan
Document, the “Collateral” shall exclude any Excluded Property.
“Collateral Agent” means JPMorgan Chase Bank, N.A. or any successor thereto in
its capacity as collateral agent for the Secured Parties.
“Collateral and Guarantee Requirement” means, at any time, that the following
requirements shall be satisfied (to the extent such requirements are stated to
be applicable at the time):
(i)    on the Effective Date, the Collateral Agent shall have received (A) from
the Borrower and each Guarantor, a counterpart of the Security Agreement and (B)
from each Guarantor, a counterpart of the Guarantee Agreement, in each case,
duly executed and delivered on behalf of such Person;
(ii)    on the Effective Date, (A)(x) all outstanding Equity Interests directly
owned by the Loan Parties, other than Excluded Property, and (y) all
Indebtedness owing to any Loan Party, other than Excluded Property, shall have
been pledged or assigned for security purposes to the extent required under the
Security Documents and (B) the Collateral Agent shall have received certificates
or other instruments (if any) representing such Equity Interests and any notes
or other instruments required to be delivered pursuant to the applicable
Security Documents, together with stock powers, note powers or other instruments
of transfer with respect thereto (as applicable) endorsed in blank; provided
that equity interest certificates representing outstanding Equity Interests for
the Subsidiaries of the Target or instruments representing pledged Indebtedness
owing to the Target or any of its Subsidiaries will, to the extent the Borrower
has used commercially reasonable efforts to obtain the underlying equity
certificates and instruments, as applicable, only be required to be delivered on
the Effective Date to the extent received from the holders thereof prior to the
Effective Date, but shall be required to be delivered not later than 90 days
(subject to extensions as may be agreed to by the


-7-

--------------------------------------------------------------------------------





Collateral Agent) after the Effective Date pursuant to arrangements to be
mutually agreed by the Borrower and Collateral Agent);
(iii)    in the case of any Person that becomes a Guarantor after the Effective
Date, subject to Section 5.11, the Collateral Agent shall have received (A) a
supplement to the Guarantee Agreement and (B) supplements to the Security
Agreement and any other Security Documents, if applicable, in the form specified
therefor or otherwise reasonably acceptable to the Collateral Agent, in each
case, duly executed and delivered on behalf of such Guarantor;
(iv)    after the Effective Date, subject to Section 5.11, all outstanding
Equity Interests of any Person (other than Excluded Property) that are directly
held or acquired by a Loan Party after the Effective Date and all Indebtedness
owing to any Loan Party (other than Excluded Property) that are directly
acquired by a Loan Party after the Effective Date shall have been pledged
pursuant to the Security Documents and the Collateral Agent shall have received
certificates or other instruments (if any) representing such Equity Interests
and any notes or other instruments required to be delivered pursuant to the
applicable Security Documents, together with stock powers or other instruments
of transfer with respect thereto (as applicable) endorsed in blank;
(v)    except as otherwise contemplated by this Agreement or any Security
Document, all documents and instruments, including Uniform Commercial Code
financing statements, and filings with the United States Copyright Office and
the United States Patent and Trademark Office, and all other actions reasonably
requested by the Collateral Agent (including those required by applicable
Requirements of Law) to be delivered, filed, registered or recorded to create
the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
delivered, filed, registered or recorded or delivered to the Collateral Agent
for filing, registration or the recording substantially concurrently with, or
promptly following, the execution and delivery of each such Security Document;
(vi)    evidence of the insurance (if any) required by the terms of Section 5.07
hereof shall have been received by the Collateral Agent; and
(vii)    after the Effective Date, the Collateral Agent shall have received (i)
such other Security Documents as may be required to be delivered pursuant to
Section 5.11 or Section 5.14 or the Security Documents and (ii) upon reasonable
request by the Collateral Agent, evidence of compliance with any other
requirements of Section 5.11 or Section 5.14.
Notwithstanding anything to the contrary in this Agreement, the Security
Documents or any other Loan Document, (i) the Collateral Agent may grant
extensions of time or waiver of requirement for the creation or perfection of
security interests in or the obtaining of insurance with respect to particular
assets (including extensions beyond the Effective Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Borrower, that perfection or
obtaining of such items cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or the other Loan Documents, (ii) there shall be no control, lockbox or similar
arrangements nor any control agreements relating to the Borrower’s and its
Subsidiaries’ bank accounts (including deposit, securities or commodities
accounts), (iii) there shall be no landlord, mortgagee, warehouseman or bailee
waivers required and (iv) no actions required by the laws of any non-U.S.
jurisdiction shall be required to be taken to create any security interests in
assets located or titled outside of the United States (including any Equity
Interests of any Foreign Subsidiary and any non U.S. Intellectual Property) or
to perfect or make enforceable any security interests in such assets (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction).


-8-

--------------------------------------------------------------------------------





“Commitment” means, as applicable, a Revolving Credit Commitment and/or a Term
Loan Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section
9.019.16(d)(ii).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Current Assets” means, as at any date of determination, the
consolidated current assets of the Borrower and its Restricted Subsidiaries that
may properly be classified as current assets in conformity with GAAP, excluding
cash and Permitted Investments.
“Consolidated Current Liabilities” means, as at any date of determination, the
consolidated current liabilities of the Borrower and its Restricted Subsidiaries
that may property be classified as current liabilities in conformity with GAAP,
excluding, without duplication, the current portion of any long-term
Indebtedness.
“Consolidated Depreciation and Amortization Expense” means, with respect to the
Borrower and its Restricted Subsidiaries for any Test Period, the total amount
of depreciation and amortization expense, including the amortization of goodwill
and other intangibles, for such Test Period on a consolidated basis and
otherwise determined in accordance with GAAP.
“Consolidated EBITDA” means, for any Test Period, an amount determined for
Borrower and its Restricted Subsidiaries on a consolidated basis equal to
Consolidated Net Income, for such Test Period:
(a)    increased by (without duplication) in each case only to the extent the
same was deducted (and not added back) in determining such Consolidated Net
Income (other than with respect to clauses (ix) and (xii) below) and without
duplication:
(i)    Consolidated Depreciation and Amortization Expense of such Person for
such Test Period; plus
(ii)    interest expense for such Test Period; plus
(iii)     any provision for taxes based on income or profits or capital
(including federal, state and local taxes, franchise taxes, excise taxes and
similar taxes, including any penalties or interest with respect thereto) for
such Test Period; plus
(iv)    any fees, commissions, costs, expenses or other charges or any
amortization related to any issuance of Equity Interests, Investment outside the
ordinary course of business, acquisition (including earn-out provisions),
Disposition outside the ordinary course of business, recapitalization or the
incurrence, prepayment, amendment, modification, restructuring or refinancing of
Indebtedness permitted by this Agreement or occurring prior to the Effective
Date (whether or not successful) for such Test Period, including (A) such fees,
costs, expenses or charges related to the Facilities and the other Transactions
and (B) any amendment or other modification to the terms of any such
transactions; plus
(v)    the amount of any cash restructuring charge and related charges, business
optimization expenses, or reserve or related items incurred during such Test
Period; plus


-9-

--------------------------------------------------------------------------------





(vi)    any other non-cash losses, charges and expenses (including non-cash
compensation charges) reducing Consolidated Net Income for such Test Period;
plus
(vii)    any net loss from disposed, abandoned, transferred, closed or
discontinued operations (excluding held for sale discontinued operations until
actually disposed of); plus
(viii)    any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
during such Test Period; plus
(ix)     the amount of expected cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by the
Borrower in good faith to be realized as a result of actions taken or expected
to be taken (calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions and cost-saving synergies had been realized on the
first day of such Test Period) related to (A) the Transactions as set forth in
the Borrower Model and (B) mergers and other business combinations,
acquisitions, divestitures, restructurings and cost saving initiatives which are
reasonably identifiable and factually supportable and other similar initiatives,
in each case net of the amount of actual benefits realized during such Test
Period from such actions; provided that (x) such cost savings, operating expense
reductions, restructuring charges and expenses and cost-saving synergies are
expected to be realized (in the good faith determination of the Borrower), in
the case of clause (A), on or prior to the date that is eighteen (18) months
after the Effective Date or, in the case of clause (B), within eighteen (18)
months after such transaction or initiative has been consummated, (y) no cost
savings, operating expense reductions and cost-saving synergies may be added
pursuant to this clause (ix) to the extent duplicative of any expenses or
charges relating thereto that are either excluded in computing Consolidated Net
Income or included (i.e., added back) in computing Consolidated EBITDA for such
Test Period and (z) the aggregate add-backs pursuant to clause (B) of this
clause (ix) (plus any adjustments made in respect of anticipated synergies and
cost savings pursuant to clause (y) of the definition of “Pro Forma Basis”)
shall not exceed 20% of Consolidated EBITDA for such Test Period (calculated on
a Pro Forma Basis but prior to giving effect to any add back under this clause
(ix)(B) or such adjustments made pursuant to clause (y) of the definition of
“Pro Forma Basis”); plus
(xi)     costs and expenses incurred in connection with the Transactions; plus
(xii)    the amount of proceeds received during such period from business
interruption insurance; plus
(xiii)    extraordinary, unusual or non-recurring losses, charges or expenses;
(b)    increased or decreased by (without duplication):
(i)    any net gain or loss resulting in such Test Period from currency
translation gains or losses related to currency hedges or remeasurements of
Indebtedness (including any net loss or gain resulting from currency exchange
risk), plus or minus, as applicable;
(ii)    any net after-tax income (loss) from the early extinguishment of
Indebtedness, plus or minus, as applicable; and
(iii)    extraordinary, unusual or non-recurring gains;


-10-

--------------------------------------------------------------------------------





all as determined on a consolidated basis for the Borrower and its Restricted
Subsidiaries in accordance with GAAP; provided, that, subject to adjustment on a
Pro Forma Basis for events occurring after the Effective Date, that Consolidated
EBITDA for the fiscal quarters ending on or about April 3, 2016, July 3, 2016,
October 2, 2016 and January 1, 2017 shall be deemed to be $57,900,000,
$59,600,000, $57,400,000 and $62,000,000, respectively.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Restricted Subsidiaries during such period, calculated on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (a) gains or losses attributable to property sales not in the
ordinary course of business (as determined in good faith by the Borrower), (b)
the cumulative effect of a change in accounting principles and any gains or
losses attributable to write-ups or write-downs of assets, (c) the net income
(or loss) of any Person that is not the Borrower or a Restricted Subsidiary or
that is accounted for by the equity method of accounting, provided that the
income of such Person for such period will be included to the extent of the
amount of dividends or similar distributions paid in cash (or converted to cash)
to the Borrower or a Restricted Subsidiary during such period.
“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Borrower and the Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP, as set forth on the consolidated
balance sheet of the Borrower as of the last day of the most recently ended four
fiscal quarter period ending immediately prior to such date for which financial
statements of the Borrower have been delivered pursuant to Section 5.01 or
4.01(j).
“Consolidated Working Capital” means, as of the date of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a meaning correlative thereto.
“Converted Initial Term B Loan” shall mean, as to any Lender that has validly
executed and returned a counterpart to Amendment No. 1 to the Administrative
Agent prior to the Amendment No. 1 Effective Date indicating an election to
convert its Initial Term B Loans to Term B-1 Loans, all of such Lender’s
outstanding Initial Term B Loans (or, if less, the amount notified by the
Administrative Agent to such Lender prior to the Amendment No. 1 Effective
Date).
“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount of such Lender’s Revolving Loans and Term Loans outstanding at such time.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically


-11-

--------------------------------------------------------------------------------





identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, (b) has notified the
Borrower or the Administrative Agent in writing or has made a public statement
to the effect that it does not intend to comply with its funding obligations
hereunder or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied or generally under other agreements in
which it commits to extend credit), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a Bankruptcy Event or (ii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of (A) an Undisclosed Administration or (B) the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of the courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with a Disposition that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth such valuation, less the amount of cash or Permitted
Investments received in connection with a subsequent disposition of such
Designated Non-Cash Consideration.
“Disposition” or “Dispose” means, with respect to any Person, the sale,
transfer, license or other disposition (including any sale and leaseback
transaction) of any property of such Person.
“Disqualified Institution” means (a) any Person identified in writing upon three
(3) Business Days’ prior notice by the Borrower to the Administrative Agent by
e-mail to JPMDQ_Contact@jpmorgan.com that is at the time a competitor of the
Borrower or any of its Subsidiaries and (b) any Affiliate of any Person
described in clause (a) to the extent such Affiliate is clearly identifiable
solely on the basis of the similarity of such Affiliate’s name to any Person
described in clause (a) (but excluding any Affiliate of such Person that is a
bona fide debt fund or investment vehicle that is primarily engaged, or that
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds or similar
extensions of credit or securities in the ordinary course and with respect to
which such Person does not, directly or indirectly, possess the power to direct
or cause the direction of the investment policies of such entity), it being
understood that to the extent the Borrower provides such list (or any supplement
thereto) to the Administrative Agent, the Administrative Agent is authorized to
and shall post such list (and any such supplement thereto)) on the Platform (and
such list may be made available to Public Lenders); provided that no supplement
to the list of Disqualified Institutions described in clause (a) shall apply
retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans or that is party to a pending
trade at the time such designation would otherwise become effective.
“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by their terms (or by the terms of any security or other
Equity Interests into which they are convertible or for which they are
exchangeable), or upon the happening of any event or condition (a) mature
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or are mandatorily redeemable


-12-

--------------------------------------------------------------------------------





(other than solely for Qualified Equity Interests of the Borrower and cash in
lieu of fractional shares of such Equity Interests), pursuant to a sinking fund
obligation or otherwise, (b) are redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests of the Borrower and cash in
lieu of fractional shares of such Equity Interests), in whole or in part, (c)
provide for scheduled, mandatory payments of dividends in cash, or (d) are or
become convertible into or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or any other Equity Interests (other than
Qualified Equity Interests of the Borrower), in the case of each of the
foregoing clauses (a), (b), (c) and (d), (A) prior to the date that is
ninety-one (91) days after the Latest Maturity Date in effect at the time of
issuance thereof and (B) except as a result of a change of control or asset sale
or similar event so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event or similar event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments (provided,
that only the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock). Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of the
Borrower or any of its Subsidiaries or by any such plan to such employees shall
not constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employees’ termination, death or
disability and (ii) any class of Equity Interests of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of Qualified Equity Interests of the Borrower shall not be deemed to be
Disqualified Stock.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiaries” means all Subsidiaries that are organized under the laws
of the United States, any state thereof or the District of Columbia.
“Dutch Auction” means an auction conducted by the Borrower or any Subsidiary in
order to purchase Term Loans as contemplated by Section 9.04(e), as applicable,
in accordance with the Auction Procedures.
“ECF Percentage” means, as of the date of determination, (a) if the Secured
Leverage Ratio as of the last day of the applicable fiscal year of the Borrower
is greater than 1.75:1.00, 50% and (b) otherwise, 0%.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any degree) having responsibility for the resolution of any EEA
Financial Institution.


-13-

--------------------------------------------------------------------------------





“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02), which is April
4, 2017.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a natural
person with the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, or injunctions issued or promulgated by any
Governmental Authority, governing pollution, protection of the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Materials or human health or safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated),
other than the Borrower, that, together with the Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of any unpaid “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), whether or not waived, or with
respect to a Multiemployer Plan, any failure to make a required contribution;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal (including under Section 4062(e) of ERISA) from
any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a


-14-

--------------------------------------------------------------------------------





Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA or is in “endangered” or “critical” or “critical and
declining” status, within the meaning of Section 432 of the Code or Section 305
of ERISA.
“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor Person) from time to
time.
“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess of:
(a)    the sum, without duplication, of:
(i)    Consolidated Net Income of the Borrower and its Restricted Subsidiaries
for such period;
(ii)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization and non-cash compensation expense arising from
equity awards) to the extent deducted in arriving at the Consolidated Net Income
of the Borrower and its Restricted Subsidiaries (provided, that if any non-cash
charge represents an accrual or reserve for cash items in any future period, the
cash payment in respect thereof in such future period shall be subtracted from
Excess Cash Flow in such future period);
(iii)    decreases in Consolidated Working Capital for such period (other than
any such decreases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting) plus the decrease in long-term accounts receivable for such period
for the Borrower and its Restricted Subsidiaries, if any;
(iv)    cash receipts in respect of Swap Agreements during such period to the
extent not otherwise included in Consolidated Net Income of the Borrower and its
Restricted Subsidiaries; and
(v)    the amount of tax expense deducted in determining Consolidated Net Income
of the Borrower and its Restricted Subsidiaries for such period to the extent it
exceeds the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period; minus
(b)    the sum, without duplication, of:
(i)    (A) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income of the Borrower and its Restricted
Subsidiaries and non-cash gains to the extent included in arriving at such
Consolidated Net Income of the Borrower and its Restricted Subsidiaries and (B)
the portion of Consolidated Net Income attributable to any Foreign Subsidiaries,
except to the extent of any cash actually repatriated to the Borrower or any
Domestic Subsidiaries;


-15-

--------------------------------------------------------------------------------





(ii)    without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions made in
cash during such period, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of an incurrence or issuance of
Indebtedness (other than extensions of credit under any revolving credit
facility or similar facility or other short-term Indebtedness);
(iii)    the aggregate amount of all principal payments and purchases of
Indebtedness of the Borrower and its Restricted Subsidiaries (including (A) the
principal component of Capital Lease Obligations, (B) prepayments of Loans
pursuant to Section 2.08(b) to the extent required due to a Disposition that
resulted in an increase to such Consolidated Net Income and not in excess of the
amount of such increase and (C) the amount of scheduled amortization payments in
respect of the Term Loans, but excluding (X) all other prepayments or purchases
of Term Loans and (Y) all prepayments in respect of any revolving credit
facility available to the Borrower or any of its Restricted Subsidiaries except,
in the case of this clause (Y), to the extent there is an equivalent permanent
reduction in commitments thereunder) made during such period, except to the
extent financed with the proceeds of an incurrence of Indebtedness (other than
extensions of credit under any revolving credit facility or similar facility or
other short-term Indebtedness);
(iv)    (A) the amount of cash taxes (including penalties and interest) paid or
tax reserves set aside or payable (without duplication) in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period and (B) cash payments that the Borrower
or any of its Restricted Subsidiaries will be required to make in respect of
Taxes within 180 days after the end of such period; provided that amounts
described in this clause (B) will not reduce Excess Cash Flow in subsequent
periods, and, to the extent not paid, will increase Excess Cash Flow in the
subsequent period;
(v)    increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting) plus the increase in long-term accounts receivable for such period
of the Borrower and its Restricted Subsidiaries, if any;
(vi)    (A) cash payments by the Borrower and its Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and its
Restricted Subsidiaries other than Indebtedness and (B) cash payments made in
respect of pensions and other postemployment benefits in such period to the
extent not deducted in arriving at such Consolidated Net Income;
(vii)    (A) without duplication of amounts deducted pursuant to clause (x)
below in prior periods, the amount of Investments made under clauses (g), (l),
(m), (r), (v), (w), (x) and (y) of Section 6.04, except to the extent that such
Investments and acquisitions were financed with the proceeds of an incurrence of
Indebtedness (other than extensions of credit under any other revolving credit
facility or similar facility or other short term Indebtedness) and (B) to the
extent not deducted in arriving at Consolidated Net Income, cash fees, expenses
and purchase price adjustments incurred in connection with the Transactions, any
acquisition consummated before or after the Effective Date or any Investment
permitted by Section 6.04, equity issuance or debt issuance (whether or not
consummated);
(viii)    cash expenditures in respect of Swap Agreements during such period to
the extent not deducted in arriving at such Consolidated Net Income;


-16-

--------------------------------------------------------------------------------





(ix)    the aggregate amount of any premium, make-whole or penalty payments paid
in cash by the Borrower and its Restricted Subsidiaries during such period that
are required to be made in connection with any prepayment of Indebtedness except
to the extent that such amounts were financed with the proceeds of an incurrence
of Indebtedness (other than extensions of credit under any other revolving
credit facility or similar facility or other short-term Indebtedness);
(x)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, at the option of the Borrower, the aggregate consideration required to
be paid in cash by the Borrower or any of its Restricted Subsidiaries pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period relating to Investments permitted by Section 6.04, Permitted
Acquisitions, Capital Expenditures or acquisitions to be consummated or made
during the period of four consecutive Fiscal Quarters of the Borrower following
the end of such period except to the extent intended to be financed with the
proceeds of an incurrence of other Indebtedness (other than extensions of credit
under any other revolving credit facility or similar facility or other
short-term Indebtedness); provided that to the extent the aggregate amount
utilized to finance such Investments permitted by Section 6.04, Permitted
Acquisitions, Capital Expenditures or acquisitions during such period of four
consecutive Fiscal Quarters is less than the Contract Consideration, the amount
of such shortfall, shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive Fiscal Quarters;
(xi)    cash payments during such period in respect of non-cash items expensed
in a prior period or for which an accrual or reserve was established in a prior
period but in each case not reducing Excess Cash Flow as calculated for such
prior period; and
(xii)    the amount of payments made under Section 6.06(a)(vii).
“Excluded Property” means (i) any leasehold interest in real property and any
fee owned real property, (ii) motor vehicles and other assets subject to
certificates of title, except to the extent a security interest therein can be
perfected by the filing of a UCC financing statement, (iii) letter of credit
rights, except the extent perfection can be accomplished by filing of a UCC
financing statement, and commercial tort claims in an individual amount
reasonably estimated by the Borrower to be less than $10,000,000, (iv) pledges
and security interests prohibited by applicable law, rule or regulation
(including the requirement to obtain consent of any governmental authority)
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code of any applicable jurisdiction or other applicable law, other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the Uniform Commercial Code of any applicable
jurisdiction or other applicable law notwithstanding such prohibition, (v)
Equity Interests in any Person other than Wholly Owned Subsidiaries, to the
extent not permitted by the terms of such Person’s organizational or joint
venture documents after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code of any applicable jurisdiction or
other applicable law, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code of any applicable jurisdiction or other applicable law notwithstanding such
prohibition, (vi) any lease, permit, license or agreement or any property
subject to a purchase money security interest, Capital Lease Obligations or
similar arrangement permitted under this Agreement, in each case, to the extent
the grant of a security interest therein would violate or invalidate such lease,
permit, license or agreement or purchase money or similar arrangement or create
a right of termination in favor of any other party thereto (other than the
Borrower or any of its Restricted Subsidiaries) after giving effect to the
applicable anti-assignment provisions of the UCC of any applicable jurisdiction
or other applicable law, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC of any
applicable jurisdiction or other applicable law notwithstanding such
prohibition, (vii) those assets as to which


-17-

--------------------------------------------------------------------------------





the Administrative Agent and the Borrower reasonably agree in writing that the
cost of obtaining such security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security afforded thereby, (viii)
voting Equity Interests in excess of 65% of the voting Equity Interests of any
first-tier CFC or CFC Holdco or any of the Equity Interests of a Subsidiary of a
CFC or CFC Holdco, (ix) any governmental licenses or state or local franchises,
charters and authorizations, to the extent security interests in such licenses,
franchises, charters or authorizations are prohibited or restricted by the terms
thereof after giving effect to the applicable anti-assignment provisions of the
Uniform Commercial Code of any applicable jurisdiction or other applicable law,
(x) any U.S. trademark application filed on the basis of an intent-to-use such
trademark prior to the filing with and acceptance by the United States Patent
and Trademark Office of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15
U.S.C. §1051, et seq.), to the extent, if any, that, and solely during the
period, if any, in which the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal law, (xi) assets to the extent the granting of such security
interest would result in material adverse tax consequences as reasonably
determined by the Borrower, (xii) Margin Stock, (xiii) any acquired property
acquired through an acquisition (including property acquired through acquisition
or merger of another entity that is not a Subsidiary) permitted under this
Agreement, if at the time of such acquisition, the granting of a security
interest therein or the pledge thereof is prohibited by contract or other
agreement permitted under this Agreement binding on such acquired property (in
each case, not created in contemplation thereof) to the extent and for so long
as such contract or other agreement prohibits such security interest or pledge
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable law, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code or other applicable law notwithstanding such prohibition, and
(xiv) Equity Interests issued by Unrestricted Subsidiaries, not-for-profit
Subsidiaries and Special Purpose Entities; provided however that Excluded
Property shall not include any Proceeds, substitutions or replacements of any
Excluded Property unless such proceeds, substitutions or replacements themselves
otherwise constitute Excluded Property.
“Excluded Subsidiary” means any of the following:
(a)    each Immaterial Subsidiary,
(b)    each Domestic Subsidiary that is not a Wholly Owned Subsidiary (for so
long as such Subsidiary remains a non-Wholly Owned Subsidiary),
(c)    each Domestic Subsidiary that is prohibited (but only for so long as such
Domestic Subsidiary is prohibited) from guaranteeing or securing the Obligations
by any applicable law, rule or regulation or that would require consent,
approval, license or authorization of a Governmental Authority to Guarantee or
grant Liens to secure the Obligations (unless such consent, approval, license or
authorization has been received),
(d)    each Domestic Subsidiary that is prohibited (but only for so long as such
Domestic Subsidiary is prohibited) from guaranteeing or securing the Obligations
by any applicable contractual requirement existing on the Effective Date or
existing at the time such Subsidiary becomes a Subsidiary, so long as such
prohibition was not created in contemplation thereof (and for so long as such
restriction or any replacement or renewal thereof is in effect),
(e)    any Foreign Subsidiary,
(f)    any Domestic Subsidiary (i) that is a CFC Holdco or (ii) that is a direct
or indirect Subsidiary of a Foreign Subsidiary that is a CFC,


-18-

--------------------------------------------------------------------------------





(g)    any other Domestic Subsidiary with respect to which the Administrative
Agent and the Borrower reasonably agree that the cost (or material adverse Tax
consequences) of providing a Guarantee of or granting Liens to secure the
Secured Obligations would be excessive in relation to the benefit to be afforded
thereby,
(h)    each Unrestricted Subsidiary,
(i)    any not-for-profit Subsidiary, and
(j)    any Special Purpose Entity.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee by
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time such
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Obligation is guaranteed by such Loan Party or security
interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office located in or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment, pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the applicable Commitment, or, in the case of
an applicable interest in a Loan not funded pursuant to a prior Commitment, such
Lender acquires such interest in such Loan; provided that this clause (b)(i)
shall not apply to an assignee pursuant to a request by the Borrower under
Section 2.16(b) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.14, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired such applicable interest in such Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.14(f) and (d) any Taxes
imposed under FATCA.
“Existing Class Loans” has the meaning assigned to such term in Section 9.02(g).
“Existing Convertible Notes” means the Borrower’s 0.875% Convertible Senior
Notes due 2022 outstanding on the Effective Date.
“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.19(a).
“Extended Revolving Loan” has the meaning assigned to such term in Section
2.19(a).


-19-

--------------------------------------------------------------------------------





“Extended Term Loan” has the meaning assigned to such term in Section 2.19(a).
“Extending Lender” has the meaning assigned to such term in Section 2.19(a).
“Extension” has the meaning assigned to such term in Section 2.19(a).
“Extension Amendment” has the meaning assigned to such term in Section 2.19(b).
“Extension Election” has the meaning assigned to such term in Section 2.19(a).
“Facility” means the respective facility and commitments utilized in making
Loans hereunder, it being understood that, as of the Amendment No. 1 Effective
Date there is one Facility (i.e., the Initial Term B-1 Facility) and thereafter,
the term “Facility” may include any other Class of Commitments and the
extensions of credit thereunder.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective
Datedate of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and, any
agreements entered into pursuant to the foregoing (or any amended or successor
version described above), and any intergovernmental agreements entered into in
connection with the foregoing and any law, regulations, or official rules
adopted pursuant to any suchSection 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next immediately succeeding Business Day
by the NYFRB as the federal funds effective rate.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or similar officer of the Borrower.
“Fiscal Quarter” means a fiscal quarter of the Borrower, ending in accordance
with Borrower’s historical practice prior to the Effective Date (subject to
Section 6.09).
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis, subject to the provisions of Section
1.03.
“GigPeak Acquisition” shall have the meaning assigned to such term in the first
recital hereto.
“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (b) any notice to; (c) any declaration of or with; or (d) any registration
by or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.


-20-

--------------------------------------------------------------------------------





“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary or
reasonable indemnity obligations in effect on the Effective Date, or entered
into in connection with any acquisition or Disposition of assets permitted under
this Agreement, in each case, other than such obligations with respect to
Indebtedness.
“Guarantee Agreement” means a guarantee agreement substantially in the form of
Exhibit D, made by the Guarantors in favor of the Administrative Agent for the
benefit of the Secured Parties.
“Guarantors” means each Restricted Subsidiary that becomes party to a Guarantee
Agreement as a Guarantor, and the permitted successors and assigns of each such
Person (except to the extent such successor or assign is relieved from its
obligations under the Guarantee Agreement pursuant to the provisions of this
Agreement) until such Restricted Subsidiary is released as a Guarantor pursuant
to the terms hereof.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that was an Agent, a Lender or an Affiliate
thereof on the Effective Date or at the time it entered into a Swap Agreement
with the Borrower or any of is Restricted Subsidiaries.
“Immaterial Subsidiaries” means all Subsidiaries other than the Material
Subsidiaries. As of the Closing Date, the only Subsidiaries designated by the
Borrower as Immaterial Subsidiaries are listed on Schedule 1.01D.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”
“Incremental Amendment” has the meaning assigned to such term in Section
2.17(a).
“Incremental Commitment” means any Incremental Revolving Credit Commitment or
Incremental Term Loan Commitment.
“Incremental Equivalent Debt” means Indebtedness issued, incurred or otherwise
obtained by any Loan Party in respect of one or more series of junior lien
notes, senior unsecured notes or subordinated notes (in each case issued in a
public offering, Rule 144A or other private placement in lieu of the foregoing
(and any Registered Equivalent Notes issued in exchange therefor)) or junior
lien or unsecured loans that, in each


-21-

--------------------------------------------------------------------------------





case, if secured, will be secured by Liens on the Collateral on a junior
priority basis to the Liens on Collateral securing the Secured Obligations, and
that are issued or made in lieu of Incremental Loans; provided that (i) the
aggregate principal amount of all Incremental Equivalent Debt at the time of
issuance or incurrence shall not exceed the Maximum Incremental Amount at such
time, (ii) such Incremental Equivalent Debt shall not be subject to any
Guarantee by any Person other than a Loan Party, (iii) in the case of
Incremental Equivalent Debt that is secured, the obligations in respect thereof
shall not be secured by any Lien on any asset of any Person other than any asset
constituting Collateral, (iv) if such Incremental Equivalent Debt is secured,
such Incremental Equivalent Debt shall be subject to a Permitted Junior
Intercreditor Agreement and if such Incremental Equivalent Debt is payment
subordinated, shall be subject to a subordination agreement on terms that are
reasonably acceptable to the Administrative Agent and (v) at the time of
incurrence, such Incremental Equivalent Debt has a final maturity date equal to
or later than 91 days after the Latest Maturity Date then in effect with respect
to, and has a Weighted Average Life to Maturity equal to or longer than, the
Weighted Average Life to Maturity of, the Class of outstanding Term Loans with
the then longest Weighted Average Life to Maturity.
“Incremental Loan” means an Incremental Term Loan or an Incremental Revolving
Loan.
“Incremental Revolving Credit Commitment” means any incremental revolving credit
commitment provided pursuant to Section 2.17.
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Credit Commitment or an outstanding Incremental Revolving Loan.
“Incremental Revolving Loans” means Revolving Loans made by one or more
Revolving Lenders to the Borrower pursuant to an Incremental Revolving Credit
Commitment.
“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Incremental Term Loans to the
Borrower.
“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loans” means any additional term loans made pursuant to
Section 2.17.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts and trade payables payable incurred in the ordinary course of business
and (ii) any bona-fide earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid after being due and payable), (e) all Indebtedness of others secured by any
Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, (f) all Guarantees
by such Person of Indebtedness of others, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) the
amount of all obligations of such Person with respect to the mandatory
redemption, mandatory repayment or other mandatory repurchase of any
Disqualified Stock of such Person (excluding accrued dividends that have not
increased the liquidation preference of such Disqualified Stock) and (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances; provided that the term “Indebtedness” shall not include (i)
deferred or prepaid revenue, (ii) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the seller, (iii) obligations, to the extent such
obligations would otherwise constitute Indebtedness, under any agreement


-22-

--------------------------------------------------------------------------------





that have been irrevocably defeased or satisfied and discharged pursuant to the
terms of such agreement or (iv) Equity Interests (other than Disqualified
Stock). The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The amount of Indebtedness of any Person for purposes of clause (e)
above shall (unless such Indebtedness has been assumed by such Person) be deemed
to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith. For all purposes hereof, the
Indebtedness of the Borrower and the Restricted Subsidiaries shall exclude
intercompany liabilities arising from their cash management, tax, and accounting
operations and intercompany loans, advances or Indebtedness having a term not
exceeding 364 days (inclusive of any rollover or extensions of terms) and made
in the ordinary course of business.
“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Initial Term B Borrowing” means any Borrowing comprised of Initial Term B
Loans.
“Initial Term B Facility” means the Initial Term B Loan Commitments and the
Initial Term B Loans made hereunder.“Initial Term B Facility Maturity Date”
means April 4, 2024 ; provided that if any Existing Convertible Notes are
outstanding on August 16, 2022 and the maturity date thereof had not otherwise
been extended to a date that is no earlier than 91 days after the date first set
forth above in this definition, the Initial Term B Facility Maturity Date shall
instead be August 16, 2022 unless the Borrower and the Guarantors shall have
cash, Permitted Investments and/or undrawn Revolving Credit Commitments (or
other commitments on terms reasonably satisfactory to the Administrative Agent
from financial institutions reasonably satisfactory to the Administrative Agent)
in an aggregate amount not less than the aggregate principal amount of then
outstanding Existing Convertible Noteson the Effective Date.
“Initial Term B Lender” means a Lender with an Initial Term B Loan Commitment or
an outstanding Initial Term B Loan.
“Initial Term B Loan Commitment” means, with respect to each Initial Term B
Lender, the commitment of such Initial Term B Lender to make Initial Term B
Loans hereunder. The amount of each Initial Term B Lender’s Initial Term B Loan
Commitment as of the Effective Date is set forth on Schedule 1.01B. The
aggregate amount of the Initial Term B Loan Commitments as of the Effective Date
is $200,000,000.
“Initial Term B Loans” means the term loans made by the Initial Term B Lenders
to the Borrower on the Effective Date pursuant to Section 2.01(b)(i) and any
Incremental Term Loans in the form of additional Initial Term B Loans.
“Intellectual Property” means the following: (a) copyrights, mask works
(including integrated circuit designs) and rights in works of authorship,
registrations and applications for registration thereof, (b) trademarks, service
marks, trade names, slogans, domain names, logos, trade dress and registrations
and applications of registrations thereof, (c) patents, as well as any reissued
and reexamined patents and extensions corresponding to the patents and any
patent applications, as well as any related continuation, continuation in part
and divisional applications and patents issuing therefrom, and all inventions,
discoveries and designs claimed or described therein, (d) trade secrets, and
other confidential information, including ideas, designs, concepts, compilations
of information, databases and rights in data, methods, techniques, procedures,


-23-

--------------------------------------------------------------------------------





processes and other know-how, whether or not patentable and (e) all other
intellectual property or industrial property.
“Intercompany Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary owed to and held by the Borrower or any Restricted
Subsidiary; provided that (x) the occurrence of any event which results in any
such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
subsequent transfer of such Indebtedness (other than to the Borrower or another
Restricted Subsidiary) shall be deemed, in each case, to constitute a new
incurrence of Indebtedness other than Intercompany Indebtedness by the issuer
thereof and (y) any such Indebtedness owing to a Restricted Subsidiary that is
not a loan party is unsecured and subordinated in right of payment to the
obligations on terms customary for intercompany subordinated indebtedness.
“Intercreditor Agreement” means a Permitted First Lien Intercreditor Agreement
or a Permitted Junior Intercreditor Agreement, as applicable.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to any ABR Loan, (i) the first
Business Day of each Fiscal Quarter beginning after the Effective Date and (ii)
the applicable Maturity Date and, (b) with respect to any Eurodollar Loan, (i)
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (ii) the applicable Maturity Date and
(c) with respect to all Initial Term B Loans (including Converted Initial Term B
Loans), the Amendment No. 1 Effective Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, to the extent agreed to by all Lenders with Commitments or Loans
of the applicable Class, such other period of twelve months or less as is
satisfactory to the Administrative Agent), as the Borrower may elect; provided,
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the LIBO Screen Rate for the longest
period (for which the LIBO Screen Rate is available) that is shorter than the
Impacted Interest Period and (b) the LIBO Screen Rate for the shortest period
(for which the LIBO Screen Rate is available) that exceeds the Impacted Interest
Period, in each case, at such time. When determining the rate for a period which
is less than the shortest period for which the LIBO Screen Rate is available,
the LIBO Screen Rate for purposes of clause (a) above shall be deemed to be the
overnight screen rate where “overnight screen rate” means the overnight rate
determined by the Administrative Agent from such service as the Administrative
Agent may reasonably select.
“Investment” has the meaning assigned to such term in Section 6.04.


-24-

--------------------------------------------------------------------------------





“IRS” means the United States Internal Revenue Service.
“Junior Debt” has the meaning assigned to such term in Section 6.06(b).
“Junior Debt Prepayment” has the meaning assigned to such term in Section
6.06(b).
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, in each case
then in effect on such date of determination.
“LCA Election” has the meaning assigned to such term in Section 1.05(b).
“LCA Test Date” has the meaning assigned to such term in Section 1.05(b).
“Lead Arranger” means JPMorgan Chase Bank, N.A., in its capacity as sole lead
arranger and bookrunner (including as sole lead arranger and bookrunner in
connection with Amendment No. 1).
“Lenders” means the Persons listed on Schedule 1.01BInitial Term B Lenders, the
Additional Term B-1 Lender, the Term B-1 Lenders and any other Person that shall
have become a Lender hereto pursuant to an Assignment and Assumption,
Incremental Amendment, Extension Amendment or Refinancing Amendment, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for dollars) for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page of such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate at such time, subject to Section 2.11.
Notwithstanding the foregoing, in no event shall the LIBO Rate for any Interest
Period be less than, 0.00% at any time.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge in the nature of a security interest
or security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities; provided that “Lien” shall not include any
non-exclusive licenses or covenants not to assert under Intellectual Property,
or any operating lease or any agreement to sell an asset so long as no security
interest is created for the benefit of any Person with respect to such asset.
“Limited Condition Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary of all or substantially all of the Equity Interests or
assets or business of another Person or assets constituting a business unit,
line of business or division of such Person (a) that is permitted by this
Agreement and (b) the consummation of which is not conditioned upon the
availability of, or on obtaining, third party financing or in connection with
which any fee or expense would be payable by the Borrower or its Restricted
Subsidiaries


-25-

--------------------------------------------------------------------------------





to the seller or target in the event financing to consummate the acquisition is
not obtained as contemplated by the definitive acquisition agreement.
“Limited Condition Acquisition Agreement” means, with respect to any Limited
Condition Acquisition, the definitive acquisition documentation in respect
thereof.
“Loan Documents” means this Agreement, the Guarantee Agreement, the Security
Documents, Amendment No. 1, each Incremental Amendment, each Extension
Amendment, each Refinancing Amendment, any Intercreditor Agreement to the extent
then in effect and the Notes.
“Loan Parties” means the Borrower and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, or (b) the validity or enforceability of the
Loan Documents, taken as a whole, or the rights or remedies of the
Administrative Agent or the Lenders thereunder, taken as a whole.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $35,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
“Material Subsidiary” means a Restricted Subsidiary that either (a) generates 5%
or more of the Consolidated EBITDA of the Borrower or (b) holds assets that
constitute 5% or more of all consolidated assets of the Borrower and its
Restricted Subsidiaries as of the last day of the most recent Fiscal Quarter for
which financial statements of the Borrower are available; provided that, if the
Consolidated EBITDA or consolidated assets of all Restricted Subsidiaries that
would otherwise be excluded from being a “Material Subsidiary” pursuant to
clauses (a) and (b) above exceeds the applicable thresholds set forth in clause
(a) or (b) above, then the Borrower shall designate in writing to the
Administrative Agent one or more of such Restricted Subsidiaries to be “Material
Subsidiaries” to the extent necessary so that the Consolidated EBITDA and
consolidated assets of all Restricted Subsidiaries that are not Material
Subsidiaries do not exceed the applicable thresholds set forth in clause (a) or
(b) above.
“Maturity Date” means a Term Facility Maturity Date or Revolving Facility
Maturity Date, as applicable.
“Maximum Incremental Amount” shall mean, at any time, the sum of (i)
$200,000,000 minus the amount of Incremental Commitments and Incremental
Equivalent Debt previously established or incurred in reliance on this clause
(i) plus (ii) solely in the case of Incremental Revolving Credit Commitments,
$50,000,000 minus the amount of Incremental Revolving Credit Commitments
previously established pursuant to this clause (ii) plus (iii) an unlimited
amount so long as, in the case of this clause (iii) only, on a Pro Forma Basis
(x) in the case of Incremental Commitments which are secured by Collateral on a
pari passu basis, or Incremental Equivalent Debt which is secured by Collateral
on a junior lien basis, the Secured Leverage Ratio would not exceed 2.50 to 1.00
(in the case of any Incremental Revolving Commitments, calculated assuming the
entire amount of such Incremental Revolving Commitments established pursuant to
this clause (iii) was drawn on such date) and (y) in the case of Incremental
Equivalent Debt that is unsecured,


-26-

--------------------------------------------------------------------------------





the Total Leverage Ratio would not exceed 4.25 to 1.00 (it being understood
that, unless specified otherwise in the applicable Incremental Amendment (at the
Borrower’s option), the Borrower shall be deemed to have used amounts under
clause (iii) (to the extent compliant therewith) prior to utilization of amounts
under clauses (i) or (ii)); provided that any Incremental Equivalent Debt
incurred pursuant to clause (iii)(y) shall be deemed to be Secured Debt for
purposes of any subsequent calculation of clause (iii)(x) of this Agreement.
“Maximum Rate” has the meaning assigned to such term in Section 9.14.
“Merger” means the merger of Merger Sub with and into the Target, with the
Target surviving such merger as a Wholly Owned Subsidiary of the Borrower.
“Merger Sub” has the meaning assigned to such term in the first recital hereto.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Proceeds” means, with respect to any event, the cash proceeds received by
the Borrower or any Restricted Subsidiary in respect of such event net of (a)
all Taxes paid (or reasonably estimated to be payable) by the Borrower or any of
its Restricted Subsidiaries to third parties in connection with such event and
the amount of any reserves established by the Borrower and its Restricted
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
that are directly attributable to such event (provided that any determination by
the Borrower that Taxes estimated to be payable are not payable and any
reduction at any time in the amount of any such reserves (other than as a result
of payments made in respect thereof) shall be deemed to constitute the receipt
by the Borrower at such time of Net Proceeds in the amount of the estimated
Taxes not payable or such reduction, as applicable), (b) all brokerage
commissions and fees, attorneys’ fees, accountants’ fees, investment banking
fees, underwriting discounts and other fees and out-of-pocket expenses
(including survey costs, title insurance premiums and related search and
recording charges) paid by the Borrower or any of its Restricted Subsidiaries to
third parties in connection with such event, (c) in the case of a Disposition of
an asset, (w) any funded escrow established pursuant to the documents evidencing
any Disposition to secure any indemnification obligations or adjustments to the
purchase price associated with any such Disposition, (x) the amount of all
payments that are permitted hereunder and are made by the Borrower and its
Restricted Subsidiaries (or to establish an escrow for the future repayment
thereof) as a result of such event to repay Indebtedness (other than
Indebtedness under the Loan Documents or Indebtedness secured by Liens that are
subject to an Intercreditor Agreement) secured by such asset or otherwise
subject to mandatory prepayment as a result of such event, (y) the pro rata
portion of net cash proceeds thereof (calculated without regard to this clause
(y)) attributable to minority interests and not available for distribution to or
for the account of the Borrower and the Restricted Subsidiaries as a result
thereof and (z) the amount of any liabilities directly associated with such
asset and retained by the Borrower or its Restricted Subsidiaries.
“New Class Loans” has the meaning assigned to such term in Section 9.02(g).
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).
“Notes” means any promissory notes issued pursuant to Section 2.07(e).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any


-27-

--------------------------------------------------------------------------------





day that is a Business Day, the term “NYFRB Rate” means the rate for a federal
funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means (a) the due and punctual payment by the Borrower or the
applicable Loan Parties of (i) the principal of and premium, if any, and
interest (including premium and interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower to the Agents
and the Lenders under this Agreement and the other Loan Documents and (b) the
due and punctual payment and performance of all covenants, agreements,
obligations and liabilities of the Loan Parties, monetary or otherwise, under or
pursuant to this Agreement and the other Loan Documents.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator.
“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Incremental Term Loans” has the meaning assigned to such term in Section
2.17(b)(i).
“Other Revolving Credit Commitments” means, collectively, (a) Incremental
Revolving Credit Commitments, (b) Extended Revolving Credit Commitments to make
Extended Revolving Loans and (c) Replacement Revolving Credit Commitments.
“Other Revolving Loans” means, collectively, (a) Incremental Revolving Loans,
(b) Extended Revolving Loans and (c) Replacement Revolving Loans.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with


-28-

--------------------------------------------------------------------------------





respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.16(b)).
“Other Term Facilities” means the Other Term Loan Commitments and the Other Term
Loans made thereunder.
“Other Term Loan Commitments” means, collectively, (a) Incremental Term Loan
Commitments and (b) commitments to make Refinancing Term Loans.
“Other Term Loans” means, collectively, (a) Other Incremental Term Loans, (b)
Extended Term Loans and (c) Refinancing Term Loans.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning set forth in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means the Perfection Certificate with respect to the
Loan Parties in the form attached hereto as Exhibit E, or such other form as is
reasonably satisfactory to the Administrative Agent.
“Permitted Acquisition” has the meaning set forth in Section 6.04(g).
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet overdue for a period of
more than thirty (30) days or are being contested in compliance with Section
5.05;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 90 days or are being
contested in good faith by appropriate actions diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, health, disability, unemployment
insurance and other social security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business,
or Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit entered into in the ordinary course of business issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;


-29-

--------------------------------------------------------------------------------





(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and its Restricted Subsidiaries, taken as a whole;
(g)    any obligations or duties affecting any of the property of the Borrower
or the Restricted Subsidiaries to any municipality or public authority with
respect to any franchise, grant, license or permit which do not materially
impair the use of such property for the purposes for which it is held;
(h)    Liens arising from precautionary UCC financing statements regarding
operating leases or consignments; and
(i)    Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted First Lien Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be equal in right of priority to the Liens
securing the Secured Obligations, one or more intercreditor agreements, each of
which shall be on terms which are consistent with market terms governing
security arrangements for the sharing of liens on a pari passu basis at the time
such intercreditor agreement is proposed to be established, as determined by the
Borrower and the Collateral Agent in the exercise of reasonable judgment, and
reasonably satisfactory to the Borrower and the Collateral Agent.
“Permitted Foreign Investments” means any of the following, to the extent held
in the ordinary course of business and not for speculative purposes; (i)
investments in certificates of deposit, banker’s acceptances and time deposits
maturing within 364 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by any office of any commercial bank organized under the laws of any
jurisdiction outside of the United States of America, (ii) euros and Sterling,
(iii) investments of the type and maturity described in clauses (a) through (g)
of the definition of “Permitted Investments” of foreign obligors, which
investments are reasonably appropriate in connection with any business conducted
by the Borrower or its Subsidiaries (as determined by the Borrower in good
faith) and which investments or obligors (or the parent companies of such
obligors) have the ratings described in such clauses or equivalent ratings from
S&P and Moody’s and (iv) other short term investments utilized by the Borrower
and its Subsidiaries in accordance with normal investment practices for cash
management in such country in investments analogous to the investments described
in clauses (a) through (g) of the definition of “Permitted Investments” and in
this paragraph and which are reasonably appropriate in connection with any
business conducted by the Borrower or its Subsidiaries in such country (as
determined by the Borrower in good faith).
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
state, commonwealth or territory thereof, or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof;


-30-

--------------------------------------------------------------------------------





(b)    investments in commercial paper maturing within 24 months with an
aggregate portfolio weighted-average maturity of 12 months or less from the date
of acquisition thereof and having, at such date of acquisition, short-term
credit ratings of at least A-1 and P-1 by S&P and Moody’s, respectively, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within six months from the date of acquisition;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) and (c) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, and (ii) are rated AAA by
S&P and Aaa3 by Moody’s or invest solely in the assets described in clauses (a)
through (d) above;
(f)    municipal (tax-exempt) investments with a maximum maturity of 24 months
with an aggregate portfolio weighted-average maturity of 12 months or less (for
securities where the interest rate is adjusted periodically (e.g. floating rate
securities), the interest rate reset date will be used to determine the maturity
date; and
(g)     variable rate notes issued by, or guaranteed by, any state agency,
municipality or domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within 24 months with an aggregate portfolio weighted-average maturity
of 12 months or less from the date of acquisition (the interest rate reset date
will be used to determine the maturity date).
“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to any Liens securing the Secured
Obligations, one or more intercreditor agreements, each of which shall be on
terms which are consistent with market terms governing security arrangements for
the sharing of liens on a junior basis at the time such intercreditor agreement
is proposed to be established, as determined by the Borrower and the Collateral
Agent in the exercise of reasonable judgment, and reasonably satisfactory to the
Borrower and the Collateral Agent.
“Permitted Refinancing Indebtedness” means, with respect to any Person, any
modification (other than a release of such Person), refinancing, refunding,
renewal or extension of any Indebtedness of such Person; provided that (a) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension, (b) other than with respect to
Permitted Refinancing Indebtedness in respect of Indebtedness permitted pursuant
to Section 6.01(f), such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) other than with respect to
Permitted Refinancing Indebtedness in respect of Indebtedness permitted pursuant
to Section 6.01(f), at the time thereof, no Event of Default shall have occurred
and be continuing, (d) to the extent such Indebtedness


-31-

--------------------------------------------------------------------------------





being so modified, refinanced, refunded, renewed or extended is secured by a
Lien on the Collateral, the Lien securing such Indebtedness as modified,
refinanced, refunded, renewed or extended shall not be senior in priority to the
Lien on the Collateral securing the Indebtedness being modified, refinanced,
refunded, renewed or extended unless otherwise permitted under this Agreement
and (e) (i) to the extent such Indebtedness being so modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being so modified, refinanced, refunded, renewed or extended, (ii)
the terms and conditions (including, if applicable, as to collateral but
excluding as to subordination, interest rate and redemption premium) of any such
modified, refinanced, refunded, renewed or extended Indebtedness, taken as a
whole, are not materially less favorable to the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed or
extended; provided that a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement,
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees), (iii) such Permitted Refinancing Indebtedness is not recourse to any
Restricted Subsidiary (other than a Loan Party) that is not an obligor of the
Indebtedness being so modified, refinanced, refunded, renewed or extended and
(iv) to the extent such indebtedness being so modified, refinanced, refunded,
renewed or extended is unsecured, such modified, refinanced, refunded, renewed
or extended indebtedness is unsecured or subordinated in right of payment to the
Obligations.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 9.16.Plan Asset
Regulations” means 29 CFR § 2510.3-101 et seq., as modified by Section 3(42) of
ERISA, as amended from time to time.
“Pledged Collateral” has the meaning assigned to such term in the Security
Agreement.
“Prepayment Event” means:
(a)    any Disposition of any asset of the Borrower or any Restricted
Subsidiary, including any sale or issuance to a Person other than the Borrower
or any Restricted Subsidiary of Equity Interests in any Subsidiary, other than
(i) Dispositions described in clause (a), (c), (d), (e), (f), (g), (h), (i), (l)
or (m) of Section 6.05, and (ii) other Dispositions resulting in Net Proceeds
not exceeding $5,000,000 for any individual transaction or series of related
transactions;
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Restricted Subsidiary resulting in Net Proceeds of $5,000,000 or
more with respect to such event; or


-32-

--------------------------------------------------------------------------------





(c)    the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness, other than any Indebtedness permitted to be incurred by Section
6.01 (other than Refinancing Term Loans and Refinancing Notes).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; eachlast quoted by The Wall
Street Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.
“Pro Forma Basis” means, as to any Person, for all Specified Transactions that
occur subsequent to the commencement of an applicable measurement period and on
or prior to the date of determination except as set forth in Section 1.05(a),
all calculations of the Secured Leverage Ratio, Consolidated EBITDA and the
Total Leverage Ratio will give pro forma effect to such Specified Transactions
as if such Specified Transactions occurred on the first day of such measurement
period. Whenever any calculation is made on a Pro Forma Basis hereunder, such
calculation shall be made in good faith by a Financial Officer; provided that no
such calculation shall include cost savings or synergies unless such cost
savings and synergies are either (x) in compliance with Regulation S-X under the
Securities Act of 1933, as amended or (y) based on actions taken or to be taken
within 18 months of the relevant transaction or otherwise consistent with clause
(a)(ix) of the definition of “Consolidated EBITDA” and in an amount for any Test
Period, when aggregated with the amount of any increase to Consolidated EBITDA
for such Test Period pursuant to clause (a)(ix)(B) of the definition of
“Consolidated EBITDA” (other than in connection with the Transactions), that
does not exceed 20% of Consolidated EBITDA for such Test Period (calculated on a
Pro Forma Basis but prior to giving effect to any increase pursuant to this
clause (y) or clause (a)(ix)(B) of the definition of “Consolidated EBITDA”).
“Pro Rata Extension Offers” has the meaning assigned to such term in Section
2.19(a).
“Pro Rata Share” has the meaning assigned to such term in Section 9.02(g).
“Proceeding” has the meaning assigned to such term in Section 9.03(b).
“Proposed Change” has the meaning assigned to such term in Section 9.02(c).
“Public Lender” has the meaning assigned to such term in Section 9.16.PTE” means
a prohibited transaction class exemption issued by the U.S. Department of Labor,
as any such exemption may be amended from time to time.
“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its Controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.
“Qualified Equity Interests” means any Equity Interest other than Disqualified
Stock.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Refinancing” has the meaning assigned to that term in Section 4.01(l).


-33-

--------------------------------------------------------------------------------





“Refinancing Amendment” has the meaning assigned to that term in Section
2.20(e).
“Refinancing Effective Date” has the meaning assigned to such term in Section
2.20(a).
“Refinancing Notes” means any secured or unsecured notes issued by the Borrower
or any Guarantor (whether under an indenture or otherwise (other than this
Agreement)) and the Indebtedness represented thereby; provided that (a) 100% of
the Net Proceeds of such Refinancing Notes are used to permanently repay Term
Loans and/or replace Commitments substantially simultaneously with the issuance
thereof; (b) the principal amount (or accreted value, if applicable) of such
Refinancing Notes does not exceed the principal amount of the aggregate portion
of the Term Loans so repaid and/or Commitments so replaced (plus unpaid accrued
interest and premium thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses); (c) the final maturity date of such Refinancing Notes
is on or after the Maturity Date of the Term Loans prepaid therefrom; (d) the
Weighted Average Life to Maturity of such Refinancing Notes is greater than or
equal to the Weighted Average Life to Maturity of the Term Loans so repaid
and/or Commitments so replaced; (e) the terms of such Refinancing Notes do not
provide for any scheduled repayment, mandatory redemption or sinking fund
obligations prior to the Term Facility Maturity Date of the Term Loans so
reduced or the Revolving Facility Maturity Date of the Revolving Credit
Commitments so replaced, as applicable (other than customary offers to
repurchase or mandatory prepayment provisions upon a change of control, asset
sale or event of loss and customary acceleration rights after an event of
default); (f) there shall be no obligor with respect thereto that is not a Loan
Party; (g) if such Refinancing Notes are secured, the security agreements
relating to such assets shall not extend to any assets not constituting
Collateral and shall be no more favorable to the secured party or party, taken
as a whole (determined by the Borrower in good faith) than the Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent) and such Refinancing Notes shall be subject to the
provisions of a Permitted First Lien Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable; and (h) all other terms
applicable to such Refinancing Notes other than provisions relating to pricing,
rate floors, discounts, fees, interest rate margins, optional prepayment,
optional redemption and any other pricing terms taken as a whole shall (as
determined by the Borrower in good faith) be substantially similar to, or not
materially more favorable to the investors in respect of such Refinancing Notes
than, the terms, taken as a whole (determined by the Borrower in good faith),
applicable to the Term Loans so reduced (except (i) to the extent such covenants
and other terms apply solely to any period after the Latest Maturity Date in
effect at the time such Refinancing Notes are issued or are otherwise reasonably
acceptable to the Administrative Agent and (ii) that any such Refinancing Notes
may contain any financial maintenance covenants, so long as any such covenant
shall not be tighter than (or in addition to) those applicable to the Term Loans
or Revolving Credit Commitments then outstanding (unless such covenants are also
added for the benefit of the Lenders, which shall not require consent of any
Lender and which the Administrative Agent and the Borrower shall add upon the
issuance of such Refinancing Notes through an amendment to this Agreement signed
by such parties)); provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Refinancing Notes, together with a reasonably
detailed description of the material terms and conditions of such Refinancing
Notes or drafts of the documentation relating thereto, stating that the Borrower
has determined in good faith that such terms and conditions satisfy the
requirement in clause (h) hereof, shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five (5) Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees).
“Refinancing Term Loans” has the meaning assigned to such term in Section
2.20(a).
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities


-34-

--------------------------------------------------------------------------------





Act of 1933, substantially identical notes (having the same guarantees) issued
in a dollar-for-dollar exchange therefor pursuant to an exchange offer
registered with the SEC.
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Relevant Entities” has the meaning assigned to such term in Section 5.01.
“Replacement Revolving Credit Commitments” has the meaning assigned to such term
in Section 2.20(c).
“Replacement Revolving Facility” has the meaning assigned to such term in
Section 2.20(c).
“Replacement Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.20(c).
“Replacement Revolving Loans” has the meaning assigned to such term in Section
2.20(c).
“Repricing Event” means (a) any prepayment or repayment of any Initial Term B
Loan with the proceeds of any Indebtedness in the form of term loans, or any
conversion of any Initial Term B Loan into any new or replacement tranche of
term loans, in each case having an All-in Yield lower than the All-in Yield
(excluding for this purpose, upfront fees and original discount on the Initial
Term B-1 Loans) of such Initial Term B Loan at the time of such prepayment or
repayment or conversion, but excluding any prepayment, repayment or conversion
in connection with a Change in Control and (b) any amendment or other
modification of this Agreement that, directly or indirectly, reduces the All-in
Yield of any Initial Term B Loan, but excluding any amendment or modification in
connection with a Change in Control.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unfunded Commitments representing greater than 50% of the aggregate amount of
Credit Exposures and unused Commitments at such time. The Credit Exposures and
unused Commitments of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.
“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Credit Commitments or (if the Revolving Credit Commitments have
terminated, Revolving Loans) that, taken together, represent more than 50% of
the sum of all Revolving Credit Commitments (or, if the Revolving Credit
Commitments have terminated, Revolving Loans at such time). The Revolving Loans
and unused Revolving Credit Commitments of any Defaulting Lender shall be
disregarded in determining Required Revolving Lenders at any time.
“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in


-35-

--------------------------------------------------------------------------------





each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.
“Resolution Authority” means anybody which has authority to exercise any
Write-down and Conversion Powers.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, or other similar officer of the
Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower.
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
“Revolving Credit Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans hereunder, expressed
as an amount representing the maximum aggregate amount of such Revolving
Lender’s Revolving Loans hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.06, (b) increased from time to time pursuant
to Section 2.17 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Revolving Lender’s Revolving Credit Commitment shall be as set forth in
Incremental Amendment, Extension Amendment or Refinancing Amendment pursuant to
which such Lender shall have assumed its Revolving Credit Commitment, as
applicable. There were no Revolving Credit Commitments as of the Effective Date.
After the Effective Date, Classes of Revolving Credit Commitments may be added
or created pursuant to Extension Amendments, Incremental Amendments or
Refinancing Amendments.
“Revolving Facility” means the Revolving Credit Commitments of any Class and the
extensions of credit made hereunder by the Revolving Lenders of such Class and,
for purposes of Section 9.02(b), shall refer to all such Revolving Credit
Commitments as a single Class.
“Revolving Facility Maturity Date” means, with respect to any Class of Revolving
Credit Commitments, the maturity date specified therefor in the applicable
Extension Amendment, Incremental Amendment or Refinancing Amendment.
“Revolving Lender” means a Lender with a Revolving Credit Commitment and/or
Revolving Loan.
“Revolving Loan” means a Loan made by a Revolving Lender pursuant to Section
2.01. Unless the context otherwise requires, the term “Revolving Loans” shall
include the Other Revolving Loans.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means a country, region or territory that at any time is
the subject or target of any comprehensive territorial Sanctions (as of the
Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).


-36-

--------------------------------------------------------------------------------





“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the OFAC, the U.S.
Department of State, the U.S. Department of Commerce or by the United Nations
Security Council, the European Union, any European Union Member State or Her
Majesty’s Treasury of the United Kingdom, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clause (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC, the U.S. State Department, the U.S. Department of
Commerce or the U.S. Department of the Treasury or the United Nations Security
Council, the European Union, any European Union Member State or Her Majesty’s
Treasury of the United Kingdom.
“SEC” means the Securities and Exchange Commission of the United State of
America.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Restricted Subsidiary and any
Cash Management Bank, including any such Cash Management Agreement that is in
effect on the Effective Date.
“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between the Borrower or any Restricted Subsidiary and any Hedge Bank, including
any such Swap Agreement that is in effect on the Effective Date. Notwithstanding
the foregoing, for all purposes of the Loan Documents, any Guarantee of, or
grant of any Lien to secure, any obligations in respect of a Secured Hedge
Agreement by a Guarantor shall not include any Excluded Swap Obligations with
respect to such Guarantor.
“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) the aggregate outstanding principal amount of Indebtedness for borrowed
money of the Borrower and its Restricted Subsidiaries, on a consolidated basis,
that is secured by a Lien on any assets or property of the Borrower or the
Restricted Subsidiaries as of such date (after giving effect to any incurrence
or repayment of any such Indebtedness on such date) (“Secured Debt”) to (b)
Consolidated EBITDA for the most recently ended Test Period on or prior to such
date for which financial statements have been delivered pursuant to Section
4.01(j) or Section 5.01(a) or (b).
“Secured Obligations” means, collectively, (a) the Obligations, (b) obligations
of the Borrower and its Restricted Subsidiaries in respect of any Secured Cash
Management Agreement and (c) obligations of the Borrower and its Restricted
Subsidiaries in respect of any Secured Hedge Agreement; provided that the
Secured Obligations of any Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party, including, in the case of clauses
(a) through (c), all interest and other monetary obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, each Lender, each Hedge Bank that is party to any Secured Hedge
Agreement, each Cash Management Bank that is party to any Secured Cash
Management Agreement, each sub-agent appointed pursuant to Article VIII hereof
by the Administrative Agent with respect to matters relating to the Loan
Documents or by the Collateral Agent with respect to matters relating to any
Security Document and each other Person to which any of the Secured Obligations
is owed.
“Security Agreement” means the Security Agreement substantially in the form of
Exhibit C dated as of the Effective Date among the Borrower, each Guarantor and
the Collateral Agent.


-37-

--------------------------------------------------------------------------------





“Security Documents” means the Security Agreement and each other security
document or pledge agreement delivered by any Loan Party pursuant to Section
5.11 or Section 5.14 to secure any of the Secured Obligations, and all UCC or
other financing statements or instruments of perfection required by this
Agreement or any security agreement to be filed with respect to the security
interests in property and fixtures created pursuant to the Security Agreement
and any other document or instrument utilized to pledge as collateral for the
Secured Obligations any property of whatever kind or nature.
“Special Purpose Entity” means a direct or indirect subsidiary of the Borrower,
whose organizational documents contain restrictions on its purpose and
activities and impose requirements intended to preserve its separateness from
the Borrower and/or one or more Subsidiaries of the Borrower.
“Specified Representations” means those representations and warranties made by
the Borrower in Sections 3.01(i), 3.02, 3.03(c), 3.09, 3.14, 3.17, 3.19 (the
last sentence only) and 3.20 (with respect to only the Loan Documents delivered
on the Effective Date and the collateral-related deliveries and actions made or
taken on the Effective Date.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Specified Transaction” means (i) any Disposition and any asset acquisition,
Investment (or series of related Investments) (including the GigPeak Acquisition
and any Permitted Acquisition), in each case, in excess of $20,000,000 (or any
similar transaction or transactions), any Restricted Payment, (ii) the
designation of any Restricted Subsidiary as an Unrestricted Subsidiary or of any
Unrestricted Subsidiary as a Restricted Subsidiary and (iii) any incurrence,
repayment, repurchase or redemption of Indebtedness.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures


-38-

--------------------------------------------------------------------------------





of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Target” has the meaning assigned to such term in the first recital hereto.
“Target Material Adverse Effect” means any change, effect, development,
circumstance, condition, state of facts, event or occurrence that, individually
or in the aggregate, (i) has had or would reasonably be expected to have a
materially adverse effect on the business, assets, liabilities, results of
operations, prospects or condition (financial or otherwise) of the Target and
its subsidiaries, taken as a whole or (ii) prevents or materially delays, or
would reasonably be expected to prevent or materially delay, consummation of the
Offer (as defined in the Acquisition Agreement) or the Merger or the performance
by the Target (including any obligation of the Target to cause its subsidiaries
to take or omit to take any action) of any of its material obligations under the
Acquisition Agreement, except for, in the case of clause (i), any change,
effect, development, circumstance, condition, state of facts, event or
occurrence attributable to: (a) changes in general economic or political
conditions or financial or securities markets in general in any location where
the Target or its subsidiaries have material operations, (b) changes in
conditions generally affecting the principal industry in which the Target and
its subsidiaries operate, (c) changes in GAAP (as defined in the Acquisition
Agreement) or applicable Law (as defined in the Acquisition Agreement), or
enforcement or interpretation thereof, in each case as applicable to the Target
and its subsidiaries, (d) acts of war, armed hostilities, sabotage or terrorism
in any location where the Target or its subsidiaries have material operations,
(e) any hurricane, tornado, flood, earthquake, tsunami, volcano eruption or
other natural disaster in any location where the Target or its subsidiaries have
material operations, (f) the execution and delivery of the Acquisition Agreement
and the Target’s performance of its obligations under the Acquisition Agreement,
(g) any failure by the Target to meet any internal or published projections,
forecasts, estimates or projections in respect of revenues, cash flow, earnings
or other financial or operating metrics for any period or (h) any changes in the
market price or trading volume of shares of Company Common Stock (as defined in
the Acquisition Agreement) (it being understood that the changes, effects,
developments, circumstances, conditions, states of facts, events or occurrences
giving rise or contributing to such failure that are not otherwise excluded from
the definition of “Target Material Adverse Effect” may be taken into account in
determining whether a Target Material Adverse Effect has occurred); provided,
however, that any change, effect, development, circumstance, condition, state of
facts, event or occurrence to the extent the same disproportionately affects
(individually or together with other changes, effects, developments,
circumstances, conditions, states of facts, events or occurrences) the Target
and its subsidiaries, taken as a whole, as compared to other Persons operating
in the same principal industry in which the Target and its subsidiaries operate
shall be excluded to such extent in the case of clauses (a), (b), (c), (d) and
(e).
“Target Person” has the meaning assigned to such term in the last paragraph of
Section 6.04.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority including any interest, additions to tax
or penalties applicable thereto.
“Term Facility” means each of the Initial Term B-1 Facility and any Other Term
Facility.
“Term Facility Maturity Date” means, as the context may require, (a) with
respect to the Initial Term B-1 Facility, the Initial Term B-1 Facility Maturity
Date, and (b) with respect to any other Class of Term Loans, the maturity dates
specified therefor in the applicable Incremental Term Loan Amendment, Extension
Amendment or Refinancing Amendment.
“Term B-1 Borrowing” means any Borrowing comprised of Term B-1 Loans.


-39-

--------------------------------------------------------------------------------





“Term B-1 Facility” means the Additional Term B-1 Loan Commitments and the Term
B-1 Loans made hereunder.
“Term B-1 Facility Maturity Date” means April 4, 2024 ; provided that if any
Existing Convertible Notes are outstanding on August 16, 2022 and the maturity
date thereof had not otherwise been extended to a date that is no earlier than
91 days after the date first set forth above in this definition, the Term B-1
Facility Maturity Date shall instead be August 16, 2022 unless the Borrower and
the Guarantors shall have cash, Permitted Investments and/or undrawn Revolving
Credit Commitments (or other commitments on terms reasonably satisfactory to the
Administrative Agent from financial institutions reasonably satisfactory to the
Administrative Agent) in an aggregate amount not less than the aggregate
principal amount of then outstanding Existing Convertible Notes.
“Term B-1 Lender” means a Lender with an Additional Term B-1 Loan Commitment or
an outstanding Term B-1 Loan.
“Term B-1 Loans” means the loans funded or converted on the Amendment No. 1
Effective Date pursuant to Section 2.01(c).
“Term Loan” means the Initial Term B Loans, the Term B-1 Loans and/or the Other
Term Loans.
“Term Loan Borrowing” means any Initial Term B Borrowing, Term B-1 Borrowing or
any Borrowing of Other Term Loans.
“Term Loan Commitment” means the commitment of a Term Loan Lender to make Term
Loans, including Initial Term B Loans, Term B-1 Loans (including the Additional
Term B-1 Loan Commitment) and/or Other Term Loans, in each case, as set forth on
Schedule 1.01B or the applicable Incremental Term Loan Amendment or Refinancing
Amendment.
“Term Loan Lender” means a Lender having a Term Loan Commitment or that holds
Term Loans.
“Test Period” means each period of four consecutive Fiscal Quarters of the
Borrower then last ended (in each case taken as one accounting period).
“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
the outstanding principal amount of Indebtedness for borrowed money of the
Borrower and its Restricted Subsidiaries, on a consolidated basis, as of such
date (after giving effect to any incurrence or prepayment of Indebtedness on
such date) to (b) Consolidated EBITDA for the most recently ended Test Period on
or prior to such date for which financial statements have been delivered
pursuant to Section 4.01(j) or Section 5.01(a) or (b).
“Transactions” means the GigPeak Acquisition, the Refinancing, the other
transactions contemplated by the Acquisition Agreement and the entering into and
initial funding of the Initial Term B Facility as of the Effective Date.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.


-40-

--------------------------------------------------------------------------------





“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“Unrestricted Subsidiary” means (1) any Subsidiary of the Borrower which at the
time of determination is an Unrestricted Subsidiary (as designated by the
Borrower, as provided below); and (2) any Subsidiary of an Unrestricted
Subsidiary. The Borrower may designate: (a) any Subsidiary of the Borrower
(including any existing Subsidiary and any Subsidiary acquired or formed after
the Effective Date) to be an Unrestricted Subsidiary; provided that: (i) such
designation shall be deemed an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s (or
its Restricted Subsidiaries’) Investments therein, which shall be required to be
permitted on such date in accordance with Section 6.04 (and not as an Investment
permitted thereby in a Restricted Subsidiary); (ii) the Borrower could incur at
least $1.00 of additional Indebtedness pursuant to the Total Leverage Ratio test
set forth in clause (iv) of Section 6.01(i); and (iii) immediately after giving
effect to such designation, no Event of Default will have occurred and be
continuing; and (b) any Unrestricted Subsidiary to be a Restricted Subsidiary;
provided that: (i) immediately after giving effect to such designation, no Event
of Default will have occurred and be continuing; and (ii) the Borrower could
incur at least $1.00 of additional Indebtedness pursuant to the Total Leverage
Ratio test set forth in clause (iv) of Section 6.01(i). Any such designation by
the Borrower will be notified by the Borrower to the Administrative Agent and
the Borrower shall promptly provide to the Administrative Agent a certificate of
a Responsible Officer certifying that such designation complied with the
applicable foregoing provisions. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness and Liens of such Subsidiary existing at such
time.
“USA PATRIOT Act” has the meaning set forth in Section 9.17.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(b)(3).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly Owned Subsidiary” means any Subsidiary of the Borrower all the Equity
Interests of which (other than directors’ qualifying shares and Equity Interests
held by other Persons to the extent such Equity Interests are required by
applicable law to be held by a Person other than the Borrower or one of its
Subsidiaries) is owned by the Borrower or one or more Wholly Owned Subsidiaries.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


-41-

--------------------------------------------------------------------------------





“Write-down and Conversion Powers” means:
(a)    in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in EU Bail-In Legislation Schedule; and
(b)    in relation to any other applicable Bail-In Legislation:
(i)    any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a Person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a Person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and
(ii)    any similar or analogous powers under that Bail-In Legislation.
Section 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight savings or standard, as
applicable).
Section 1.03.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided, further,
that if GAAP is amended or revised subsequent to the Effective Date to cause
operating leases to be treated as capitalized leases, then such change shall not
be given effect hereunder, and those types of leases which were treated as
operating leases as of the Effective Date shall continue to be treated as
operating leases and not capitalized leases. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made without giving effect


-42-

--------------------------------------------------------------------------------





to any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value,” as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.
Section 1.04.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
Section 1.05.    Pro Forma Calculations.
(a)    For purposes of any calculation of the Secured Leverage Ratio,
Consolidated EBITDA, Consolidated Total Assets or Total Leverage Ratio, in the
event that any Specified Transaction has occurred during the Test Period for
which the Secured Leverage Ratio, Consolidated EBITDA, Consolidated Total Assets
or Total Leverage Ratio is being calculated or, except for purposes of
calculating the ECF Percentage, following the end of such Test Period and on or
prior to the date of determination, such calculation shall be made on a Pro
Forma Basis.
(b)    Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when calculating any applicable ratio or determining other compliance
with this Agreement (including the determination of compliance with any
provision of this Agreement which requires that no Default or Event of Default
has occurred, is continuing or would result therefrom but excluding any
determination of whether extensions of credit may be made under any Revolving
Facility in connection with a Specified Transaction undertaken in connection
with the consummation of a Limited Condition Acquisition, the date of
determination of such ratio and determination of whether any Default or Event of
Default has occurred, is continuing or would result therefrom or other
applicable covenant shall, at the option of the Borrower (the Borrower’s
election to exercise such option in connection with any Limited Condition
Acquisition, an “LCA Election”), be deemed to be the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”) and if, after such ratios and other provisions are measured on a Pro
Forma Basis after giving effect to such Limited Condition Acquisition and the
other Specified Transactions to be entered into in connection therewith
(including any incurrence of Indebtedness) as if they occurred at the beginning
of the four consecutive fiscal quarter period being used to calculate such
financial ratio ending prior to the LCA Test Date, the Borrower could have taken
such action on the relevant LCA Test Date in compliance with such ratios and
provisions, such provisions shall be deemed to have been complied with. For the
avoidance of doubt, (x) if any of such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated EBITDA
of the Borrower or the target of such Limited Condition Acquisition) at or prior
to the consummation of the relevant Limited Condition Acquisition, such ratios
and other provisions will not be deemed to have been exceeded as a result of
such fluctuations solely for purposes of determining whether the Limited
Condition Acquisition, any other Specified Transaction or any other action being
taken in connection therewith is permitted hereunder, (y) if any Default or
Event of Default occurs following the date the definitive agreements for the
applicable Limited Condition Acquisition were entered into and prior to the
consummation of such Limited Condition Acquisition, any such Default or Event of
Default shall be deemed to not have occurred or be continuing solely for
purposes of determining whether the Limited Condition Acquisition, any other
Specified Transaction or any action being taken in connection therewith is
permitted hereunder and (z) such ratios and other provisions shall not be tested
at the time of consummation of such Limited Condition Acquisition or related
Specified Transactions. If the


-43-

--------------------------------------------------------------------------------





Borrower has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to any other Specified Transaction on or following the relevant LCA
Test Date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the date that the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, any such ratio or basket shall be calculated
on a Pro Forma Basis assuming both (i) such Limited Condition Acquisition and
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated and (ii)
such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) had not been consummated.
ARTICLE II    
The Credits
Section 2.01.    Commitments and Conversions.
(a)    Subject to the terms and conditions set forth herein each Revolving
Lender agrees to make Revolving Loans to the Borrower in dollars from time to
time during the Availability Period in an aggregate principal amount that will
not result in such Lender’s aggregate Revolving Loans exceeding such Lender’s
Revolving Credit Commitment. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.
(b)    Subject to the terms and conditions set forth herein (i) each Initial
Term B Lender agrees to make Initial Term B Loans to the Borrower in dollars on
the Effective Date in an amount equal to such Lender’s Initial Term B Loan
Commitment and (ii) each Incremental Term Loan Lender with an Incremental Term
Loan Commitment agrees to make Incremental Term Loans to the Borrower in dollars
on the relevant borrowing date in an amount equal to such Lender’s applicable
Incremental Term Loan Commitment. All such Term Loans shall be made on the
applicable date by making immediately available funds available to the
Administrative Agent’s designated account or to such other account or accounts
as may be designated in writing to the Administrative Agent by the Borrower, not
later than the time specified by the Administrative Agent. The full amount of
the Initial Term B Loan Commitments must be drawn in a single drawing on the
Effective Date. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.
(a)    Subject to the terms and conditions set forth herein (i) each Converted
Initial Term B Loan of any Initial Term B Lender outstanding immediately prior
to the Amendment No. 1 Effective Date (or, if less, the amount notified by the
Administrative Agent to such Initial Term B Lender prior to the Amendment No. 1
Effective Date) shall be converted into a like principal amount of Term B-1
Loans of such Lender to the Borrower on the Amendment No. 1 Effective Date and
(ii) the Additional Term B-1 Lender shall make a loan to the Borrower in dollars
on the Amendment No. 1 Effective Date in an amount equal to the Additional Term
B-1 Loan Commitment. The full amount of the Additional Term B-1 Loan Commitments
must be drawn in a single drawing on the Amendment No. 1 Effective Date. Amounts
repaid or prepaid in respect of Term B-1 Loans may not be reborrowed.
Section 2.02.    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans under
the same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under such Facility. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required hereunder.


-44-

--------------------------------------------------------------------------------





(b)    Subject to Section 2.11, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.11, 2.12, 2.13, 2.14,
2.16 and 2.18 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000; provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving Credit
Commitments. Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
twelve Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the applicable Maturity Date.
Section 2.03.    Requests for Borrowings. To request a Borrowing (other than a
continuation or conversion, which is governed by Section 2.05), the Borrower
shall notify the Administrative Agent of such request by telephone (or, by
e-mail in accordance with Section 9.01)delivering a Borrowing Request
substantially in the form of Exhibit B and signed by a Responsible Officer of
the Borrower: (a) in the case of a Eurodollar Borrowing, not later than 11:00
a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by e-mail, hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request substantially in the form of Exhibit B and signed by
the Borrower. Each such telephonic, electronic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing and the Class of such
Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account or such other account
or accounts designated in writing by the Borrower to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04(a).
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each


-45-

--------------------------------------------------------------------------------





applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.
Section 2.04.    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the applicable Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent and designated by the Borrower
in the applicable Borrowing Request or to such other account or accounts as may
be designated in writing to the Administrative Agent by the Borrower.; provided
that on the Amendment No. 1 Effective Date, the Administrative Agent shall apply
an amount of proceeds of the Term B-1 Loans sufficient to make the repayment
required by Section 3.21.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
Section 2.05.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone (or, by e-mail in
accordance with Section 9.01)delivering to the Administrative Agent a written
Interest Election Request in substantially the form of Exhibit F and signed by a
Responsible Officer of the Borrower by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic (or electronic) Interest Election Request shall
be irrevocable and shall be confirmed promptly by hand delivery, email or
telecopy to the Administrative Agent of a written Interest Election Request in
substantially the form of Exhibit F and signed by the Borrower.
(c)    Each telephonic, electronic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:


-46-

--------------------------------------------------------------------------------





(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.
Section 2.06.    Termination and Reduction of Commitments.
(a)    Unless previously terminated in accordance with the terms of this
Agreement, the Revolving Credit Commitments shall terminate on the applicable
Revolving Facility Maturity Date, the Initial Term B Loan Commitments shall
terminate upon the funding of the Initial Term B Loans, the Additional Term B-1
Loan Commitments shall terminate upon the funding of the Term B-1 Loans and any
other Term Loan Commitments shall terminate as provided in the applicable
Incremental Amendment or Refinancing Amendment.
(b)    The Borrower may at any time terminate or from time to time reduce the
Revolving Credit Commitments; provided that (i) each partial reduction of the
Revolving Credit Commitments shall be in an amount that is an integral multiple
of $5,000,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Credit Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.08, the Revolving Loans of all Lenders would
exceed the aggregate Revolving Credit Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Credit Commitments under clause (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. A notice of termination of the
Revolving Credit Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
consummation of any other


-47-

--------------------------------------------------------------------------------





transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving Credit
Commitments shall be permanent. Each reduction of the Revolving Credit
Commitments of any Class shall be made ratably among the Revolving Lenders in
accordance with their respective Revolving Credit Commitments of such Class.
Section 2.07.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the accounts of the applicable Lenders the then unpaid principal
amount of each Borrowing no later than the applicable Maturity Date. Subject to
adjustment pursuant to Section 2.08(h), the Borrower shall repay the Initial
Term B-1 Loans on each March 31, June 30, September 30 and December 31 to occur
during the term of this Agreement (commencing on June 30, 20172018) and on the
Initial Term B-1 Facility Maturity Date or, if any such date is not a Business
Day, on the next succeeding Business Day, in an aggregate principal amount of
such Initial Term B-1 Loans equal to 0.25% of the aggregate principal amount of
such Initial Term B-1 Loans incurred on the Amendment No. 1 Effective Date, with
the balance of all Initial Term B-1 Loans payable on the Initial Term B-1
Facility Maturity Date. In the event that any Other Term Loans are made, the
Borrower shall repay such Other Term Loans on the dates and in the amounts set
forth in the related Incremental Amendment, Extension Amendment or Refinancing
Amendment.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal and
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form reasonably
satisfactory to the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
Section 2.08.    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay (without premium or penalty except with respect to Initial Term B-1 Loans
as provided in Section 2.08(e), if applicable) any Borrowing of any Class in
whole or in part, subject to prior notice in accordance with clause (d) of this
Section, in a minimum amount equal to $1,000,000 or any integral multiple of
$500,000 in excess thereof; provided that the foregoing shall not prohibit
prepayment in an amount less than the denominations specified


-48-

--------------------------------------------------------------------------------





above if the amount of such prepayment constitutes the remaining outstanding
balance of the Borrowing being prepaid.
(b)    In the event and on each occasion that any Net Proceeds are received by
the Borrower or any Restricted Subsidiary in respect of any Prepayment Event,
the Borrower shall on the day such Net Proceeds are received (or, in the case of
a Prepayment Event described in clause (a) or (b) of the definition of the term
“Prepayment Event,” within five (5) Business Days after such Net Proceeds are
received) by the Borrower or such Restricted Subsidiary, prepay Term Loans in an
amount equal to 100% of such Net Proceeds; provided that, in the case of any
event described in clause (a) or (b) of the definition of the term “Prepayment
Event,” the Borrower or any Restricted Subsidiary may cause the Net Proceeds
from such event (or a portion thereof) to be invested within 365 days after
receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds in
the business of the Borrower and its Restricted Subsidiaries (including to
consummate any Permitted Acquisition (or any other acquisition of all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person) permitted hereunder), in which case no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds from such event (or
such portion of such Net Proceeds so invested) except to the extent of any such
Net Proceeds that have not been so invested by the end of such 365-day period
(or within a period of 180 days thereafter if by the end of such initial 365-day
period the Borrower or one or more Restricted Subsidiaries shall have entered
into an agreement or binding commitment to invest such Net Proceeds), at which
time a prepayment shall be required in an amount equal to the Net Proceeds that
have not been so invested (and no prepayment shall be required to the extent the
aggregate amount of such Net Proceeds that are not reinvested in accordance with
this Section 2.08(b) does not exceed $10,000,000 in any fiscal year); provided,
further, that the Borrower may use a portion of such Net Proceeds to prepay or
repurchase any other Indebtedness that is secured by the Collateral on a pari
passu basis with the Loans to the extent such other Indebtedness and the Liens
securing the same are permitted hereunder and the documentation governing such
other Indebtedness requires such a prepayment or repurchase thereof with the
proceeds of such Prepayment Event, in each case in an amount not to exceed the
product of (x) the amount of such Net Proceeds and (y) a fraction, the numerator
of which is the outstanding principal amount of such other Indebtedness and the
denominator of which is the aggregate outstanding principal amount of Term Loans
and such other Indebtedness.
(c)    In the event that the Borrower has Excess Cash Flow for any fiscal year
of the Borrower, commencing with the fiscal year ending March 31, 2018, the
Borrower shall, within five (5) Business Days after the date financial
statements are required to be delivered pursuant to Section 5.01(a) for such
fiscal year, prepay an aggregate principal amount of Term Loans in an amount
equal to the excess of (x) the ECF Percentage of Excess Cash Flow for such
fiscal year over (y) the aggregate amount of (i) prepayments of Loans pursuant
to Section 2.08(a) during such fiscal year and (ii) purchases of Loans pursuant
to Section 9.04(e) by the Borrower or any Restricted Subsidiary during such
fiscal year (determined by the actual cash purchase price paid by such Person
for any such purchase and not the par value of the Loans purchased by such
Person) (in each case other than with the proceeds of long-term Indebtedness
and, in the case of any prepayment of Revolving Loans pursuant to Section
2.08(a), only to the extent accompanied by a permanent reduction of Revolving
Credit Commitments on a dollar-for-dollar basis); provided, provided that no
such prepayment shall be made if the prepayment amount calculated pursuant to
this clause (c) would be less than $5,000,000.
(d)    Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrower shall, subject to the next sentence, specify the Borrowing
or Borrowings to be prepaid in the notice of such prepayment delivered pursuant
to paragraph (g) of this Section. Amounts required to be applied to prepay Term
Loans pursuant to clause (b) or (c) above (other than from the Net Proceeds of
Refinancing Term Loans or Refinancing Notes which shall be applied to the Class
or Classes of Term Loans selected by the Borrower) shall be applied on a pro
rata basis to each outstanding Class of Term Loans based on the then


-49-

--------------------------------------------------------------------------------





outstanding amount of Term Loans of each Class (except, with respect to any
Other Term Loans, to the extent the applicable Incremental Amendment, Extension
Amendment or Refinancing Amendment establishing such Other Term Loans provides
that such Other Term Loans will participate on a less than pro rata basis)
Mandatory prepayments shall be applied without premium or penalty.
Notwithstanding the foregoing, any Term Lender may elect, by written notice to
the Administrative Agent by telephone (confirmed by hand delivery or facsimile)
at least one Business Day (or such shorter period as may be established by the
Administrative Agent) prior to the required prepayment date, to decline all or
any portion of any prepayment of its Loans pursuant to this Section (other than
an optional prepayment pursuant to paragraph (a) of this Section or a prepayment
pursuant to clause (c) of the definition of “Prepayment Event,” which may not be
declined), in which case the aggregate amount of the payment that would have
been applied to prepay Loans but was so declined may be retained by the
Borrower.
(e)    In the event any Initial Term B-1 Loans are subject to a Repricing Event
prior to the date that is six months after the Amendment No. 1 Effective Date,
then each Lender whose Initial Term B-1 Loans are prepaid or repaid in whole or
in part, or which is required to assign any of its Initial Term B-1 Loans
pursuant to Section 2.16, in each case in connection with such Repricing Event
shall be paid an amount equal to 1.00% of the aggregate principal amount of such
Lender’s Initial Term B-1 Loans so prepaid, repaid or assigned.
(f)    In the event and on each occasion that the aggregate principal amount of
Revolving Loans exceeds the total Revolving Credit Commitments, the Borrower
shall prepay the Borrowings under the Revolving Facility in an aggregate
principal amount equal to such excess.
(g)    The Borrower shall notify the Administrative Agent by telephone (or by
e-mail in accordance with Section 9.01 and in any event as confirmed by
telecopy) in writing of any prepayment of a Borrowing hereunder (i) in the case
of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three (3) Business Days before the date of such prepayment (or such later
time as the Administrative Agent may agree), and (ii) in the case of prepayment
of an ABR Borrowing, not later than 1:00 p.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall specify the prepayment
date and the principal amount of each Borrowing or portion thereof to be
prepaid. If a notice of optional prepayment is conditioned upon the
effectiveness of other credit facilities or consummation of any other
transaction, then such notice of prepayment may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Promptly following receipt of any such
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each prepayment of a Revolving Borrowing shall be applied
ratably to the Revolving Loans included in the prepaid Revolving Borrowing and
each prepayment of a Term Loan Borrowing pursuant to Section 2.08(a), (b) or (c)
shall be applied to the remaining scheduled payments of the applicable Term
Loans included in the prepaid Term Loan Borrowing in such order as directed by
the Borrower, but absent such direction, in direct order of maturity.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.10 and in the case of any prepayment of Eurodollar Loans pursuant to
this Section 2.08 on any day prior to the last day of an Interest Period
applicable thereto, the Borrower shall, promptly after receipt of a written
request by any applicable Lender (which request shall set forth in reasonable
detail the basis for requesting such amount) pay to the Administrative Agent for
the account of such Lender any amounts required pursuant to Section 2.13.
(h)    Notwithstanding the foregoing, if the Borrower reasonably determines in
good faith that any amounts attributable to Foreign Subsidiaries that are
required to be prepaid pursuant to Section 2.08(b) or (c) would result in
material adverse tax consequences or are prohibited or delayed by any
Requirement of Law (including financial assistance and corporate benefit
restrictions and fiduciary and statutory duties of the relevant directors) from
being repatriated to the Borrower, then the Borrower and its Restricted
Subsidiaries shall not be required to prepay such amounts as required under
Section 2.08(b) and (c) for so


-50-

--------------------------------------------------------------------------------





long as such material tax consequences exist or the applicable Requirement of
Law will not permit repatriation to the Borrower, as applicable.
(i)    Notwithstanding the anything in this Section 2.08 to the contrary, in the
event that any Term Loan of any Lender is to be repaid on any date from the
proceeds of other Term Loans to be funded on such date then, if agreed to by the
Borrower and such Lender in writing provided to the Administrative Agent, all or
any portion of the Term Loan of such Lender that would have been repaid from the
proceeds of such other Term Loans may, instead, be converted on a “cashless
roll” basis into a like principal amount of such other Term Loan.
(j)    The Borrower shall prepay all Initial Term B Loans that are not Converted
Initial Term B Loans on the Amendment No. 1 Effective Date.
Section 2.09.    Fees.
(a)    The Borrower shall pay to the Administrative Agent for the account of
each Revolving Lender (other than any Defaulting Lender) a commitment fee in
Dollars, which shall accrue at the Applicable Commitment Fee Rate (if
applicable) on the daily amount of the unused Revolving Credit Commitment of
such Revolving Lender during the Availability Period. Accrued commitment fees
shall be payable in arrears on March 31, June 30, September 30 and December 31
of each year and on the Revolving Facility Maturity Date, commencing on the
first such date to occur after the effectiveness of such Revolving Credit
Commitment. All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
(b)    The Borrower shall pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees to the Lenders. Fees paid shall not be refundable under any
circumstances.
Section 2.10.    Interest.
(a)    The Loans included in each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin for ABR Loans.
(b)    The Loans included in each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin for Eurodollar Loans.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Initial Term B-1 Loans as provided in paragraph (a) of
this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Credit Commitments; provided that (i) interest
accrued pursuant to clause (c) of this Section shall be payable on demand, (ii)
in the event of any repayment or prepayment of any Loan (other than a prepayment
of an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any


-51-

--------------------------------------------------------------------------------





Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
Section 2.11.    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist (which notice shall
be promptly given by the Administrative Agent when such circumstances no longer
exist), (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin) ; provided


-52-

--------------------------------------------------------------------------------





that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.11(b), only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.
Section 2.12.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (C) Connection Income Taxes) with respect to its loans, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or to such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or any other amount),
then, within 10 days following request of such Lender or such other Recipient,
the Borrower will pay to such Lender or such other Recipient (accompanied by a
certificate in accordance with paragraph (c) of this Section), as the case may
be, such additional amount or amounts as will compensate such Lender or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered; provided that such Person shall only be entitled to seek such
additional amounts if such Person is generally seeking the payment of similar
additional amounts from similarly situated borrowers in comparable credit
facilities to the extent it is entitled to do so.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered within 10 days following request
of such Lender (accompanied by a certificate in accordance with paragraph (c) of
this Section); provided that such Person shall only be entitled to seek such
additional amounts if such Person is generally seeking


-53-

--------------------------------------------------------------------------------





the payment of similar additional amounts from similarly situated borrowers in
comparable credit facilities to the extent it is entitled to do so.
(c)    A certificate of a Lender setting forth in reasonable detail the basis
for and computation of the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
Section 2.13.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.08 and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.16, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event (but not lost profits) within 10 days
following request of such Lender (accompanied by a certificate described below
in this Section). In the case of a Eurodollar Loan, such loss, cost or expense
to any Lender shall be deemed to include an amount determined by such Lender to
be the excess, if any, of (i) the amount of interest that would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth in
reasonable detail the basis for and computation of any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof. Each Lender that has executed a counterpart to
Amendment No. 1 waives the provisions of this Section 2.13 with respect to its
Initial Term B Loans.
Section 2.14.    Taxes.
(a)    Payments Free of Taxes. All payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Requirements of Law.
If any applicable Requirements of Law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax in respect of any such payment by a withholding agent,
then the applicable withholding agent shall be entitled to make such deduction
or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or


-54-

--------------------------------------------------------------------------------





withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.14) the applicable Lender (or,
in the case of payments made to the Administrative Agent for its own account,
the Administrative Agent) receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable
Requirements of Law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.
(c)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.14) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    [Reserved].
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.14,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders.
(%4)    Any Lender that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to any payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
(%4)    Without limiting the generality of the foregoing,
(a)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;
(b)    any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:


-55-

--------------------------------------------------------------------------------





(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, two executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    two executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and that no interest payments under any Loan Documents
are effectively connected with such Foreign Lender’s conduct of a United States
trade or business (a “U.S. Tax Compliance Certificate”) and (y) two executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner (e.g., where
the Lender is a partnership or a participating Lender), two executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of such direct and indirect partner(s);
(c)    any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable
Requirements of Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(d)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Requirements of Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the


-56-

--------------------------------------------------------------------------------





Borrower or the Administrative Agent as may be necessary for the Borrower and
the Administrative Agent to comply with their obligations under FATCA, to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (d), “FATCA” shall include any
amendments made to FATCA after the Effective Date.
Each Lender agrees that if any documentation it previously delivered pursuant to
this Section 2.14(f) expires or becomes obsolete or inaccurate in any respect,
it shall update such documentation or promptly notify the Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.
Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender pursuant to this Section 2.14(f).
(g)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which any
Loan Party has paid additional amounts pursuant to this Section 2.14, it shall
pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.14 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 2.15.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.12,
2.13 or 2.14, or otherwise) prior to the time expressly required hereunder for
such payment or, if no such time is expressly required, prior to 2:00 p.m., New
York City time, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day solely for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at the
applicable account specified in Schedule 2.15 or, in any such case, to such
other account as the Administrative Agent shall from time to time specify in a
notice delivered to the Borrower, except that payments pursuant to Sections
2.12, 2.13, 2.14 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i)


-57-

--------------------------------------------------------------------------------





first, towards payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans, resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation. For purposes of subclause (b) of the definition of
“Excluded Taxes,” a Lender that acquires a participation pursuant to this
Section 2.15(c) shall be treated as having acquired such participation on the
earlier date(s) on which such Lender acquired the applicable interest(s) in the
Commitment(s) and/or Loan(s) to which such participation relates.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04, 2.15(d) or 9.03(c), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
(f)    Any proceeds of any Collateral securing the Secured Obligations in
connection with any enforcement or any bankruptcy or insolvency proceeding shall
be applied, subject to any applicable Intercreditor Agreement, ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Agents from the Loan Parties, second, to pay any fees or expense
reimbursements then due to the Lenders from the Loan Parties, third, to pay
interest and commitment fees then due and payable hereunder ratably, fourth, to
prepay principal on the Loans and to pay any amounts owing with respect to the
Secured Cash Management Agreements and Secured Hedge Agreements, ratably (with
amounts applied to any such Term Loans applied to installments of the Term Loans
ratably in accordance


-58-

--------------------------------------------------------------------------------





with the then outstanding amounts thereof), fifth, to the payment of any other
Secured Obligation due to any Secured Party and sixth, after all of the Secured
Obligations have been paid in full (other than contingent indemnification
obligations not yet due and owing), to the Borrower.
Notwithstanding the foregoing in this Section 2.15(f), amounts received from any
Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party.
Section 2.16.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower shall pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment within 10 days following request of such Lender
(accompanied by reasonable back-up documentation relating thereto).
(b)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with paragraph (a) above, or
if any Lender is a Defaulting Lender, a Non-Consenting Lender or any Lender
refuses to make an Extension Election pursuant to Section 2.19, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments made pursuant to Sections 2.12 and 2.14) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent to the extent such consent would be required under Section 9.04(b) for an
assignment of the applicable Loans or Commitments, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including,
if applicable, the prepayment fee pursuant to Section 2.08(e), from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments and (iv) in the case of
any assignment resulting from a Lender becoming a Non-Consenting Lender or
refusing to make an Extension Election, the applicable assignee shall have
consented to the applicable amendment, waiver or consent or shall have agreed to
make such Extension Election, as applicable. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
Section 2.17.    Incremental Commitments.
(a)    At any time prior to the repayment in full of all Loans and the
termination of all Commitments hereunder, the Borrower may, by written notice to
the Administrative Agent (which the Administrative Agent shall promptly furnish
to each Lender), request that one or more Persons (which may include the
then-existing Lenders; provided that no Lender shall be obligated to provide
such Incremental Commitments and may


-59-

--------------------------------------------------------------------------------





elect or decline in its sole discretion to provide Incremental Commitments)
establish Incremental Revolving Credit Commitments or Incremental Term Loan
Commitments under this paragraph (a), it being understood that if such
Incremental Commitment is to be provided by a Person that is not already a
Lender, the Administrative Agent shall have consented to such Person being a
Lender hereunder to the extent such consent would be required pursuant to
Section 9.04(b) in the event of an assignment to such Person (such consent not
to be unreasonably withheld). The minimum aggregate principal amount of
Incremental Commitments established pursuant to any Incremental Amendment shall
be $10,000,000 (or such lesser amount as may be agreed by the Administrative
Agent). In no event shall the aggregate amount of any Incremental Commitments
established at any time pursuant to this clause (a) exceed the Maximum
Incremental Amount at such time. Incremental Commitments shall be established
pursuant to an amendment, supplement or amendment and restatement (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Loan Parties, each Person providing an Incremental
Commitment and the Administrative Agent. Each Incremental Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Borrower and the Administrative Agent, to (x) effect the
provisions of this Section 2.17 or (y) to the extent the terms and conditions of
the Incremental Commitments are more favorable to the Lenders than comparable
terms existing in the Loan Documents, to bring the terms and conditions of the
existing Loans in line with the terms and conditions of the Incremental Loans
necessary to achieve fungibility.
Notwithstanding the foregoing, no Incremental Revolving Credit Commitments or
Incremental Term Loans shall become effective under this Section 2.17 unless on
the proposed date of the effectiveness of such Incremental Commitment (i) the
Administrative Agent shall have received a certificate dated such date and
executed by a Responsible Officer of the Borrower that, subject to the proviso
set forth below, the conditions set forth in clauses (a) and (c) of Section 4.02
shall have been satisfied and (ii) the Administrative Agent shall have received
documents from the Borrower substantially consistent with those delivered on the
Effective Date as to the organizational power and authority of the Borrower to
borrow hereunder after giving effect to such Incremental Commitment; provided
that, with respect to any Incremental Term Loan Commitment incurred for the
primary purpose of financing a Limited Condition Acquisition
(“Acquisition-Related Incremental Commitments”), clause (i) of this sentence
shall be deemed to have been satisfied so long as (1) as of the date of
effectiveness of the related Limited Condition Acquisition Agreement, no Event
of Default or Default is in existence or would result from entry into such
Limited Condition Acquisition Agreement, (2) as of the date of the initial
borrowing pursuant to such Acquisition-Related Incremental Commitment, no Event
of Default under clause (a), (b), (h) or (i) of Section 7.01 is in existence
immediately before or immediately after giving effect (including on a Pro Forma
Basis) to such borrowing and to any concurrent transactions and any
substantially concurrent use of proceeds thereof, (3) the representations and
warranties set forth in Article III shall be true and correct in all material
respects (or in all respects if qualified by materiality) as of the date of
effectiveness of the applicable Limited Condition Acquisition Agreement and (4)
as of the date of the initial borrowing pursuant to such Acquisition-Related
Incremental Commitment, customary “Sungard” representations and warranties (with
such representations and warranties to be reasonably determined by the
Administrative Agent and the Borrower) shall be true and correct in all material
respects (or in all respects if qualified by materiality) immediately prior to,
and immediately after giving effect to, the incurrence of such
Acquisition-Related Incremental Commitment.
(b)    The Loan Parties and each Incremental Term Loan Lender and/or Incremental
Revolving Lender shall execute and deliver to the Administrative Agent an
Incremental Amendment and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Commitments of such
Incremental Term Loan Lender and/or Incremental Revolving Lender. Each
Incremental Amendment shall specify the terms of the applicable Incremental Term
Loans and/or Incremental Revolving Credit Commitments; provided that:


-60-

--------------------------------------------------------------------------------





(i)    any commitments to make Incremental Term Loans in the form of additional
Initial Term B-1 Loans shall have the same terms as the Initial Term B-1 Loans,
and shall form part of the same Class of Initial Term B-1 Loans, (x) any
commitments to make Term Loans with pricing, maturity, amortization and/or other
terms different from the Initial Term B-1 Loans (“Other Incremental Term Loans”)
shall be subject to compliance with clauses (ii) through (vi) below,  
(ii)    the Other Incremental Term Loans and Incremental Revolving Loans
incurred pursuant to clause (a) of this Section 2.17 shall be secured by Liens
that rank equal in priority with the Liens securing the existing Loans,
(iii)    the final maturity date of any such Other Incremental Term Loans shall
be no earlier than the Maturity Date applicable to Initial Term B-1 Loans, and,
except as to pricing, amortization and final maturity date (which shall, subject
to the other clauses of this proviso, be determined by the Borrower and the
Incremental Term Loan Lenders in their sole discretion), the Other Incremental
Term Loans shall have terms, to the extent not consistent with the Initial Term
B-1 Loans or otherwise permitted under this Section 2.17(b), that are (x) not
more favorable, taken as a whole, to the Lenders providing such Incremental Term
Loans than the terms of the Initial Term B-1 Loans or (y) otherwise reasonably
acceptable to the Administrative Agent,
(iv)    the Weighted Average Life to Maturity of any such Other Incremental Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Initial Term B-1 Loans,
(v)    there shall be no borrower (other than the Borrower) or guarantor (other
than the Guarantors) in respect of any Incremental Term Loan Commitments or
Incremental Revolving Credit Commitments,
(vi)    Other Incremental Term Loans and Incremental Revolving Credit
Commitments shall not be secured by any asset of the Borrower or its
Subsidiaries other than the Collateral,
(vii)    the interest rate margins, fees and (subject to clauses (iii) and (iv)
above with respect to Other Incremental Term Loans) amortization schedule
applicable to the Loans made pursuant to the Incremental Commitments shall be
determined by the Borrower and the applicable Incremental Revolving Lenders or
Incremental Term Loan Lenders; provided that in the event that the All-in Yield
for any Incremental Term Loan incurred by the Borrower prior to the
firstsix-month anniversary of the Amendment No. 1 Effective Date under any
Incremental Term Loan Commitment is higher than the All-in Yield for the
outstanding Initial Term B-1 Loans hereunder immediately prior to the incurrence
of the applicable Incremental Term Loans by more than 50 basis points, then the
Applicable Margins for the Initial Term B-1 Loans at the time such Incremental
Term Loans are incurred shall be increased to the extent necessary so that the
All-in Yield for the Initial Term B-1 Loans is equal to the All-in Yield for
such Incremental Term Loans minus 50 basis points, and
(viii)    to the extent agreed to by the relevant Lenders and the Borrower, any
Incremental Amendment with respect to Incremental Revolving Commitments may (i)
include customary provisions with respect to swingline loans and letters of
credit to be issued pursuant to such Incremental Revolving Commitments (and
customary provisions with respect to Defaulting Lenders) and/or (ii) include one
or more financial maintenance covenants that are solely for the benefit of the
Lenders with such Incremental Revolving Commitments and that


-61-

--------------------------------------------------------------------------------





may be amended or waived in any manner solely by Lenders with a percentage of
such Incremental Revolving Commitments specified in such Incremental Amendment
and a breach of which would allow such Lenders to terminate such a percentage of
such Incremental Revolving Commitments specified in such Incremental Amendment
to terminate such Incremental Revolving Commitments and declare all amounts
owing thereunder to be immediately due and payable (and any such breach of such
financial maintenance covenants shall not constitute an Event of Default for
purposes of any Term Loans unless and until such Incremental Revolving
Commitments were terminated as a result thereof), with all such provisions
described above to be reasonably satisfactory to the Administrative Agent.
Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Amendment, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental
Commitments evidenced thereby. Any amendment to this Agreement or any other Loan
Document that is necessary to effect the provisions of this Section 2.17 shall
be deemed “Loan Documents” hereunder. Each of the parties hereto hereby agrees
that the Administrative Agent may take any and all action as may be reasonably
necessary to ensure that (i) all Incremental Term Loans (other than Other
Incremental Term Loans), when originally made, are included in each Borrowing of
the outstanding Initial Term B-1 Loans on a pro rata basis, and (ii) all
Revolving Loans in respect of Incremental Revolving Credit Commitments, when
originally made, are included in each Borrowing of the applicable Class of
outstanding Revolving Loans on a pro rata basis.
Notwithstanding anything to the contrary, this Section 2.17 shall supersede any
provisions in Section 2.15 or Section 9.02 to the contrary.
Section 2.18.    [Reserved].
Section 2.19.    Extensions of Loans and Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers made from time to time by the Borrower to all Lenders of any
Class of Term Loans and/or Revolving Credit Commitments on a pro rata basis
(based, in the case of an offer to the Lenders under any Class of Term Loans, on
the aggregate outstanding Term Loans of such Class and, in the case of an offer
to the Lenders under any Revolving Facility, on the aggregate outstanding
Revolving Credit Commitments under such Revolving Facility, as applicable), and
on the same terms to each such Lender (“Pro Rata Extension Offers”), the
Borrower is hereby permitted to consummate transactions with individual Lenders
that agree to such transactions from time to time to extend the maturity date of
such Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans); provided that any Lender offered or approached to provide an
Extension (as defined below), may elect to or decline in its sole discretion to
provide an Extension. For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such Class
are offered to be extended for the same amount of time and that the interest
rate changes and fees payable with respect to such extension are the same and
(ii) in the case of an offer to the Lenders under any Revolving Facility, that
all of the Revolving Credit Commitments of such Revolving Facility are offered
to be extended for the same amount of time and that the interest rate changes
and fees payable with respect to such extension are the same. Any such extension
(an “Extension”) agreed to between the Borrower and any such Lender (an
“Extending Lender”) will be established under this Agreement by implementing an
Other Term Loan for such Lender if such Lender is extending an existing Term
Loan (such extended Term Loan, an “Extended Term Loan”) or an Other Revolving
Credit Commitment for such Lender if such Lender is extending an existing
Revolving Credit Commitment (such extended Revolving Credit Commitment, an


-62-

--------------------------------------------------------------------------------





“Extended Revolving Credit Commitment,” and any Revolving Loan made pursuant to
such Extended Revolving Credit Commitment, an “Extended Revolving Loan”). Each
Pro Rata Extension Offer shall specify the date on which the Borrower proposes
that the Extended Term Loan shall be made or the proposed Extended Revolving
Credit Commitment shall become effective (the “Extension Election”), which shall
be a date not earlier than five (5) Business Days after the date on which notice
is delivered to the Administrative Agent (or such shorter period agreed to by
the Administrative Agent in its reasonable discretion).
(b)    The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (an “Extension Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Extended Term Loans and/or Extended Revolving Credit
Commitments of such Extending Lender. Each Extension Amendment shall specify the
terms of the applicable Extended Term Loans and/or Extended Revolving Credit
Commitments; provided, that (i) no Default shall have occurred and be continuing
at the time the offering document in respect of a Pro Rata Extension Offer is
delivered to the Lenders, (ii) the representations and warranties set forth in
Article III shall be true and correct in all material respects (or in all
respects if qualified by materiality) as of the date of effectiveness of the
Extension Amendment, (iii) except as to interest rates, fees and any other
pricing terms, and amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (iv) and
(v) of this proviso, be determined by the Borrower and set forth in the Pro Rata
Extension Offer), the Extended Term Loans shall have (x) the same terms as the
existing Class of Term Loans from which they are extended or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent, (iv) the
final maturity date of any Extended Term Loans shall be no earlier than the
latest Term Facility Maturity Date in effect on the date of incurrence, (v) the
Weighted Average Life to Maturity of any Extended Term Loans shall be no shorter
than the remaining Weighted Average Life to Maturity of the Class of Term Loans
to which such offer relates and (vi) except as to interest rates, fees, any
other pricing terms and final maturity (which shall be determined by the
Borrower and set forth in the Pro Rata Extension Offer), any Extended Revolving
Credit Commitment shall have (x) the same terms as the existing Class of
Revolving Credit Commitments from which they are extended or (y) have such other
terms as shall be reasonably satisfactory to the Administrative Agent. Each
Extension Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Borrower and the Administrative
Agent, to effect the provisions of this Section 2.19. Upon the effectiveness of
any Extension Amendment, this Agreement shall be amended to the extent (but only
to the extent) necessary to reflect the existence and terms of the Extended Term
Loans and/or Extended Revolving Credit Commitments evidenced thereby as provided
for in Section 9.02. Any such deemed amendment may be memorialized in writing by
the Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.
(c)    Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Credit Commitment will be automatically
designated an Extended Revolving Credit Commitment.
(d)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document (including without limitation this Section 2.19), (i) no
Extended Term Loan or Extended Revolving Credit Commitment is required to be in
any minimum amount or any minimum increment, (ii) any Extending Lender may
extend all or any portion of its Term Loans and/or Revolving Credit Commitment
pursuant to one or more Pro Rata Extension Offers (subject to applicable
proration in the case of over participation) (including the extension of any
Extended Term Loan and/or Extended Revolving Credit Commitment), (iii) all
Extended Term Loans, Extended Revolving Credit Commitments and all obligations
in respect thereof shall be Obligations of the relevant Loan Parties under this
Agreement and the other Loan Documents that rank equally and ratably in right of
security with all other Obligations of the Class being extended and (iv)


-63-

--------------------------------------------------------------------------------





there shall be no borrower (other than the Borrower) and no guarantors (other
than the Guarantors) in respect of any such Extended Term Loans or Extended
Revolving Credit Commitments.
(e)    Each Extension shall be consummated pursuant to procedures set forth in
the associated Pro Rata Extension Offer; provided, that the Borrower shall
cooperate with the Administrative Agent prior to making any Pro Rata Extension
Offer to establish reasonable procedures with respect to mechanical provisions
relating to such Extension, including, without limitation, timing, rounding and
other adjustments.
Notwithstanding anything to the contrary, this Section 2.19 shall supersede any
provisions in Section 2.15 or Section 9.02 to the contrary.
Section 2.20.    Refinancing Amendments.
(a)    Notwithstanding anything to the contrary in this Agreement, the Borrower
may by written notice to the Administrative Agent establish one or more
additional tranches of term loans under this Agreement (such loans, “Refinancing
Term Loans”) or Refinancing Notes under a separate agreement, in each case, to
refinance outstanding Term Loans in whole or in part and shall be made pursuant
to procedures reasonably acceptable to the Borrower and the Administrative
Agent, all Net Proceeds of which are used to refinance in whole or in part any
Class of Term Loans. Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that the
Refinancing Term Loans shall be made or Refinancing Notes shall be issued, which
shall be a date not earlier than five (5) Business Days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent in its sole discretion); provided, that:
(i)    immediately before and immediately after giving effect to the borrowing
of such Refinancing Term Loans on the Refinancing Effective Date each of the
conditions set forth in Section 4.02 shall be satisfied;
(ii)    the final maturity date of the Refinancing Term Loans or Refinancing
Notes shall be no earlier than the Term Facility Maturity Date of the refinanced
Term Loans;
(iii)    the Weighted Average Life to Maturity of such Refinancing Term Loans
shall be no shorter than the then-remaining Weighted Average Life to Maturity of
the refinanced Term Loans;
(iv)    the aggregate principal amount of the Refinancing Term Loans or
Refinancing Notes shall not exceed the outstanding principal amount of the
refinanced Term Loans plus amounts used to pay fees, premiums, costs and
expenses (including original issue discount) and accrued interest associated
therewith;
(v)    all other terms applicable to such Refinancing Term Loans or Refinancing
Notes (other than provisions relating to original issue discount, upfront fees,
interest rates and any other pricing terms and optional prepayment or mandatory
prepayment or redemption terms, which shall be as agreed between the Borrower
and the Lenders providing such Refinancing Term Loans) taken as a whole shall
(as determined by the Borrower in good faith) be substantially similar to, or
not materially less favorable to the Borrower and its Subsidiaries than, the
terms, taken as a whole, applicable to the refinanced Term Loans (except to the
extent such covenants and other terms apply solely to any period after the then
applicable Latest Maturity Date or are otherwise reasonably acceptable to the
Administrative Agent); provided that any such Refinancing Term Loans or
Refinancing Notes may contain any financial maintenance covenants, so long as
any such covenant shall not be more restrictive to the Borrower than (or in
addition to) those applicable to the Term Loans or Revolving Credit


-64-

--------------------------------------------------------------------------------





Commitment then outstanding (unless such covenants are also added for the
benefit of the Lenders, which shall not require consent of the Lenders holding
the Term Loans or Revolving Credit Commitments then outstanding and which the
Administrative Agent shall add to this Agreement effective on such Refinancing
Effective Date); provided, further, that a certificate of a Responsible Officer
of the Borrower delivered to the Administrative Agent at least five (5) Business
Days prior to the incurrence of such Refinancing Term Loans or Refinancing
Notes, together with a reasonably detailed description of the material terms and
conditions of such Refinancing Term Loans or Refinancing Notes or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirements of this clause
(v), shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);
(vi)    there shall be no borrower and no guarantors other than the Loan Parties
in respect of such Refinancing Term Loans and Refinancing Notes;
(vii)    Refinancing Term Loans and Refinancing Notes shall not be secured by
any asset of the Borrower and its Subsidiaries other than the Collateral; and
(viii)    Refinancing Term Loans may participate on a pro rata basis or on a
less than pro rata basis (but not on a greater than pro rata basis) in any
mandatory prepayments hereunder, as specified in the applicable Refinancing
Amendment.
(b)    The Borrower may approach any Lender or any other Person that would be a
permitted assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Refinancing Amendment governing such Refinancing Term Loans, be designated as an
increase in any previously established Class of Term Loans made to the Borrower.
(c)    Notwithstanding anything to the contrary in this Agreement, the Borrower
may by written notice to the Administrative Agent establish one or more
additional Facilities (“Replacement Revolving Facilities”) providing for
revolving commitments (“Replacement Revolving Credit Commitments” and the
revolving loans thereunder, “Replacement Revolving Loans”), which replace in
whole or in part any Class of Revolving Credit Commitments under this Agreement.
Each such notice shall specify the date (each, a “Replacement Revolving Facility
Effective Date”) on which the Borrower proposes that the Replacement Revolving
Credit Commitments shall become effective, which shall be a date not less than
five (5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided that (i) immediately before and
immediately after giving effect to the establishment of such Replacement
Revolving Credit Commitments on the Replacement Revolving Facility Effective
Date, each of the conditions set forth in Section 4.02 shall be satisfied, (ii)
after giving effect to the establishment of any Replacement Revolving Credit
Commitments and any concurrent reduction in the aggregate amount of any other
Revolving Credit Commitments, the aggregate amount of Revolving Credit
Commitments shall not exceed the aggregate amount of the Revolving Credit
Commitments outstanding immediately prior to the applicable Replacement
Revolving Facility Effective Date plus amounts used to pay fees, premiums, costs
and expenses (including upfront fees) and accrued interest associated therewith;
(iii) no Replacement Revolving Credit Commitments shall have a final maturity
date (or require commitment reductions or amortizations) prior to the Revolving
Facility Maturity Date for the Revolving Credit Commitments being replaced; (iv)
all other terms applicable to such


-65-

--------------------------------------------------------------------------------





Replacement Revolving Facility (other than provisions relating to fees, interest
rates and other pricing terms) and prepayment and commitment reduction and
optional redemption terms which shall be as agreed between the Borrower and the
Lenders providing such Replacement Revolving Credit Commitments and taken as a
whole shall (as determined by the Borrower in good faith) be substantially
similar to, or not materially less favorable to the Borrower and its
Subsidiaries than, those, taken as a whole, applicable to the Revolving Credit
Commitments so replaced (except to the extent such covenants and other terms
apply solely to any period after the Latest Maturity Date in effect at the time
of incurrence or are otherwise reasonably acceptable to the Administrative
Agent); provided that any such Replacement Revolving Facilities may contain any
financial maintenance covenants, so long as any such covenant shall not be
tighter than (or in addition to) those applicable to the other Revolving Credit
Commitment then outstanding (unless such covenants are also added for the
benefit of the Lenders holding the other or Revolving Credit Commitments then
outstanding, which shall not require consent of the Lenders holding Term Loans
or Revolving Credit Commitments then outstanding and which the Administrative
Agent shall add to this Agreement upon the applicable Replacement Revolving
Facility Effective Date); (v) there shall be no borrower and no guarantors other
than the Loan Parties in respect of such Replacement Revolving Facility; and
(vi) Replacement Revolving Credit Commitments and extensions of credit
thereunder shall not be secured by any asset of the Borrower and its
Subsidiaries other than the Collateral.
(d)    The Borrower may approach any Lender or any other Person that would be a
permitted assignee of a Revolving Credit Commitment pursuant to Section 9.04 to
provide all or a portion of the Replacement Revolving Credit Commitments;
provided that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Credit Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Credit Commitment. Any
Replacement Revolving Credit Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Credit Commitments may, to the extent provided in the
applicable Refinancing Amendment, be designated as an increase in any previously
established Class of Revolving Credit Commitments.
(e)    The Borrower and each Lender providing the applicable Refinancing Term
Loans and/or Replacement Revolving Credit Commitments (as applicable) shall
execute and deliver to the Administrative Agent an amendment to this Agreement
(a “Refinancing Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Refinancing Term Loans and/or
Replacement Revolving Credit Commitments (as applicable). For purposes of this
Agreement and the other Loan Documents, (A) if a Lender is providing a
Refinancing Term Loan, such Lender will be deemed to have an Other Term Loan
having the terms of such Refinancing Term Loan and (B) if a Lender is providing
a Replacement Revolving Credit Commitment, such Lender will be deemed to have an
Other Revolving Credit Commitment having the terms of such Replacement Revolving
Credit Commitment. Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this Section
2.20), (i) no Refinancing Term Loan or Replacement Revolving Credit Commitment
is required to be in any minimum amount or any minimum increment, (ii) there
shall be no condition to any incurrence of any Refinancing Term Loan or
Replacement Revolving Credit Commitment at any time or from time to time other
than those set forth in clauses (a) or (c) above, as applicable, and (iii) all
Refinancing Term Loans, Replacement Revolving Credit Commitments and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that rank equally and ratably in right of security with the
other Secured Obligations. Each Refinancing Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Borrower and the Administrative Agent, to effect the provisions of this
Section 2.20.
Notwithstanding anything to the contrary, this Section 2.20 shall supersede any
provisions in Section 2.15 or Section 9.02 to the contrary.


-66-

--------------------------------------------------------------------------------





ARTICLE III    

Representations and Warranties
The Borrower represents and warrants to the Lenders that:
Section 3.01.    Organization. Each of the Borrower and its Restricted
Subsidiaries (i) is duly organized, validly existing and in good standing (to
the extent such concept exists in the relevant jurisdiction) under the laws of
the jurisdiction of its organization or incorporation, and (ii) has the
requisite power and authority to conduct its business as it is presently being
conducted, except (other than with respect to any Loan Party), where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. The Borrower and its Restricted
Subsidiaries are qualified and licensed in all jurisdictions where they are
required to be so qualified or licensed to operate their business except where
the failure to so qualify or be licensed, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
Section 3.02.    Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party are within such Loan Party’s corporate or other organizational powers
and have been duly authorized by all necessary corporate or other organizational
and, if required, stockholder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is a party, when executed and delivered by such Loan Party,
constitutes, a legal, valid and binding obligation of the Borrower or such Loan
Party (as the case may be), enforceable against the Borrower or such other Loan
Party, as the case may be, in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Section 3.03.    Governmental Approvals; No Conflicts. The execution, delivery
and performance of the Loan Documents by each Loan Party party thereto (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been (or,
in the case of filings relating to the consummation of the Merger, substantially
contemporaneously with the funding of the Initial Term B Loans on the Effective
Date will be) obtained or made and are (or will so be) in full force and effect,
(ii) filings necessary to perfect Liens created under the Loan Documents and
(iii) those the failure to obtain or make which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate (i) any applicable law or regulation or (ii) any
applicable Order of any Governmental Authority, in each case except to the
extent such violation would not reasonably be expected to result in a Material
Adverse Effect, (c) will not violate the charter, by-laws or other
organizational documents of any Loan Party, (d) will not violate or result in a
default under any indenture, agreement or other instrument evidencing
Indebtedness binding upon the Borrower or any of its Restricted Subsidiaries or
their respective assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Restricted Subsidiaries (other
than pursuant to a Loan Document) except to the extent such violation, default
or right, as the case may be, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect and (e) will not result
in the creation or imposition of any Lien on any asset of the Borrower or any of
its Restricted Subsidiaries, except Liens created under the Loan Documents.
Section 3.04.    Financial Statements; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders (i) its audited
consolidated balance sheet and statements of operations, changes in equity and
cash flows as of and for the fiscal year ended April 3, 2016, March 29, 2015 and
March 30, 2014, reported on by PricewaterhouseCoopers LLP, independent certified
public accountants, (ii) its unaudited consolidated balance sheet and statements
of operations and


-67-

--------------------------------------------------------------------------------





cash flows as of and for the Fiscal Quarter and the portions of the fiscal year
ended July 3, 2016, October 2, 2016 and January 1, 2017, (iii) the Target’s
audited consolidated balance sheet and statements of operations, changes in
equity and cash flows as of and for the fiscal year ended December 31, 2015,
December 31, 2014 and December 31, 2013, reported on by Burr Pilger Mayer, Inc.,
independent certified public accountants, and (iv) the Target’s consolidated
balance sheet and statements of operations and cash flows as of and for the
Fiscal Quarter and the portions of the fiscal year ended March 27, 2016, June
26, 2016 and September 25, 2016. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries and the Target and its
Consolidated Subsidiaries, as applicable, as of such dates and for such periods
in accordance with GAAP except as expressly noted therein, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) and (iv) above.
(b)    The Borrower has heretofore furnished to the Lenders a pro forma
consolidated balance sheet and related pro forma consolidated statement of
operations of the Borrower and its consolidated Subsidiaries as of and for the
period of 12 consecutive months ended January 1, 2017, prepared giving effect to
the Transactions as if the Transactions had occurred on such date, in the case
of such balance sheet, or at the beginning of such period, in the case of such
statements of operations. Such pro forma consolidated balance sheet and pro
forma statements of operations present fairly, in all material respects, the pro
forma financial position and results of operations of the Borrower and its
consolidated Subsidiaries as of and for the period of 12 consecutive months
ended on January 1, 2017, as if the Transactions had occurred on such date or at
the beginning of such period, as the case may be.
(c)    Since the Effective Date, there has been no event, circumstance or
condition that has had or would reasonably be expected to have a material
adverse effect on the business, assets, property or financial condition of the
Borrower and its Restricted Subsidiaries taken as a whole.
Section 3.05.    Properties. Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and tangible personal property material to its business, except (i) for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes, (ii) Liens on such property to the extent such Liens are permitted
under this Agreement or any other Loan Document or (iii) as individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
Section 3.06.    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of its Restricted Subsidiaries
that would reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.
(b)    Except with respect to any other matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
written notice of any claim with respect to any Environmental Liability or (iv)
knows of any basis for any Environmental Liability.
Section 3.07.    Compliance with Laws. Each of the Borrower and its Restricted
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.


-68-

--------------------------------------------------------------------------------





Section 3.08.    Intellectual Property. The Borrower and each of its Restricted
Subsidiaries owns, or is licensed to use all Intellectual Property reasonably
necessary for the conduct of its business as currently conducted, except for
those the failure to own or be licensed to use which would not reasonably be
expected to result in a Material Adverse Effect. Except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, (a) the operation of the Borrower’s and its Restricted
Subsidiaries’ respective businesses, including the use of Intellectual Property,
by the Borrower and its Restricted Subsidiaries, does not infringe on or violate
the rights of any Person, (b) no Intellectual Property of the Borrower or any of
its Restricted Subsidiaries is being infringed upon or violated by any Person in
any material respect, and (c) no claim is pending or threatened in writing
challenging the ownership, use or the validity of any Intellectual Property of
the Borrower or any Restricted Subsidiary.
Section 3.09.    Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
Section 3.10.    Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it (including in its capacity as a withholding agent), except (a) any
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Restricted Subsidiary, as applicable, has set aside
on its books adequate reserves (to the extent required by GAAP) or (b) to the
extent that the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
Section 3.11.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Plan is in compliance with the applicable provisions of ERISA.
Section 3.12.    Labor Matters. On the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of the Borrower, threatened in writing that would
reasonably be expected to have a Material Adverse Effect. The hours worked by
and payments made to employees of the Borrower and its Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
Requirements of Law dealing with such matters in any manner that would
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any Restricted Subsidiary, or for which any claim may be made
against any of them, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower and its Restricted Subsidiaries except to the extent
non-payment or failure to accrue would not reasonably be expected to have a
Material Adverse Effect. The consummation of the transactions contemplated by
this Agreement will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any of its Restricted Subsidiaries is bound that would
reasonably be expected to have a Material Adverse Effect.
Section 3.13.    Insurance. Except as would not reasonably be expected to have a
Material Adverse Effect, the properties of the Borrower and each of its
Restricted Subsidiaries are insured with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and reputable (after giving effect to any self-insurance which
the Borrower believes (in the good faith judgment of management of the Borrower)
is reasonable and prudent in light of the size and nature of its business), in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Restricted Subsidiary
operates.


-69-

--------------------------------------------------------------------------------





Section 3.14.    Solvency. Immediately following the making of each Loan made on
the Amendment No. 1 Effective Date and after giving effect to the application of
the proceeds of such Loans, (a) the fair value of the assets of the Borrower (on
a consolidated basis with its Subsidiaries) will exceed its debts and
liabilities, subordinate, contingent or otherwise, as they become absolute and
matured; (b) the present fair saleable value of the property of the Borrower (on
a consolidated basis with its Subsidiaries) will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, as such debts and other liabilities become absolute and matured;
(c) the Borrower (on a consolidated basis with its Subsidiaries) will be able to
pay its debts and liabilities, subordinate, contingent or otherwise as they
become absolute and matured; and (d) the Borrower (on a consolidated basis with
its Subsidiaries) will not have unreasonably small capital with which to conduct
its business as such business is now conducted and is proposed to be conducted
following the Amendment No. 1 Effective Date.
Section 3.15.    Subsidiaries. Schedule 3.15 sets forth, as of the Effective
Date after giving effect to the GigPeak Acquisition, (a) the name, type of
organization and jurisdiction of organization of each direct Subsidiary of each
Loan Party, (b) the percentage of each class of Equity Interests owned by each
Loan Party in each of its direct Subsidiaries and (c) each joint venture in
which any Loan Party owns any Equity Interests, and identifies each such direct
Subsidiary of a Loan Party that is a Domestic Subsidiary, a Guarantor and a
Foreign Subsidiary, in each case as of the Effective Date after giving effect to
the GigPeak Acquisition.
Section 3.16.    Disclosure.
(a)    None of the reports, financial statements, certificates or other written
information (other than projections, financial estimates, forecasts and other
forward-looking information, and other information of a general economic or
industry specific nature) furnished by or on behalf of the Borrower or any of
its Subsidiaries to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or any Loan Document or delivered hereunder,
when furnished and taken as a whole (as modified or supplemented by other
information so furnished), contains any untrue statement of a material fact or
omits to state any material fact necessary to make the statements therein, taken
as a whole in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information furnished by or on behalf of the Borrower or any of its Subsidiaries
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any Loan Document or delivered hereunder, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by it to be reasonable at the time (it being understood
that such projections are as to future events and are not to be viewed as facts
and are subject to significant uncertainties and contingencies, many of which
are beyond the Borrower’s control, and that no assurance can be given that the
projections will be realized and actual results during the period or periods
covered by any such projections may differ significantly from the projected
results and such differences may be material).
(b)    As of the Amendment No. 1 Effective Date the information included in the
Beneficial Ownership Certification provided on or prior to the Amendment No. 1
Effective Date to any Lender in connection with this Agreement is true and
correct in all respects.
Section 3.17.    Federal Reserve Regulations. No part of the proceeds of any
Loan will be used by the Borrower or any Restricted Subsidiary in any manner
that would result in a violation of Regulation U or Regulation X. Neither the
Borrower nor any Restricted Subsidiary is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.
Section 3.18.    Use of Proceeds. The proceeds of the Loans on the Effective
Date shall be used to (i) consummate the Refinancing, (ii) finance the GigPeak
Acquisition, (iii) pay fees and expenses incurred in connection with the
Transactions and (iv) for working capital and general corporate purposes. The
proceeds


-70-

--------------------------------------------------------------------------------





of any Term B-1 Loans funded pursuant to the Additional Term B-1 Term Loan
Commitment shall be used solely to repay Initial Term B Loans and to pay fees,
expenses and accrued interest in connection with the transactions contemplated
by Amendment No. 1.
Section 3.19.    Anti-Corruption Laws; Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees, and, to
the knowledge of the Borrower, its and its Subsidiaries’ respective directors
and agents, are in compliance, in all material respects, with Anti-Corruption
Laws and applicable Sanctions. None of (a) the Borrower, any Subsidiary or, to
the knowledge of the Borrower after due inquiry, any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the Facilities established hereby, is a
Sanctioned Person. No Borrowing or proceeds of any Loan will be used in a manner
that violates any Anti-Corruption Law or applicable Sanctions.
Section 3.20.    Security Documents.
(a)    Each Security Document is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral to the extent described therein and that a
security interest in such Collateral can be created under the UCC (subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).
As of the Effective Date, in the case of the Pledged Collateral described in the
Security Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral and required to be delivered under the
applicable Security Document are delivered to the Collateral Agent, and in the
case of the other Collateral described in the Security Agreement when financing
statements are filed in the applicable filing offices, the Collateral Agent (for
the benefit of the Secured Parties) shall have a fully perfected Lien (subject
to all Permitted Encumbrances or as otherwise permitted by Section 6.02) on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral to the extent a security interest in such Collateral can be created
under the UCC, as security for the Secured Obligations to the extent perfection
in such collateral can be obtained by filing Uniform Commercial Code financing
statements or possession, in each case prior and superior in right to the Lien
of any other Person (except Permitted Encumbrances).
(b)    When the Security Agreement or a short form thereof is filed and recorded
in the United States Patent and Trademark Office and/or the United States
Copyright Office, as applicable, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in clause (a) above, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties
thereunder in the United States registered trademarks and United States issued
patents, United States trademark and patent applications and United States
registered copyrights and exclusive licenses of United States registered
copyrights, in each case prior and superior in right to the Lien of any other
Person, except for Permitted Encumbrances (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and issued patents, trademark and patent applications and registered
copyrights and exclusive licenses of registered copyrights acquired by the Loan
Parties after the Effective Date or any U.S. intent-to-use trademark
applications that are no longer after the Effective Date, deemed Excluded
Property).
Section 3.01.    Initial Term B Loans. The Borrower hereby agrees to repay to
each Lender with Initial Term B Loans (other than Converted Initial Term B
Loans) the full principal amount of such Initial


-71-

--------------------------------------------------------------------------------





Term B Loans together with all accrued and unpaid interest thereon on the
Amendment No. 1 Effective Date.
Section 3.02.    Plan Assets; Prohibited Transactions. None of the Borrower or
any of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations).
ARTICLE IV    

Conditions
Section 4.01.    Effective Date. The obligations of the Lenders to make the
Initial Term B Loans shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with Section
9.02):
(%3)    The Administrative Agent (or its counsel) shall have received from the
Borrower either (i) a counterpart of this Agreement signed on behalf of the
Borrower or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or email transmission of a signed signature
page of this Agreement) that the Borrower has signed a counterpart of this
Agreement.
(%3)    The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent, the Collateral Agent and the Lenders and
dated the Effective Date) of (i) Latham & Watkins LLP, counsel for the Loan
Parties and (ii) Holden, Kidwell, Hahn & Crapo, P.L.L.C., special Idaho counsel
for the Loan Parties, in each case, in form and substance reasonably
satisfactory to the Administrative Agent. The Borrower hereby requests such
counsel to deliver such opinion.
(%3)    The Administrative Agent shall have received a copy of (i) the
Organizational Documents of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the Board of
Directors or similar governing body of each Loan Party approving and authorizing
the execution, delivery and performance of Loan Documents to which it is a
party, certified as of the Effective Date by its secretary, an assistant
secretary or a Responsible Officer as being in full force and effect without
modification or amendment, and (iv) a good standing certificate (to the extent
such concept exists) from the applicable Governmental Authority of each Loan
Party’s jurisdiction of incorporation, organization or formation.
(%3)    The Administrative Agent shall have received all fees and other amounts
due and payable by the Borrower in connection with this Agreement on or prior to
the Effective Date, including, to the extent invoiced at least three (3)
Business Days prior to the Effective Date, reimbursement or payment of all
reasonable and documented out-of-pocket expenses required to be reimbursed or
paid by the Borrower hereunder.
(%3)    [Reserved.]
(%3)    The Collateral and Guarantee Requirement shall have been satisfied;
provided that if to the extent any security interest in Collateral (including
the perfection of any security interest) (other than any Collateral the security
interest in which may be perfected by the filing of a UCC financing statement or
the delivery of certificates, if any, evidencing equity interests of any
material wholly-owned Domestic Subsidiary of any Loan Party that is part of the
Collateral) is not perfected or provided on the Effective Date after the Loan
Parties’ use of commercially reasonable efforts to


-72-

--------------------------------------------------------------------------------





do so without undue burden or expense, the provision and perfection of such
Collateral and security interest shall not constitute a condition precedent to
the availability of the Initial Term B Loans on the Effective Date but shall be
required to be perfected or provided in accordance with Section 5.14.
(%3)    [Reserved.]
(%3)    The Administrative Agent shall have received (i) a solvency certificate
substantially in the form of Exhibit H and signed by a Financial Officer
confirming the solvency of the Borrower and its Subsidiaries on a consolidated
basis after giving effect to the Transactions to occur on the Effective Date and
(ii) a certificate of a Responsible Officer certifying that the condition in
Section 4.01(n) has been satisfied.
(%3)    The Administrative Agent shall have received, at least three (3)
Business Days prior to the Effective Date, all documentation and other
information required with respect to the Loan Parties by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act to the
extent reasonably requested in writing by the Administrative Agent at least ten
(10) Business Days prior to the Effective Date.
(%3)    The Administrative Agent shall have received the financial statements
referred to in Section 3.04(%5) and (%5).
(%3)    The GigPeak Acquisition shall have been, or shall substantially
concurrently with the initial credit extension on the Effective Date be,
consummated in all material respects in accordance with the Acquisition
Agreement (without giving effect to any consent or amendment, change or
supplement or waiver of any provision thereof (including any change in purchase
price) in any manner that is materially adverse to the interests of the Lenders
or the Lead Arranger in their capacities as such, except to the extent that the
Lead Arranger has previously consented thereto in writing) (such consent not to
be unreasonably withheld, delayed or conditioned).
(%3)    Prior to or substantially concurrently with the initial credit extension
on the Effective Date, all indebtedness under that certain Third Amended and
Restated Loan and Security Agreement dated, as of April 5, 2016, among the
Target, the lenders party thereto and Silicon Valley Bank, as administrative
agent (as amended, restated, amended and restated, supplemented or otherwise
modified through the Effective Date) shall have been paid in full, and all
commitments related thereto will be terminated and the guarantees and security
interests with respect thereto will have been released (the “Refinancing”).
(%3)    Since September 25, 2016, no Target Material Adverse Effect shall have
occurred and be continuing.
(%3)    (i) The Specified Representations shall be true and correct in all
material respects on and as of the Effective Date, provided that to the extent
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date and
(ii) the Acquisition Agreement Representations shall be true and correct in all
material respects on and as of the Effective Date.
(%3)    The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.


-73-

--------------------------------------------------------------------------------





Section 4.02.    Each Credit Event After the Effective Date. The obligation of
each Lender to make a Loan after the Effective Date (excluding any Interest
Election Request), is subject to the satisfaction of the following conditions:
(%3)    The representations and warranties of each Loan Party set forth in this
Agreement and any other Loan Document shall be true and correct in all material
respects (or in all respects to the extent that any representation and warranty
is qualified by materiality or Material Adverse Effect) on and as of the date of
such Loan, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.
(%3)    The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03.
(%3)    At the time of and immediately after giving effect to such Loan, no
Default shall have occurred and be continuing.
Each Loan made after the Effective Date (excluding any Interest Election
Request) shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(c) of this Section.
ARTICLE V    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
Section 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, for distribution to each Lender:
(%3)    within 90 days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending April 2, 2017, the audited consolidated
balance sheet and related statements of operations, changes in equity and cash
flows as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, of the Borrower and
its consolidated Subsidiaries as of such year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit (other
than any exception, qualification or explanatory paragraph with respect to or
resulting from (%3) an upcoming maturity date under this Agreement occurring
within one year from the time such opinion is delivered or (%3) any inability to
comply with any financial maintenance covenant under this Agreement)) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
(%3)    within 45 days after the end of each of the first three Fiscal Quarters
of each fiscal year of the Borrower (commencing with the Fiscal Quarter ended
July 2, 2017), the consolidated balance sheet and related statements of
operations and cash flows as of the end of and for such Fiscal Quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, of
the Borrower and the consolidated Subsidiaries, all certified by


-74-

--------------------------------------------------------------------------------





one of its Responsible Officers as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(%3)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Responsible Officer of the Borrower (i)
certifying as to whether a Default has occurred and is continuing on such date
and, if a Default has occurred and is continuing on such date, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) if the Borrower has any Unrestricted Subsidiaries during the
related fiscal period, setting forth in a reasonably detailed schedule, a
comparison of the consolidated results under clause (a) or (b) above with the
financial condition and results of operations of the Borrower and its
consolidated Restricted Subsidiaries;
(%3)    promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Restricted Subsidiary with the SEC, or any Governmental
Authority succeeding to any or all of the functions of the SEC, or with any
national securities exchange, as the case may be;
(%3)    promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender through the Administrative Agent may
reasonably request in writing;.
(%3)    within 90 days following the end of each fiscal year, commencing with
the fiscal year ending April 2, 2017, a forecasted budget in reasonable detail
of the Borrower and the Restricted Subsidiaries for such fiscal year; and
(%3)    promptly following any reasonable request thereof, all information
and/or documentation relating to the Borrower and its Subsidiaries necessary to
comply with the USA PATRIOT Act or forreasonably requested by the Administrative
Agent or any Lender for compliance, or to confirm compliance with, with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act in connection with this Agreementand the
Beneficial Ownership Regulation.
Documents required to be delivered pursuant to Section 5.01 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at www.IDT.com (or any other
address notified by the Borrower to the Administrative Agent from time to time)
or (ii) on which such documents are delivered to the Administrative Agent. The
Administrative Agent shall post such documents on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
be obligated to pay for all start-up and on-going maintenance costs associated
with such Internet or intranet website pursuant to Section 9.03. The
Administrative Agent shall have no obligation to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents. Notwithstanding the foregoing, the obligations in
paragraphs (a), (b) and (d) of this Section 5.01 may be satisfied by delivering
the Borrower’s Form 10-K or 10-Q, as applicable, filed with the SEC to the
Administrative Agent for delivery to each Lender, in each case, within the time
periods specified in such paragraphs.


-75-

--------------------------------------------------------------------------------





Section 5.02.    Notices of Material Events. Promptly after any Responsible
Officer of the Borrower obtains actual knowledge thereof, the Borrower will
furnish to the Administrative Agent, for distribution to each Lender, written
notice of the following:
(%3)    the occurrence of any Default;
(%3)    the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to result in a Material Adverse Effect; and
(%3)    any other development that results in, or would reasonably be expected
to result in, a Material Adverse Effect;
(d)    any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
Section 5.03.    Information Regarding Collateral. The Borrower will furnish to
the Administrative Agent prompt written notice of any change (a) in any Loan
Party’s legal name, (b) in any Loan Party’s type of organization, (c) in any
Loan Party’s jurisdiction of organization or (d) in any Loan Party’s
organizational identification number (if any), which notice shall in any event
be given within 30 days after such change. The Borrower agrees to promptly (and
in any event within ten (10) Business Days after request therefor or such longer
period as the Administrative Agent shall agree) furnish the Collateral Agent all
information requested by the Collateral Agent and required in order to make all
filings under the UCC or other applicable U.S. laws and take (or to cause the
applicable Loan Party to take) all necessary action to ensure that the
Collateral Agent does continue following such change to have a valid, legal and
perfected security interest in all the Collateral of such Loan Party, subject to
the limitations and exceptions contained in the Loan Documents. The Borrower
also agrees promptly to notify the Administrative Agent if any material portion
of the Collateral is damaged or destroyed, to the extent not covered by
insurance.
Section 5.04.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or any
transaction permitted under Section 6.05.
Section 5.05.    Payment of Taxes. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay its Tax liabilities, that, if not paid, would
reasonably be expected to result in a Material Adverse Effect, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto to the extent required by GAAP.
Section 5.06.    Maintenance of Properties. Except as permitted under Section
6.03 and Section 6.05 the Borrower will, and will cause each of its Restricted
Subsidiaries to, (a) keep and maintain all tangible property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted and (b) with respect to Intellectual
Property rights owned by the


-76-

--------------------------------------------------------------------------------





Borrower and its Restricted Subsidiaries, maintain, renew, protect and defend
such Intellectual Property, except, in the case of each of the foregoing clauses
(a) and (b) where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.
Section 5.07.    Insurance.
(a)    The Borrower will, and will cause each of its Restricted Subsidiaries to,
(a) maintain, insurance with insurance companies that the Borrower believes (in
the good faith judgment of the management of the Borrower) are financially sound
and reputable (after giving effect to any self-insurance which the Borrower
believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business), in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Restricted Subsidiary
operates, and (b) within forty-five (45) days after the Effective Date (or such
later date as the Collateral Agent may agree in its reasonable discretion),
except as otherwise agreed by the Administrative Agent, cause the Collateral
Agent to be listed as loss payee on property and casualty policies with respect
to tangible personal property and assets constituting Collateral located in the
United States of America and as an additional insured on all general liability
policies maintained by any Loan Party.
(b)    In connection with the covenants set forth in this Section 5.07, it is
understood and agreed that: (i) the Administrative Agent, the Collateral Agent,
the Lenders and their respective agents or employees shall not be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 5.07, it being understood that the Loan Parties shall look solely
to their insurance companies or any other parties other than the aforesaid
parties for the recovery of such loss or damage; and (ii) the amount and type of
insurance that the Borrower and its Restricted Subsidiaries has in effect as of
the Effective Date and the certificates listing the Collateral Agent as loss
payee or additional insured, as the case may be, satisfy for all purposes the
requirements of this Section 5.07.
Section 5.08.    Books and Records; Inspection and Audit Rights. The Borrower
will, and will cause each of its Restricted Subsidiaries to, keep proper books
of record and account in a manner to allow financial statements of the Borrower
and its Restricted Subsidiaries to be prepared in all material respects in
conformity with GAAP in respect of all material dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
of its Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent (acting on its own behalf or on behalf of the Lenders),
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested; provided that, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 5.08 and the Administrative Agent shall not exercise such rights more
often than one time during any calendar year and such time shall be at the
reasonable expense of the Borrower; provided, further, that when an Event of
Default exists, the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
accountants. Notwithstanding anything to the contrary in this Section 5.08, none
of the Borrower nor any Restricted Subsidiary shall be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement between the Borrower or any of the Restricted Subsidiaries and a
Person that is not the Borrower or any of the Restricted Subsidiaries or any
other binding agreement not entered into in contemplation of


-77-

--------------------------------------------------------------------------------





preventing such disclosure, inspection or examination or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work-product;
provided that the Borrower shall use commercially reasonable efforts to secure
the requisite consent to disclose such documents or information and will notify
the Administrative Agent that such information is being withheld in reliance on
this sentence.
Section 5.09.    Compliance with Laws. The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all Requirements of Laws (including
Environmental Laws) and Orders applicable to it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to facilitate compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.
Section 5.10.    Use of Proceeds. The proceeds of the Loans made (a) on the
Effective Date will be used to (i) consummate the Refinancing, (ii) finance the
GigPeak Acquisition and (iii) pay fees and expenses incurred in connection with
the Transactions, and (b) after the Effective Date, will be used for working
capital and general corporate purposes and for any other purpose not prohibited
by the Loan Documents. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulation T, Regulation U and Regulation X.
The Borrower will not request any Borrowing and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing (A)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
Section 5.11.    Further Assurances.
(a)    The Borrower will cause any Person that becomes a Domestic Subsidiary
after the Effective Date (other than any Excluded Subsidiary) and any Subsidiary
that ceases to be an Excluded Subsidiary after the Effective Date (i) to execute
and deliver to the Administrative Agent, within sixty (60) days after such
Person first becomes a Domestic Subsidiary or such Subsidiary ceases to be an
Excluded Subsidiary, as applicable (or such later date as may be agreed to by
the Collateral Agent in its sole discretion), (A) a supplement to the Guarantee
Agreement, in the form prescribed therein, guaranteeing the Secured Obligations
and (B) a supplement to the Security Agreement in the form prescribed therein
and cause the Collateral and Guarantee Requirement to be satisfied with respect
to such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by or on behalf of any Loan Party and (ii) concurrently
with the delivery of such supplement and Security Documents, will deliver to the
Administrative Agent and the Collateral Agent a certificate of the type
described in Section 4.01(c) including evidence of action of such Person’s Board
of Directors or other governing body authorizing the execution, delivery and
performance thereof. The Loan Parties will execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements and
other documents), that the Collateral Agent may reasonably request (including,
without limitation, those required by applicable law), to create, perfect and
maintain the Liens and security interests for the benefit of the Secured Parties
contemplated by the Loan Documents and to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Collateral Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Collateral Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents, in each case
subject to the exceptions and limitations contained in the Loan Documents.


-78-

--------------------------------------------------------------------------------





Section 5.12.    Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to (a) cause the Initial Term B-1 Loans to be continuously
rated (but not any specific rating) by S&P and Moody’s and (b) maintain a public
corporate rating (but not any specific rating) from S&P and a public corporate
family rating (but not any specific rating) from Moody’s.
Section 5.13.    Quarterly Lender Calls. Following delivery (or, if later,
required delivery) of financial statements pursuant to Section 5.01(a) or (b),
at the written request of the Administrative Agent, the Borrower shall host a
conference call with the Lenders to review the financial information presented
therein at a time and date selected by the Borrower and reasonably acceptable to
the Administrative Agent; provided that (i) the requirements set forth above
shall be satisfied if Lenders are able to join quarterly earnings calls held for
the holders of the Borrower’s common stock and (ii) the Administrative Agent may
not request, and the Borrower is not required to host, more than one such
conference call per Fiscal Quarter.
Section 5.14.    Certain Post-Closing Obligations. As promptly as practicable,
and in any event within the time periods after the Effective Date specified in
Schedule 5.14 or such later date as the Administrative Agent agrees to in
writing in its sole discretion, the Borrower and each other applicable Loan
Party shall deliver the documents or take the actions specified on Schedule
5.14.
ARTICLE VI    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
Section 6.01.    Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
(%3)    Indebtedness under the Loan Documents;
(%3)    obligations in respect of performance, bid, customs, government, appeal
and surety bonds, performance and completion guaranties and similar obligations
provided by the Borrower or any of its Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business;
(%3)    Indebtedness existing on the Effective Date and set forth in Schedule
6.01 and Permitted Refinancing Indebtedness in respect thereof; provided that
any Indebtedness incurred to refinance the Existing Convertible Notes pursuant
to this clause (c) shall not mature prior to the date that is 91 days after the
date first appearing in the definition of Initial Term B-1 Facility Maturity
Date;
(%3)    Intercompany Indebtedness (to the extent permitted by Section 6.04);
(%3)    Guarantees by the Borrower or any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
under this Section; provided that in no event shall any Restricted Subsidiary
that is not a Loan Party guarantee Indebtedness of a Loan Party pursuant to this
clause (e);
(%3)    Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or


-79-

--------------------------------------------------------------------------------





secured by a Lien on any such assets prior to the acquisition thereof, and
Permitted Refinancing Indebtedness in respect thereof; provided that (i) such
Indebtedness (other than any such Permitted Refinancing Indebtedness) is
incurred prior to or within 270 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness outstanding in reliance on this clause (f) shall not exceed, at the
time of incurrence thereof, the greater of $35,000,000 and 15.0% of Consolidated
EBITDA for the most recently ended Test Period as of such time;
(%3)    (i) Indebtedness of any Person that becomes a Restricted Subsidiary
after the Effective Date; provided that (A) such Indebtedness exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (B) at the time such
Person becomes a Restricted Subsidiary on a Pro Forma Basis, the Borrower has a
Total Leverage Ratio not greater than 4.25 to 1.00 and (ii) (other than any such
Permitted Refinancing Indebtedness);
(%3)    any Refinancing Notes and Incremental Equivalent Debt and Permitted
Refinancing Indebtedness in respect thereof;
(%3)    (i) other Indebtedness so long as (A) no portion of such Indebtedness
has a scheduled maturity date prior to the date that is 91 days later than the
Latest Maturity Date at the time of issuance thereof, (B) the covenants and
events of default, taken as a whole, are not materially more restrictive than
the terms of this Agreement (as determined in good faith by the Borrower), (C)
such Indebtedness is not subject to any mandatory redemption, repurchase or
sinking fund obligation (other than customary offers to purchase required upon
the consummation of an asset sale or change of control) prior to the date that
is 91 days later than the Latest Maturity Date at the time of issuance thereof,
(D) at the time of the incurrence thereof on a Pro Forma Basis for the
incurrence of such Indebtedness and the use of proceeds therefrom, the Borrower
has a Total Leverage Ratio not greater than 4.25 to 1.00, (E) before and after
giving effect to such incurrence of Indebtedness no Default or Event of Default
has occurred and is continuing and (F) the aggregate principal amount of
Indebtedness incurred or Guaranteed by Restricted Subsidiaries that are not Loan
Parties shall not exceed the greater of $25,000,000 and 10.0% of Consolidated
EBITDA for the most recently ended Test Period as of such time and (ii)
Permitted Refinancing Indebtedness in respect thereof; provided, that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement in clause (B)
hereof, shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);
(%3)    Indebtedness incurred by Restricted Subsidiaries that are not
Guarantors; provided that the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (j) shall not exceed, at the time of
incurrence thereof, the greater of $25,000,000 and 10.0% of Consolidated EBITDA
for the most recently ended Test Period as of such time;
(%3)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn by the Borrower or such
Restricted Subsidiary in the ordinary course of business against insufficient
funds;


-80-

--------------------------------------------------------------------------------





(%3)    (i) Indebtedness of the Borrower or any of its Restricted Subsidiaries
in the form of earn-outs, indemnification, incentive, non-compete, consulting or
other similar arrangements and other contingent obligations in respect of the
GigPeak Acquisition, any other Permitted Acquisitions or any other Investments
permitted by Section 6.04 (both before and after any liability associated
therewith becomes fixed) and (ii) Indebtedness incurred by the Borrower or any
of its Restricted Subsidiaries arising from agreements providing for
indemnification related to sales of goods or adjustment of purchase price or
similar obligations in any case incurred in connection with the Disposition of
any business, assets or Subsidiary;
(%3)    obligations pursuant to any Cash Management Agreement and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements and Indebtedness arising from the honoring of a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business;
(%3)    Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business;
(%3)    obligations in respect of Swap Agreements entered into in the ordinary
course of business and not for speculative purposes;
(%3)    other Indebtedness; provided that the aggregate principal amount of
Indebtedness outstanding in reliance on this clause (p) shall not exceed, at the
time of incurrence thereof, the greater of $50,000,000 and 20.0% of Consolidated
EBITDA for the most recently ended Test Period as of such time;
(%3)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (p) above;
(%3)    customer deposits and advance payments received in the ordinary course
of business from customers, and Indebtedness incurred in connection with
bankers’ acceptances, discounted bills of exchange, warehouse receipts or
similar facilities or the discounting or factoring of receivables for credit
management purposes, in each case incurred or undertaken in the ordinary course
of business; and
(%3)    unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable law.
For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (s) above, the Borrower shall, in
its sole discretion, classify or divide such item of Indebtedness (or any
portion thereof) and will only be required to include the amount and type of
such Indebtedness in one or more of the above clauses.
Section 6.02.    Liens. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:
(%3)    Liens created under the Loan Documents and Liens on the Collateral
securing Indebtedness permitted under Section 6.01(h);
(%3)    Permitted Encumbrances;


-81-

--------------------------------------------------------------------------------





(%3)    any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Restricted Subsidiary (other than improvements, accessions,
proceeds, dividends or distributions in respect thereof and assets fixed or
appurtenant thereto) and (ii) such Lien shall secure only those obligations
which it secures on the Effective Date and Permitted Refinancing Indebtedness in
respect thereof;
(%3)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that is merged or consolidated with or into the Borrower
or any of its Restricted Subsidiaries or becomes a Subsidiary after the
Effective Date prior to the time such Person is so merged or consolidated or
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Restricted Subsidiary (other than
improvements, accessions, proceeds, dividends or distributions in respect
thereof and assets fixed or appurtenant thereto) and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Restricted Subsidiary, as the case may be, and
Permitted Refinancing Indebtedness in respect thereof;
(%3)    Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Restricted Subsidiary, including Liens deemed to exist in
respect of assets subject to Capital Lease Obligations; provided that such Liens
secure Indebtedness permitted by Section 6.01(f), which Indebtedness was
incurred to finance such acquisition, construction or improvement of such assets
(or as Permitted Refinancing Indebtedness in respect thereof); provided that
individual financings provided by a lender may be cross collateralized to other
financings provided by such lender or its affiliates;
(%3)    Liens securing Intercompany Indebtedness permitted under Section 6.01(d)
(other than Liens securing Intercompany Indebtedness of the Borrower or a
Guarantor owing to a non-Guarantor Restricted Subsidiary), or Liens in favor of
any Loan Party;
(%3)    [Reserved];
(%3)    Liens on insurance policies and proceeds thereof securing the financing
of the premiums with respect thereto;
(%3)    (i) Liens on assets of Restricted Subsidiaries that are not Guarantors
securing Indebtedness permitted under Section 6.01(j), (ii) Liens on the Equity
Interests of Unrestricted Subsidiaries or (iii) Liens on the assets or Equity
Interests of a joint venture that are not Collateral to secure Indebtedness
permitted under Section 6.01 to be incurred by such joint venture and any
encumbrance or restriction (including put and call arrangements) with respect to
Equity Interests of any joint venture or similar arrangement pursuant to any
customary joint venture or similar agreement;
(%3)    Liens in favor of a seller solely on any cash earnest money deposits
made by the Borrower or any of its Restricted Subsidiaries in connection with
any letter of intent or purchase agreement with respect to any Permitted
Acquisition or other Investment permitted hereunder;
(%3)    Liens that are contractual or common law rights of set-off relating to
(i) the establishment of depository relations in the ordinary course of business
with banks not given in connection with the issuance of Indebtedness or (ii)
pooled deposit or sweep accounts of the Borrower


-82-

--------------------------------------------------------------------------------





and any Restricted Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and its
Restricted Subsidiaries;
(%3)    (i) Liens of a collection bank arising under Section 4-208 or Section
4-210 of the UCC on items in the course of collection and (ii) other Liens
securing cash management obligations and any obligations under Cash Management
Agreements (that do not constitute Indebtedness) in the ordinary course of
business;
(%3)    Liens securing Indebtedness permitted under Section 6.01(n) and
attaching only to the proceeds of the applicable insurance policy;
(%3)    leases, licenses, subleases or sublicenses granted to others that do not
(A) interfere in any material respect with the business of the Borrower and the
Restricted Subsidiaries, taken as a whole or (B) secure any Indebtedness;
(%3)    any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Borrower or
any of the Restricted Subsidiaries in the ordinary course of business; and
(%3)    additional Liens incurred by the Borrower and its Restricted
Subsidiaries so long as at the time of incurrence of the obligations secured
thereby the aggregate outstanding principal amount of Indebtedness and other
obligations secured thereby do not exceed the greater of $50,000,000 and 20.0%
of Consolidated EBITDA for the most recently ended Test Period at any time.
For purposes of determining compliance with this Section 6.02, if any Lien (or a
portion thereof) would be permitted pursuant to one or more provisions described
above and/or one or more of the exceptions contained in the definition of
“Permitted Encumbrances,” the Borrower may divide and classify such Lien (or a
portion thereof) in any manner that complies with this covenant.
Section 6.03.    Fundamental Changes.
(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or Dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets, or all or
substantially all of the Equity Interests of any of its Restricted Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto, no Event of Default shall have occurred and be continuing:
(i)    any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving Person;
(ii)    any Person (other than the Borrower) may merge or consolidate with or
into any Restricted Subsidiary in a transaction in which the surviving entity is
a Restricted Subsidiary; provided that (A) if any party to such merger or
consolidation is a Loan Party the surviving Person must also be a Loan Party and
must succeed to all the obligations of such Loan Party under the Loan Documents
or simultaneously with such merger, the continuing or surviving Person shall
become a Loan Party and (B) if any party to such merger or consolidation is a
Restricted Subsidiary the surviving Person shall also be a Restricted Subsidiary
unless designated as an Unrestricted Subsidiary pursuant to the definition of
such term;


-83-

--------------------------------------------------------------------------------





(iii)    any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
(iv)    any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person in order to effect an Investment permitted pursuant to Section
6.04; provided that the continuing or surviving Person shall be a Restricted
Subsidiary, which shall comply with the applicable requirements of Section 5.11,
to the extent required thereby;
(v)    none of the foregoing shall prohibit any Disposition (other than a
Disposition of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole) permitted by Section 6.05; and
(vi)    any Restricted Subsidiary may effect a merger, dissolution, liquidation,
consolidation or amalgamation to effect a Disposition (other than a Disposition
of all or substantially all of the assets of the Borrower and its Restricted
Subsidiaries, taken as a whole) permitted pursuant to Section 6.05.
(b)    The Borrower and the Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by them on the Effective Date and other
business activities which are extensions thereof or otherwise incidental,
complementary, reasonably related or ancillary to any of the foregoing.
(c)    Notwithstanding the foregoing in this Section 6.03, the GigPeak
Acquisition and the Merger shall be permitted.
Section 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase or acquire any Equity Interests in or evidences of Indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of or make any loans or advances to, Guarantee any Indebtedness
of any other Person or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person (other than inventory
acquired in the ordinary course of business) constituting a business unit or all
or substantially all of the property and assets or business of another Person
(all of the foregoing being collectively called “Investments”), except:
(%3)    Permitted Investments and Permitted Foreign Investments;
(%3)    Investments existing on the Effective Date and set forth on Schedule
6.04;
(%3)    [reserved];
(%3)    Investments in Persons that, immediately prior to such Investments, are
Loan Parties;
(%3)    Investments by any Restricted Subsidiary that is not a Loan Party in any
other Restricted Subsidiary;
(%3)     Investments held by any Person acquired in any Permitted Acquisition at
the time of such Permitted Acquisition (and not acquired in contemplation of the
Permitted Acquisition);
(%3)    Investments constituting an acquisition of the Equity Interests in a
Person that becomes a Restricted Subsidiary or all or substantially all of the
assets (or all or substantially all of


-84-

--------------------------------------------------------------------------------





the assets constituting a business unit, division, product line or line of
business) of any Person; provided that (i) no Event of Default shall have
occurred and be continuing at the time of or on a Pro Forma Basis after giving
effect to such acquisition, (ii) the Borrower and its Restricted Subsidiaries
shall, upon giving effect to such acquisition, be in compliance with Section
6.03(b), (iii) the acquired company and its subsidiaries (other than any
Unrestricted Subsidiary) shall become Guarantors and pledge their collateral to
the Collateral Agent to the extent required by Section 5.11, and (iv) the
aggregate amount of all acquisition consideration paid in connection with
Investments and acquisitions made in reliance on this clause (g) attributable to
the acquisition of acquired entities that do not become Guarantors and the
acquisition of assets by Restricted Subsidiaries that are not Loan Parties shall
not, in the aggregate, exceed at the time any such Investment is made the
greater of $50,000,000 and 20.0% of Consolidated EBITDA for the most recently
ended Test Period after giving effect to the making of such Investment on a Pro
Forma Basis (each, a “Permitted Acquisition”).
(%3)    Guarantees constituting Indebtedness permitted by Section 6.01; provided
that a Loan Party shall not Guarantee any Indebtedness of a Restricted
Subsidiary that is not a Loan Party pursuant to this paragraph (h);
(%3)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(%3)    accounts receivable and extensions of trade credit arising in the
ordinary course of business;
(%3)    Investments held by any Restricted Subsidiary at the time it becomes a
Subsidiary in a transaction permitted by this Section 6.04 (and not acquired in
contemplation of becoming a Subsidiary);
(%3)    advances to officers, directors and employees of the Borrower and any
Restricted Subsidiary for travel arising in the ordinary course of business;
(%3)    loans to officers, directors and employees of the Borrower or any
Restricted Subsidiary, not to exceed $2,000,000 in the aggregate at any one time
outstanding;
(%3)    promissory notes and other noncash consideration received by the
Borrower and its Restricted Subsidiaries in connection with any Disposition
permitted hereunder;
(%3)    advances in the form of prepayments of expenses, so long as such
expenses were incurred in the ordinary course of business and are paid in
accordance with customary trade terms of the Borrower or any of its Restricted
Subsidiaries;
(%3)    Guarantees by the Borrower or any of its Restricted Subsidiaries of
obligations of any Restricted Subsidiary or the Borrower incurred in the
ordinary course of business and not constituting Indebtedness;
(%3)    Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions and Restricted Payments permitted (other than by reference to this
Section 6.04(q)) under Sections 6.01, 6.02, 6.03, 6.05 and 6.08, respectively;
(%3)    other Investments so long as on the date such Investment is made, (i) no
Event of Default shall have occurred and be occurring or would result therefrom
and (ii) the Total Leverage


-85-

--------------------------------------------------------------------------------





Ratio as of the last day of the most recent Test Period for which financial
statements have been delivered pursuant to Section 5.01 or Section 4.01(j) at
the time such Investment is made on a Pro Forma Basis is no greater than 3.00 to
1.00;
(%3)    Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;
(%3)    Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower or with Net Proceeds of any issuance
of Qualified Equity Interests of the Borrower in each case, to the extent such
Qualified Equity Interests are not used to make prepayments or distributions
pursuant to Section 6.06(%5)(vii)(y), Section 6.06(b)(iii) or are used to
increase the Available Amount;
(%3)    (i) intercompany advances among the Borrower and its Restricted
Subsidiaries arising from their cash management, tax and accounting operations
and (ii) intercompany loans, advances, or Indebtedness among the Borrower and
its Restricted Subsidiaries having a term not exceeding 364 days (inclusive of
any rollover or extensions of terms) and made in the ordinary course of
business;
(%3)    Investments represented by Swap Agreements permitted under Section 6.01;
(%3)    other Investments in an amount not to exceed the Available Amount;
provided that, at the time each Investment is made, the Total Leverage Ratio as
of the last day of the most recent Test Period for which financial statements
have been delivered pursuant to Section 5.01 or Section 4.01(j) on a Pro Forma
Basis is no greater than 4.25 to 1.00;
(%3)    other Investments; provided that at the time any such Investment is made
the aggregate amount of Investments made in reliance on this clause (x) shall
not to exceed the greater of $70,000,000 and 30.0% of Consolidated EBITDA for
the most recently ended Test Period as of such time after giving effect to the
making of such Investment on a Pro Forma Basis; and
(%3)    Investments made to effect the GigPeak Acquisition and the Merger.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, less any return of capital, without adjustment for
subsequent increases or decreases in the value of such Investment. For the
avoidance of doubt, the acquisition by the Borrower and its Restricted
Subsidiaries of Intellectual Property in the ordinary course of their respective
businesses shall not be considered an Investment. To the extent an Investment is
permitted to be made by a Loan Party directly in any Restricted Subsidiary or
any other Person who is not a Loan Party (each such Restricted Subsidiary or
other Person, a “Target Person”) under any provision of this Section 6.04, such
Investment may be made by advance, contribution or distribution by a Loan Party
to a Restricted Subsidiary (and further advanced, contributed or distributed to
another Restricted Subsidiary) for purposes of making the relevant Investment in
(or effecting an acquisition of) the Target Person without constituting an
Investment for purposes of Section 6.04 (it being understood that such
Investment or Acquisition must satisfy the requirements of, and shall count
towards any thresholds in, a provision of this Section 6.04 as if made by the
applicable Loan Party directly in the Target Person). For purposes of
determining compliance with this Section 6.04, if any Investment (or a portion
thereof) would be permitted pursuant to one or more provisions described above,
the Borrower may divide and classify such Investment (or a portion thereof) in
any manner that complies with this covenant.


-86-

--------------------------------------------------------------------------------





Section 6.05.    Asset Sales, etc. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, make any Dispositions of assets in a
transaction where the fair market value of such assets exceeds $3,000,000,
except:
(%3)    (i) Dispositions of cash, Permitted Investments, Permitted Foreign
Investments, inventory and used, obsolete, worn-out or surplus tangible
property, (ii) leases, subleases or sales of real property, (iii) sales,
assignments, leases, licenses, subleases and sublicenses of personal property
(including licenses of Intellectual Property), and (iv) lapse, abandonment or
other Disposition of Intellectual Property, that is in the reasonable business
judgment of the Borrower, no longer used or useful in the conduct of its
business or otherwise uneconomical to prosecute or maintain, in each case with
respect to all of the foregoing in the ordinary course of business;
(%3)    Dispositions of any assets; provided that before and after giving effect
to such Disposition no Event of Default has occurred and is continuing and any
such Disposition (i) shall be for fair market value (as determined by the
Borrower in good faith) and (ii) shall be for at least 75% cash and/or Permitted
Investments; provided, however, that for the purposes of this clause (ii), any
Designated Non-Cash Consideration received by the Borrower or such Restricted
Subsidiary in respect of a Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (b) that is at that time outstanding, not in excess (at
the time of receipt of such Designated Non-Cash Consideration) of 2.00% of
Consolidated Total Assets, with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash;
(%3)    Dispositions from (i) a Loan Party to another Loan Party or (ii) a
Restricted Subsidiary that is not a Loan Party to the Borrower or a Restricted
Subsidiary;
(%3)    Dispositions from (i) the Borrower or any Restricted Subsidiary to any
Unrestricted Subsidiary and (ii) any Loan Party to a Restricted Subsidiary that
is not a Loan Party; provided that such Dispositions are in the ordinary course
of business at prices and on terms and conditions not less favorable to the
Borrower or any applicable Restricted Subsidiary than could be obtained on an
arm’s length basis from unrelated third parties;
(%3)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) an amount equal to the Net Proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;
(%3)    Dispositions of accounts receivable in connection with the collection or
compromise thereof (excluding factoring arrangements);
(%3)    Dispositions of property subject to casualty or condemnation events;
(%3)    Dispositions of (i) Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements and (ii) Equity Interests of Unrestricted Subsidiaries;
(%3)    the unwinding of Swap Agreements permitted hereunder;
(%3)    Dispositions of other assets (other than transfers of less than 100% of
the Equity Interests in any Subsidiary for fair market value (as determined by
the Borrower in good faith));


-87-

--------------------------------------------------------------------------------





provided that the aggregate book value (as determined by the Borrower in good
faith) of assets Disposed of pursuant to this Section 6.05(j) during any fiscal
year shall not exceed $20,000,000;
(%3)    [reserved];
(%3)    Dispositions permitted by Section 6.03, Investments permitted by Section
6.04 (other than Section 6.04(q)), Restricted Payments permitted by Section 6.08
and Liens permitted by Section 6.02, in each case, other than by reference to
this Section 6.05(l); and
(%3)    the surrender or waiver of obligations of trade creditors or customers
or other contract rights that were incurred in the ordinary course of business
of the Borrowers or any Restricted Subsidiary pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer, or compromise, settlement, release or surrender of a
contract, tort or other litigation claim, arbitration or other disputes.
To the extent any Collateral is disposed of as expressly permitted by this
Section 6.05 to any Person that is not a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall, and shall be
authorized to, take any actions deemed appropriate in order to effectuate the
foregoing.
Section 6.06.    Restricted Payments; Certain Payments in Respect of
Indebtedness.
(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
declare or make, directly or indirectly, any Restricted Payment, except:
(i)     Restricted Subsidiaries may make Restricted Payments ratably with
respect to their Equity Interests;
(ii)    the declaration and payment of dividends to holders of any class or
series of Disqualified Stock of the Borrower or any Restricted Subsidiary issued
or incurred in compliance with Section 6.01;
(iii)    if no Event of Default has occurred and is continuing or would occur as
a result thereof, the Borrower may make any Restricted Payment if, on the date
such Restricted Payment is to be made, after giving effect to such Restricted
Payment the Total Leverage Ratio as of the last day of the most recent Test
Period for which financial statements have been delivered pursuant to Section
5.01 or Section 4.01(j) on a Pro Forma Basis would not be greater than 2.75 to
1.00;
(iv)    so long as no Event of Default has occurred and is continuing, other
Restricted Payments in an aggregate amount not to exceed, $25,000,000;
(v)     Restricted Payments made to effect the GigPeak Acquisition, the Merger,
and the other Transactions;
(vi)     other Restricted Payments in an amount not to exceed the Available
Amount; provided that, at the time each Restricted Payment is made, (x) the
Total Leverage Ratio as of the last day of the most recent Test Period for which
financial statements have been delivered pursuant to Section 5.01 or Section
4.01(j) on a Pro Forma Basis is no greater than 4.00 to 1.00 and (y) no Event of
Default has occurred and is continuing or would occur as a result thereof; and


-88-

--------------------------------------------------------------------------------





(vii)     so long as no Event of Default has occurred and is continuing or would
occur as a result thereof, the Borrower may repurchase common Equity Interests
of the Borrower in an aggregate amount not to exceed (x) $60,000,000 per fiscal
year (commencing with the fiscal year of the Borrower beginning April 3, 2017
and with unused amounts in any Fiscal Year being permitted to be carried over
for the next immediately succeeding fiscal year so long as no more than
$120,000,000 is expended pursuant to this clause (vii) in any Fiscal Year of the
Borrower) plus (y) the aggregate amount of net cash proceeds received by the
Borrower (other than from a Restricted Subsidiary) form the sale or issuance of
Equity Interests (other than Disqualified Stock) of the Borrower after the
Effective Date and on or prior to such time (including upon exercise of warrants
or options) to the extent not applied pursuant to Section 6.04(t), Section
6.06(b)(iii) or used to increase the Available Amount. .
(b)    The Borrower will not, and will not permit any Restricted Subsidiary to,
make directly or indirectly, any prepayment or other distribution (whether in
cash, securities or other property) of or in respect of the principal of any
subordinated Indebtedness of the Borrower or any of its Restricted Subsidiaries
(other than Intercompany Indebtedness), Indebtedness secured by Liens on the
Collateral ranking junior to the Liens securing the Secured Obligations, in each
case in a principal amount in excess of $5,000,000, or Indebtedness under the
Existing Convertible Notes (and any Permitted Refinancing Indebtedness in
respect thereof) (collectively, “Junior Debt”), or any prepayment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, cancellation or termination of principal of any Junior
Debt (each, a “Junior Debt Prepayment”), except (i) scheduled and other
customary mandatory payments of interest and principal in respect of any Junior
Debt, (ii) the conversion of any Junior Debt to Qualified Equity Interests of
the Borrower, (iii) refinancings and replacements of Junior Debt with proceeds
of Permitted Refinancing Indebtedness permitted to be incurred under Section
6.01 or with Net Proceeds of Qualified Equity Interests of the Borrower (to the
extent such Qualified Equity Interests are not used to make Investments pursuant
to Section 6.04(t), Section 6.06(a)(vii)(y) or used to increase the Available
Amount), (iv) other Junior Debt Prepayments in an aggregate amount not to exceed
$25,000,000, (v) if no Event of Default has occurred and is continuing or would
occur as a result thereof, the Borrower or such Restricted Subsidiary may make
any Junior Debt Prepayment if, on the date such Junior Debt Prepayment is to be
made, after giving effect thereto the Total Leverage Ratio as of the last day of
the most recent Test Period for which financial statements have been delivered
pursuant to Section 5.01 or Section 4.01(j) on a Pro Forma Basis would not be
greater than 3.00 to 1.00 and (vi) other Junior Debt Prepayments in an amount
not to exceed the Available Amount; provided that, at the time each Junior Debt
Prepayment is made, (x) the Total Leverage Ratio as of the last day of the most
recent Test Period for which financial statements have been delivered pursuant
to Section 5.01 or Section 4.01(j) on a Pro Forma Basis is no greater than 4.25
and (y) no Event of Default has occurred and is continuing or would occur as a
result thereof.
Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any irrevocable redemption, purchase, defeasance, distribution
or other payment within 60 days after the date of declaration thereof or the
giving of such irrevocable notice, as applicable, if at the date of declaration
or the giving of such notice such payment would have complied with the
provisions of this Agreement, provided that, if at the time thereof and
immediately after giving effect thereto, no Events of Default under Section
7.01(a), (b), (h) and (i) and shall have occurred and be continuing.
Section 6.07.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business on terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
could be obtained on an arm’s-length basis from unrelated third parties (as


-89-

--------------------------------------------------------------------------------





determined by the Borrower in good faith), (b) transactions between or among the
Borrower and its Restricted Subsidiaries not involving any other Affiliate, (c)
issuances of Equity Interests of the Borrower not prohibited by this Agreement,
(d) any Restricted Payment permitted by Section 6.06 and any Investment
permitted by Section 6.04, and transactions to effect the Transactions, (e)
transactions involving aggregate payments of less than $1,000,000. For the
avoidance of doubt, this Section 6.07 shall not apply to employment, bonus,
retention and severance arrangements with, and payments of compensation or
benefits to or for the benefit of, current or former employees, consultants,
officers or directors of the Borrower and the Subsidiaries in the ordinary
course of business. For purposes of this Section 6.07, such transaction shall be
deemed to have satisfied the standard set forth in clause (a) of this Section
6.07 if such transaction is approved by a majority of the Disinterested
Directors of the Board of Directors of the Borrower or such Restricted
Subsidiary, as applicable, in a resolution certifying that such transaction is
on terms substantially as favorable to the Borrower or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties. “Disinterested Director” shall mean, with respect to any Person and
transaction, a member of the Board of Directors of such Person who does not have
any material direct or indirect financial interest in or with respect to such
transaction.
Section 6.08.    Restrictive Agreements. The Borrower will not, and will not
permit any Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits or
restricts (a) the ability of the Borrower or any Restricted Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets to
secure the Secured Obligations or (b) the ability of any Restricted Subsidiary
to declare or make any Restricted Payment; provided that (A) the foregoing shall
not apply to prohibitions, restrictions and conditions imposed by any
Requirement of Law, Permitted Encumbrances, the documents governing any
Indebtedness of a Loan Party permitted to be incurred pursuant to Section
6.01(h) or (i) or by any Loan Document, (B) the foregoing shall not apply to
prohibitions, restrictions and conditions existing on the Effective Date
identified on Schedule 6.08 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (C) the foregoing shall not apply to customary prohibitions,
restrictions and conditions contained in agreements relating to the Disposition
of any assets pending such Disposition, provided such prohibitions, restrictions
and conditions apply only to the assets or Restricted Subsidiary that is to be
Disposed of and such Disposition is permitted hereunder, (D) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to Indebtedness permitted by this Agreement if such restrictions or
conditions either (1) apply only to the property or assets securing such
Indebtedness, (2) do not impair in the ability of the Loan Parties or any other
Restricted Subsidiary to perform their obligations under this Agreement or the
other Loan Documents, and are not materially more burdensome taken as a whole
than that those contained under this Agreement or the other Loan Documents, or
(3) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (E) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof, (F) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such restrictions
were not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary, and (G) the foregoing shall not apply to customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted by Section 6.04 and applicable solely to such joint
venture and entered into in the ordinary course of business.
Section 6.09.    Change in Fiscal Year. The Borrower will not change the end of
its fiscal year to a date other than to a date that would be consistent with the
Borrower’s historical practice prior to the Effective Date unless the Borrower
shall have given the Administrative Agent prior written notice. Promptly after
receiving such notice, the Borrower and the Administrative Agent shall enter
into an amendment to this Agreement (which shall not require the consent of any
other party hereto) that, in the reasonable judgement of the Administrative
Agent and the Borrower, as nearly as practicable, preserves the rights of the
parties hereto that would have happened had no such change in fiscal year
occurred.


-90-

--------------------------------------------------------------------------------





Section 6.10.    Constitutive Documents. The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, amend, modify or
otherwise change its charter or by-laws or other similar constitutive documents
in any manner materially adverse to the rights of the Lenders under this
Agreement or any other Loan Document or their ability to enforce the same,
except as otherwise permitted pursuant to Section 6.03.
Section 6.11.    Amendment of Junior Debt Documents. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, directly or indirectly,
amend, modify or change in any manner materially adverse to the interests of the
Lenders any term or condition of any documents evidencing Junior Debt.
ARTICLE VII    

Events of Default and Remedies
Section 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(%3)    any Loan Party shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;
(%3)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this Section
7.01) payable under this Agreement or the other Loan Documents, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) Business Days;
(%3)    any representation or warranty made or deemed made or confirmed by or on
behalf of any Loan Party in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement, Loan Document or other document furnished
pursuant to or in connection with this Agreement, shall prove to have been
incorrect in any material respect when made or deemed made or confirmed;
(%3)    the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02(a) and
5.04 (solely with respect to the existence of the Borrower) or in Article VI;
(%3)    the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Section 7.01) or in any
other Loan Document, and such failure shall continue unremedied for a period of
thirty (30) days after written notice thereof from the Administrative Agent to
the Borrower;
(%3)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace period;
(%3)    any event or condition (other than, with respect to Indebtedness
consisting of a Swap Agreement, termination events or equivalent events pursuant
to the terms of such Swap Agreement not arising as a result of a default by the
Borrower or any Restricted Subsidiary thereunder) occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (after giving effect to all applicable grace periods) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to


-91-

--------------------------------------------------------------------------------





its scheduled maturity; provided that this clause (g) shall not apply to (i)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness or (ii)
Indebtedness which is convertible into Equity Interests and converts to
Qualified Equity Interests of the Borrower in accordance with its terms and such
conversion is not prohibited hereunder, or (iii) any breach or default that is
(x) remedied by the Borrower or the applicable Restricted Subsidiary or (y)
waived (including in the form of amendment) by the required holders of the
applicable item of Indebtedness, in either case, prior to the acceleration of
Loans and Commitments pursuant to this Article VII;
(%3)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Laws now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(%3)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Laws, (ii) consent to the institution of, or fail
to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Section 7.01, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(%3)    one or more final judgments for the payment of money in an aggregate
amount in excess of $35,000,000 (to the extent not paid or covered by
indemnities or insurance) shall be rendered against the Borrower, any Material
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed or bonded pending appeal;
(%3)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred and are continuing, would reasonably be
expected to result in a Material Adverse Effect;
(%3)    any material Loan Document or any material provision thereof shall at
any time cease to be in full force and effect (other than in accordance with its
terms), or a proceeding shall be commenced by any Loan Party seeking to
establish the invalidity or unenforceability thereof (exclusive of questions of
interpretation thereof), or any Loan Party shall repudiate or deny that it has
any liability or obligation for the payment of principal or interest or other
obligations purported to be created under any Loan Document;
(%3)    any Lien created by any of the Security Documents shall at any time fail
to constitute a valid and (to the extent required by the Loan Documents)
perfected Lien on any material portion of the Collateral, securing the
obligations purported to be secured thereby, with the priority required by the
Loan Documents, or any Loan Party shall so assert in writing, except (i) as a
result of the Disposition of the applicable Collateral to a Person that is not a
Loan Party in a transaction permitted under the Loan Documents, or (ii) as a
result of the Collateral Agent’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents; or


-92-

--------------------------------------------------------------------------------





(%3)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Section 7.01, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower, and (iii) exercise any
or all of the remedies available to it under the Security Documents, at law or
in equity.
ARTICLE VIII    

The Agents
Section 8.01.    Appointment. Each of the Lenders hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
In furtherance of the foregoing, each Lender on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements or
Secured Hedge Agreements hereby appoints and authorizes the Collateral Agent to
act as the agent of such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent (and any
sub agents appointed by the Collateral Agent pursuant hereto for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent) shall be entitled to the
benefits of this Article VIII as though the Collateral Agent (and any such
sub-agents) were an “Agent” under the Loan Documents, as if set forth in full
herein with respect thereto. All rights and protections provided to the
Administrative Agent here shall also apply to the Collateral Agent.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
Section 8.02.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the


-93-

--------------------------------------------------------------------------------





circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document or
the value or sufficiency of the Collateral or the creation, perfection or
priority of any Lien or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
Section 8.03.    Reliance by Agents. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Section 8.04.    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of Section 8.02 and indemnification provisions of Section 8.05 shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
Section 8.05.    Indemnification. In addition, each of the Lenders hereby
indemnifies the Administrative Agent (to the extent not reimbursed by the Loan
Parties), ratably according to their Applicable Percentages, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement or
the other Loan Documents (including any action taken or omitted under Article II
of this Agreement); provided that such indemnity shall not be available to the
extent such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of the Administrative Agent.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its respective Applicable
Percentage of any out-of-pocket expenses (including reasonable counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, administration or enforcement of, or legal advice in respect of
rights or responsibilities under, this Agreement or the other Loan Documents to
the extent that the Administrative Agent is not


-94-

--------------------------------------------------------------------------------





reimbursed for such expenses by the Loan Parties. The provisions of this Article
VIII shall survive the termination of this Agreement and the payment of the
Obligations.
Section 8.06.    Withholding Tax. To the extent required by any applicable
Requirements of Law (including for this purpose, pursuant to any agreements
entered into with a Governmental Authority), the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the IRS or any other authority of the United States or other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding Tax ineffective), such Lender shall indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Loan Parties and
without limiting the obligation of the Loan Parties to do so) for all amounts
paid, directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any interest, additions to Tax or penalties thereto, together with all
expenses incurred, including legal expenses and any other out‑of‑pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by an Administrative Agent shall be
deemed presumptively correct absent manifest error. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due the Administrative Agent under this Section 8.06. The
agreements in this Section 8.06 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other obligations. Unless required by applicable laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender any refund of Taxes withheld or deducted from funds
paid for the account of such Lender.
Section 8.07.    Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this Section 8.07,
the Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of Borrower unless an Event of Default under clause (a), (b),
(h) or (i) of Section 7.01 has occurred and is continuing, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Section 8.08.    Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from


-95-

--------------------------------------------------------------------------------





time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder.
Section 8.09.    Credit Bidding. The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Secured Obligations (including by accepting
some or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be credit
bid by the Administrative Agent at the direction of the Required Lenders on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Secured Obligations which were credit bid shall be deemed
without any further action under this Agreement to be assigned to such vehicle
or vehicles for the purpose of closing such sale, (iii) the Administrative Agent
shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Required Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Secured Obligations assigned to the acquisition vehicle exceeds the amount of
Secured Obligations credit bid by the acquisition vehicle or otherwise), such
Secured Obligations shall automatically be reassigned to the Secured Parties pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Secured Obligations shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action. Notwithstanding that the ratable portion of the Secured
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.
Section 8.10.    Security Documents and Collateral Agent. Each Lender authorizes
the Collateral Agent to enter into the Security Documents and to take all action
contemplated thereby. Each Lender agrees


-96-

--------------------------------------------------------------------------------





that no one (other than the Administrative Agent or the Collateral Agent) shall
have the right individually to seek to realize upon the security granted by the
Security Documents, it being understood and agreed that such rights and remedies
may be exercised solely by the Administrative Agent or the Collateral Agent for
the benefit of the Secured Parties upon the terms of the Security Documents. In
the event that any collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, each of the Administrative Agent and the
Collateral Agent is hereby authorized, and hereby granted a power of attorney,
to execute and deliver on behalf of the Secured Parties any Loan Documents
necessary or appropriate to grant and perfect a Lien on such collateral in favor
of the Administrative Agent or the Collateral Agent on behalf of the Secured
Parties.
The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any
Intercreditor Agreement and any other intercreditor or subordination agreement
(in form satisfactory to the Collateral Agent and deemed appropriate by it) with
the collateral agent or other representative of holders of Indebtedness secured
(and permitted to be secured) by a Lien on assets constituting a portion of the
Collateral. The Lenders and the other Secured Parties irrevocably agree that (x)
the Collateral Agent may rely exclusively on a certificate of a Responsible
Officer of the Borrower as to whether any such other Liens are permitted
hereunder and as to the respective assets constituting Collateral that secure
(and are permitted to secure) such Indebtedness hereunder and (y) any
Intercreditor Agreement entered into by the Collateral Agent shall be binding on
the Secured Parties, and each Lender and the other Secured Parties hereby agrees
that it will take no actions contrary to the provisions of, if entered into and
if applicable, any Intercreditor Agreement.
Section 8.11.    No Liability of Lead Arranger. The entity named as “Lead
Arranger” or “Bookrunner” in this Agreement shall not have any duties,
responsibilities or liabilities under the Loan Documents in its capacity as
such.
ARTICLE IX    

Miscellaneous
Section 9.01.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to clause (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronic mail, as follows, provided,
that, subject to clause (b) below, the Borrower may deliver Borrowing Requests
and prepayment/repayment notices to the Administrative Agent by e-mail pursuant
to procedures agreed upon by the Borrower and the Administrative Agent (with
e-mails, on and after the Effective Date, to be sent to the Administrative Agent
care of jpm.agency.servicing.1@jpmorgan.com or such other designee as the
Administrative Agent may select from time to time (with notice thereof to the
Borrower)):
(i)    if to any Loan Party, to it, or to it in care of the Borrower:
Integrated Device Technology, Inc.
6024 Silver Creek Valley Road
San Jose, California 95138
Attention: Tim Takeda
Telephone No.: (408) 574-6984


-97-

--------------------------------------------------------------------------------





with a copy to:

Latham & Watkins LLP
555 Eleventh Street, NW
Suite 1000
Washington, D.C. 20004
Attention: Jennifer Van Driesen
Telephone No.: (202) 637-2252
(ii)    if to the Administrative Agent, for delivery of any list of Disqualified
Institutions and notices with respect to changes to the list of Disqualified
Institutions, email to: JPMDQ_CONTACT@JPMORGAN.COM
(iii)    if to the Administrative Agent or Collateral Agent, for all other
notices, to
JPMorgan Chase Bank, N.A.
Wholesale Lending Services
10 S. Dearborn St., Floor L2
Chicago, IL 60603
Mailcode: IL1-1145
Attention: Takiyah Chin
Telephone No.: 312-678-8097
Group email: dwm.team@restricted.chase.com
with a copy to:

JP Morgan Chase Bank, N.A.
560 Mission Street, Floor 19
San Francisco, CA 94105-2907
Attention: Caitlin Stewart
Telephone No.: 313-806-3954
Email: Caitlin.r.stewart@jpmorgan.com; and
(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Approved Electronic SystemsPlatforms pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other


-98-

--------------------------------------------------------------------------------





communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)    Electronic Systems.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.
Section 9.02.    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, the Collateral Agent or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by the Loan Parties therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of such Default
at the time.
(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) or, in the case of any other Loan Documents, pursuant to an agreement
or agreements in writing entered into by the Administrative Agent and/or the
Collateral Agent and the Loan Party or Loan Parties that are parties thereto, in
each case with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or, except
as provided in Section 2.11, reduce the rate of interest thereon (other


-99-

--------------------------------------------------------------------------------





than the application of any default rate of interest pursuant to Section
2.10(c)), or reduce any fees payable hereunder, without the written consent of
each Lender directly and adversely affected thereby (it being acknowledged and
agreed that amendments or modifications of any leverage ratio (and all related
definitions) shall not constitute a reduction of the rate of interest or a
reduction of fees), (iii) postpone the scheduled date of payment of the
principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby, (iv) change
Section 2.15(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender directly
and adversely affected thereby, (v) change any of the provisions of this Section
or the percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or thereunder or make
any determination or grant any consent hereunder or thereunder, without the
written consent of each Lender, (vi) release all or substantially all the
Guarantors from their Guarantees under the Guarantee Agreement except as
expressly provided in the Guarantee Agreement or Section 9.15, without the
written consent of each Lender or (vii) release all or substantially all of the
Collateral without the written consent of each Lender, provided, that nothing
herein shall prohibit the Administrative Agent and/or Collateral Agent from
releasing any Collateral, or require the consent of the other Lenders for such
release, in respect of items Disposed of to the extent such Disposition is
permitted or not prohibited hereunder; provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Collateral Agent hereunder (or any issuing bank or
swingline lender, if any) without the prior written consent of the
Administrative Agent or the Collateral Agent (or any issuing bank or swingline
lender, if any), as the case may be. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by the Borrower, the Required Lenders and the Administrative Agent if (i)
by the terms of such agreement the Commitment of each Lender not consenting to
the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (ii) at the time such amendment becomes effective, each
Lender not consenting thereto receives payment in full of the principal of and
interest accrued and premiums, if any, on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement.
(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders (or all
Lenders of one or more affected Classes of Lenders), if the consent of the
Required Lenders (or the consent of Lenders of the affected Classes holding more
than 50% of the Credit Exposures of all Lenders of such Classes, taken as a
whole) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is so required but not so obtained being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole option, expense and effort, upon notice to such Non-Consenting Lenders and
the Administrative Agent, require each of the Non-Consenting Lenders to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement and each Loan Document to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment) and that shall consent to the Proposed Change, provided
that (a) each Non-Consenting Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (in
each case to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts, including premiums, if
any) and (b) the Borrower or such assignee shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 9.04(b)(ii)(C).
(d)    Without the consent of any Lender, the Loan Parties and the
Administrative Agent and the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification, supplement or waiver of any Loan Document, or enter


-100-

--------------------------------------------------------------------------------





into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, to include holders of Liens in the benefit of the Security Documents
and to give effect to any Intercreditor Agreement associated therewith, or as
required by local law to give effect to, or protect, any security interest for
the benefit of the Secured Parties in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.
(e)    Notwithstanding the foregoing, this Agreement may also be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to permit additional extensions of
credit to be outstanding hereunder from time to time (in addition to any
Incremental Commitments, Extended Term Loans, Extended Revolving Loans,
Refinancing Term Loans and Replacement Revolving Facilities) and the accrued
interest and fees and other obligations in respect thereof to share ratably in
the benefits of this Agreement and the other Loan Documents with the Term Loans
and the Revolving Loans and the accrued interest and fees and other obligations
in respect thereof and (ii) to include appropriately the holders of such
extensions of credit in any determination of the requisite lenders required
hereunder, including Required Lenders and the Required Revolving Lenders, and
for purposes of the relevant provisions of Section 2.15 (it being understood and
agreed that any amendment in connection with any Incremental Commitment pursuant
to Section 2.17, maturity extension pursuant to Section 2.19 or refinancing or
replacement facility pursuant to Section 2.20 shall, in any such case, require
solely the consent of the parties prescribed by such Sections and shall not
require the consent of the Required Lenders).
(f)    Notwithstanding anything else to the contrary contained in this Section
9.02, (i) if the Administrative Agent and the Borrower shall have jointly
identified an ambiguity, mistake, error, defect or inconsistency, in each case,
in any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and (ii) the Administrative
Agent and the Borrower shall be permitted to amend any provision of any Loan
Document to better implement the intentions of this Agreement, and in each case,
such amendments shall become effective without any further action or consent of
any other party to any Loan Document if the same is not objected to in writing
by the Required Lenders within five (5) Business Days following receipt of
notice thereof. In addition, technical and conforming modifications to the Loan
Documents may be made with the consent of the Borrower and the Administrative
Agent (but without the consent of any Lender) to the extent necessary to
integrate any Other Term Loan Commitments, Other Revolving Credit Commitments,
Other Term Loans and Other Revolving Loans as may be necessary to establish such
Other Term Loan Commitments, Other Revolving Credit Commitments, Other Term
Loans or Other Revolving Loans as a separate Class or tranche from the existing
Term Loan Commitments, Revolving Credit Commitments, Term Loans or Revolving
Loans, as applicable, and, in the case of Extended Term Loans, to reduce the
amortization schedule of the related existing Class of Term Loans
proportionately.
(g)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.17 after the Effective Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of (1)
the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made


-101-

--------------------------------------------------------------------------------





by such Lender on the Applicable Date over (2) the aggregate principal amount of
all Class Loans on the Applicable Date.
Section 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable and documented out-of-pocket fees, charges and disbursements of one
primary counsel and, if reasonably necessary, one special and one local counsel
in each relevant jurisdiction for the Administrative Agent and such Affiliates
taken as a whole (in each case, excluding allocated costs of in-house counsel),
in connection with the syndication of the credit facilities provided for herein,
due diligence undertaken by the Administrative Agent with respect to the
financing contemplated by this Agreement, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or, after the occurrence and during the
continuance of any Event of Default, any Lender, including the reasonable,
documented out-of-pocket fees, charges and disbursements of counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Commitments provided
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Commitments
(but limited to one counsel for the Administrative Agent and the Lenders taken a
whole and, if reasonably necessary, one local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and, in the case of an actual or perceived conflict of interest,
where the party affected by such conflict, informs the Borrower of such conflict
and thereafter retains its own counsel, of another firm of counsel for each such
affected Person and, if necessary, one local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) (in each case, excluding allocated costs of in-house counsel)).
(b)    The Borrower shall indemnify the Administrative Agent, the Collateral
Agent and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses (other than lost profits of such
Indemnitees), claims, damages, liabilities and related expenses, including the
reasonable, documented out-of-pocket fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of any claim, litigation,
investigation or proceeding (each, a “Proceeding”) relating to (i) the execution
or delivery of this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby, (ii) any Commitment or Loan or the use of
the proceeds therefrom, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and whether or not caused by the ordinary, sole or contributory
negligence of any Indemnitee and to reimburse each such Indemnitee within ten
(10) Business Days after presentation of a summary statement for any reasonable
and documented out-of-pocket legal or other expenses incurred in connection with
investigating or defending any of the foregoing (but limited in the case of
legal fees and expenses to a single New York counsel and of one local counsel in
each relevant jurisdiction, in each case for all Indemnitees (provided that, in
the event of an actual or perceived conflict of interest, the Borrower will be
required to pay for one additional counsel for each similarly affected group of
Indemnitees taken as a whole and of one local counsel in each relevant
jurisdiction, for each similarly affected group of Indemnitees taken as a
whole)); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee, (B) result


-102-

--------------------------------------------------------------------------------





from a claim brought by any Loan Party against an Indemnitee for material breach
of such Indemnitee’s obligations hereunder, if such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (C) disputes arising solely between
Indemnitees and (1) not involving any action or inaction by any Loan Party or
any of their respective Affiliates or (2) not relating to any action of such
Indemnitee in its capacity as Administrative Agent, Collateral Agent or Lead
Arranger. The Borrower shall not be liable for any settlement of any Proceedings
if such settlement was effected without its consent (which consent shall not be
unreasonably withheld or delayed), but if settled with the written consent of
the Borrower or if there is a final judgment for the plaintiff in any such
Proceedings, the Borrower agrees to indemnify and hold harmless each Indemnitee
from and against any and all losses, claims, damages, liabilities and expenses
by reason of such settlement or judgment in accordance with the preceding
paragraph. The Borrower shall not, without the prior written consent of an
Indemnitee (which consent shall not be unreasonably withheld or delayed), effect
any settlement of any pending or threatened Proceedings in respect of which
indemnity could have been sought hereunder by such Indemnitee unless (x) such
settlement includes an unconditional release of such Indemnitee in form and
substance reasonably satisfactory to such Indemnitee from all liability on
claims that are the subject matter of such Proceedings and (y) does not include
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of any Indemnitee or any injunctive relief or other non-monetary
remedy. This Section 9.03(b) shall not apply with respect to Taxes other than
Taxes that represent losses, claims or damages arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to indefeasibly pay any amount
required under paragraph (a) or (b) of this Section to be paid by it to the
Administrative Agent, the Collateral Agent, each Lender severally agrees to pay
to the Administrative Agent or the Collateral Agent, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Collateral Agent in its
capacity as such.
(d)    To the extent permitted by applicable Requirements of Law, each party to
this Agreement agrees not to assert, and each such party hereby waives, any
claim against any other party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the transactions
contemplated by this Agreement or any Loan or the use of the proceeds thereof;
provided that nothing in this paragraph (d) shall relieve any Loan Party of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party. No Indemnitee referred to in paragraph (b) above shall be liable for
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent any such damages are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
(f)    Each Indemnitee shall promptly refund and return any and all amounts paid
by the Borrower to such Indemnitee pursuant to this Section 9.03 to the extent
such Indemnitee is not entitled to payment of such amount in accordance with
this Section 9.03.
(g)    Each party’s obligations under this Section shall survive the termination
of the Loan Documents and payment of the obligations thereunder.


-103-

--------------------------------------------------------------------------------





Section 9.04.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person any legal or equitable right, remedy or
claim under or by reason of this Agreement, other than rights, remedies or
claims in favor of the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents and the Lenders.
(b)    (%4) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A)    the Borrower, provided that the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within tenfive (105) Business Days after
having received written notice thereof; provided further that no consent of the
Borrower shall be required for (i) an assignment of all or a portion of the Term
Loans to a Lender or to an Affiliate of a Lender or an Approved Fund, (ii) an
assignment of all or a portion of any Revolving Credit Commitments or Revolving
Loans to a Revolving Lender or an Affiliate of a Revolving Lender or an Approved
Fund, or (iii) an assignment to a Lender or an Affiliate of a Lender or, if an
Event of Default under clause (a), (b), (h) or (i) of Section 7.01 has occurred
and is continuing, any other assignee; and
(B)    the Administrative Agent; provided that no such consent of the
Administrative Agent shall be required for an assignment of any Term Loan to a
Lender an Affiliate of a Lender or an Approved Fund.
(%4)    Assignments shall be subject to the following additional conditions:
(C)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall be in an amount of an integral
multiple of $250,000500,000 in the case of Term Loans and $5,000,000 in the case
of Revolving Loans unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h) or (i) of Section
7.01 has occurred and is continuing;
(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(E)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative


-104-

--------------------------------------------------------------------------------





Agent and the parties to the Assignment and Assumption are participants,
together with a processing and recordation fee of $3,500;
(F)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;
(G)    no assignment shall be made to (1) a natural Person, (2) the Borrower or
any of its Subsidiaries (except as otherwise provided for herein), (3) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (3) or (4) any Disqualified Institution (it being understood and
agreed that the Administrative Agent shall have no liability or responsibility
with respect to ensuring assignments are not made to Disqualified Institutions);
and
(H)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment of the applicable Class; notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(%4)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.12, 2.13, 2.14 and 9.03); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04(b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
(%4)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and related interest amounts) of the Loans owing to, each Lender
pursuant to the terms hereof from time to


-105-

--------------------------------------------------------------------------------





time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender (with respect to such Lender’s interest only), at any
reasonable time and from time to time upon reasonable prior notice.
(%4)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee, the assignee’s
completed Administrative Questionnaire and any tax certifications required to be
delivered pursuant to Section 2.14(f) (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in this
Section 9.04(b) and any written consent to such assignment required by this
Section 9.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(b),
2.15(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
(c)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to any Person (other than a natural Person, the
Borrower or any of its Subsidiaries, any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or any Disqualified Institution (it being
understood and agreed that the Administrative Agent shall have no liability or
responsibility with respect to ensuring participations are not made to
Disqualified Institutions)) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 (subject to
the requirements and limitations therein, including the requirements under
Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to solely the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (i)
shall be subject to the provisions of Section 2.16 as if it were an assignee
under paragraph (b) of this Section and (ii) shall not be entitled to receive
any greater payment under Section 2.12 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.16(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant shall be subject to Section 2.15(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each


-106-

--------------------------------------------------------------------------------





Participant and the principal amounts (and related interest amounts) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(e)    The Administrative Agent shall not be responsible or have liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender is a
Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.
(f)    Notwithstanding anything in this Agreement to the contrary, any Term Loan
Lender may, at any time, assign all or a portion of its Term Loans on a non-pro
rata basis to the Borrower or any Restricted Subsidiary through (x) Dutch
Auctions open to all Term Loan Lenders of a particular Class on a pro rata basis
or (y) open market purchases, in each case subject to the following limitations:
(i)    the Borrower and each applicable Restricted Subsidiary shall either (x)
represent and warrant as of the date of any such assignment or purchase, that it
does not have any material non-public information with respect to the Borrower
and its Restricted Subsidiaries or any of their respective securities that has
not been disclosed to the assigning Term Loan Lender (unless such assigning
Lender does not wish to receive material non-public information with respect to
the Borrower or the Subsidiaries or any of their respective securities) prior to
such date or (y) disclose that it cannot make the representation and warranty
described in clause (x);
(ii)    immediately upon the effectiveness of such assignment or purchase of
Term Loans from a Lender to the Borrower or any Restricted Subsidiary, such Term
Loans shall automatically and permanently be cancelled and shall thereafter no
longer be outstanding for any purpose hereunder;
(iii)    the Borrower or such Subsidiary shall not use the proceeds of a
Revolving Loan for any such assignment; and
(iv)    no Default or Event of Default shall have occurred and be continuing at
the time of such assignment or purchase.


-107-

--------------------------------------------------------------------------------





Section 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid (other than with
respect to any obligations under Secured Cash Management Agreements and Secured
Hedge Agreements) and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments or the termination of this Agreement or any
other Loan Document or any provision hereof or thereof.
Section 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall be deemed an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, emailed pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.
Section 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held, and other obligations at any time owing, by such Lender or such Affiliate
to or for the credit or the account of the Borrower against any and all of the
Obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender or its Affiliates, irrespective of
whether or not such Lender or such Affiliate shall


-108-

--------------------------------------------------------------------------------





have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or its Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
Section 9.09.    Governing Law; Consent to Service of Process.
(a)    This Agreement, the other Loan Documents and any claims, controversy,
dispute or causes of actions arising therefrom (whether in contract or tort or
otherwise) shall be construed in accordance with and governed by the law of the
State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in the Borough of Manhattan, New York County and
of the United States District Court of the Southern District of New York sitting
in the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
binding (subject to appeal as provided by applicable law) and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that any Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
(c)    Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
Section 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF


-109-

--------------------------------------------------------------------------------





LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12.    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
and third party service providers on a need to know basis in connection with the
transactions contemplated hereby (it being understood that the disclosing Lender
or Agent shall be responsible to ensure compliance by such Persons with the
confidentiality restrictions set forth herein with respect to such Information),
(b) to the extent requested by any Governmental Authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (in which case the applicable Agent or
Lender agrees to inform the Borrower promptly thereof prior to such disclosure
to the extent practicable and not prohibited by law, rule or regulation and to
only disclose that Information necessary to fulfill such legal requirement), (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (provided that, for the avoidance of doubt, to the extent
that the list of Disqualified Institutions is made available to all Lenders, the
“Information” for purposes of this clause (f)(i) shall include the list of
Disqualified Institutions and such list shall be made available to such Person),
or (ii) to any actual or prospective direct or indirect contractual counterparty
(or its Related Parties) in Swap Agreements or such contractual counterparty’s
professional advisor, (g) with the consent of the Borrower, or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to any Agent or any Lender on a
nonconfidential basis from a source other than the Borrower (so long as such
source is not known to such Agent or such Lender to be bound by confidentiality
obligations to the Borrower or any of its Subsidiaries). For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to any Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower (so long as such source is not known to such Agent or
such Lender to be bound by confidentiality obligations to the Borrower or any of
its Subsidiaries) and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding the foregoing, the Administrative Agent and the Lenders agree
not to disclose any Information to a Disqualified Institution, other than the
list of Disqualified Institutions pursuant to clause (f)(i) of this Section 9.12
solely for the purpose of verifying whether a person is a Disqualified
Institution.
Section 9.13.    Material Non-Public Information.
(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS


-110-

--------------------------------------------------------------------------------





DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
Section 9.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.15.    Release of Liens and Guarantees. A Subsidiary shall
automatically and immediately be released from its obligations under the Loan
Documents, and all Liens created by the Loan Documents in Collateral owned by
such Subsidiary (if applicable) shall be automatically and immediately released,
upon the consummation of any transaction permitted by this Agreement as a result
of which such Subsidiary ceases to be a Restricted Subsidiary (including
pursuant to a merger with a Subsidiary that is not a Loan Party or a designation
as an Unrestricted Subsidiary). In the event that the Borrower or any Subsidiary
disposes of all or any portion of any of the Equity Interests, assets or
property owned by the Borrower or such Subsidiary in a transaction permitted by
this Agreement to a person that is not a Loan Party, any Liens granted with
respect to such Equity Interests, assets or property pursuant to any Loan
Document shall automatically and immediately terminate and be released. The
Administrative Agent and the Collateral Agent shall promptly (and the Lenders
hereby authorize and instruct the Administrative Agent and the Collateral Agent
to) after receipt of documentation and certificates reasonably requested by the
Administrative Agent and/or the Collateral Agent take such action and execute
any such documents as may be reasonably requested by the Borrower and at the
Borrower’s expense to evidence any such termination and release described in
this Section. In addition, the Administrative Agent and the Collateral Agent
agree to take such actions as are reasonably requested by the Borrower and at
the Borrower’s expense to terminate the Liens after receipt of documentation and
certificates reasonably requested by the Administrative Agent and/or the
Collateral Agent and security interests created by the Loan Documents when all
the Obligations (other than contingent obligations for which no claim has been
asserted and letters of credit that have been 100% cash collateralized) have
been paid in full and all Commitments terminated. The Lenders authorize the
Collateral Agent to release or subordinate any Lien on any property granted to
or held by the Collateral Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(d) or (e) to the extent


-111-

--------------------------------------------------------------------------------





required by the terms of the obligations secured by such Liens and in each case
pursuant to documents reasonably acceptable to the Collateral Agent.
Section 9.16.    Approved Electronic Platform; Borrower Materials.
(a)    The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Lead Arranger will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
Intralinks, Syndtrak or another substantially similar electronic system (the
“the Approved Electronic Platform”), and (b) certain of the Lenders may be
“public-side” LendersPublic-Siders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower and its
Subsidiaries or any of their respective securities) (each, a “Public Lender”). .
The Borrower hereby agrees that it will, upon the Administrative Agent’s
request, use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (i)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof, (ii) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the Lead
Arranger and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or the Subsidiaries or any of their respective
securities for purposes of United States Federal securities laws (provided,
however, that such Borrower Materials shall be treated as set forth in Section
9.12, to the extent such Borrower Materials constitute information subject to
the terms thereof), (iii) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Approved Electronic Platform
designated “Public Investor”, and (iv) the Administrative Agent and the Lead
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Approved
Electronic Platform not designated “Public Investor-Siders.” The Borrower hereby
authorizes the Administrative Agent to make the financial statements provided by
the Borrower under Section 5.01(a) and (b) above available to Public Lenders.
(b)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).
(c)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Amendment No. 1 Effective Date, a user ID/password authorization system) and the
Approved Electronic Platform is secured through a per-deal authorization method
whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders and the Borrower acknowledges and agrees
that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there are confidentiality
and other risks associated with such distribution. Each of the Lenders and the
Borrower hereby approves distribution of the Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.
(d)    THE APPROVED ELECTRONIC PLATFORM ISAND THE COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE.” . THE ADMINISTRATIVE AGENT, ITS RELATEDAPPLICABLE
PARTIES AND THE LEAD ARRANGER(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALSCOMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM


-112-

--------------------------------------------------------------------------------





THE BORROWER MATERIALS. IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS RELATEDAPPLICABLE
PARTIES OR THE LEAD ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORMIN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY LEAD ARRANGER OR ANY
OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE
ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM, IN EACH CASE OTHER THAN AS A RESULT OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY APPLICABLE PARTY.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform.


(e)    Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.
(f)    Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies.
(g)    Nothing herein shall prejudice the right of the Administrative Agent, any
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.
Section 9.17.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “USA PATRIOT Act”) hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of such Loan Parties and other information that will allow
such Lender to identify such Loan Parties in accordance with the USA PATRIOT
Act.
Section 9.18.    No Advisory or Fiduciary Responsibility. The Administrative
Agent, Collateral Agent, Lead Arranger and each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Loan Parties.


-113-

--------------------------------------------------------------------------------





The Loan Parties agree that nothing in the Loan Documents will be deemed to
create an advisory, fiduciary or agency relationship or other similar implied
duty between the Lenders and the Loan Parties. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement described herein are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Lenders, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) no Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Lender has any obligation to disclose any of such interests to the Borrower
or its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.
Section 9.19.    Contractual Recognition of Bail-In. Notwithstanding any other
term of any Loan Document or any other agreement, arrangement or understanding
between the parties to this Agreement, each party acknowledges and accepts that
any liability of any EEA Financial Institution arising under or in connection
with the Loan Documents, to the extent such liability is unsecured, may be
subject to Bail-In Action by the relevant Resolution Authority and acknowledges
and accepts to be bound by the effect of:
(%3)    any Bail-In Action in relation to any such liability, including (without
limitation):
(%4)    a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;
(%4)    a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and
(%4)    a cancellation of any such liability; and
(%3)    a variation of any term of any Loan Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.
Section 9.20.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and each Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,


-114-

--------------------------------------------------------------------------------





(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that:
(i)    none of the Administrative Agent, or any Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating


-115-

--------------------------------------------------------------------------------





investment risks independently, both in general and with regard to particular
transactions and investment strategies (including in respect of the
obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, or any Lead Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.
(c)    The Administrative Agent, and each Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.






-116-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
INTEGRATED DEVICE TECHNOLOGY, INC.


By:            
    Name:    
    Title:    




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., individually, as a Lender, and as Administrative
Agent and Collateral Agent,


By:            
    Name:    
    Title:    




[Signature Page to Credit Agreement]